Exhibit 10.1


Execution Version




FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT, dated as of July 15, 2020 (this “Agreement”), to the Credit
Agreement, dated as of May 31, 2018, among WYNDHAM DESTINATIONS, INC. (the
“Borrower”), the several lenders from time to time party thereto (collectively,
the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, and the other
parties thereto (as heretofore and as may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, the Borrower has requested that the Required Revolving Credit Lenders
consent to the amendments to the Credit Agreement set forth in Exhibit A hereto
and the Borrower has engaged BofA Securities, Inc., as the lead arranger, in
connection with such amendments.
        
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in reliance on the representations,
warranties and covenants herein contained, the parties hereto agree as follows:


SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement and the Credit Agreement, on and
effective as of the First Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
SECTION 2.     Conditions to Effectiveness. This Agreement shall become
effective upon the first date on which each of the following conditions
precedent shall have been satisfied (or waived) (such date, the “First Amendment
Effective Date”):
2.1    The Administrative Agent (or its counsel) shall have received from
(i) the Borrower and (ii) the Revolving Credit Lenders that collectively
constitute the Required Revolving Credit Lenders (x) a counterpart of this
Agreement signed on behalf of such party or (y) written evidence satisfactory to
the Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
2.2    The Borrower shall have paid to the Administrative Agent, for the account
of each Revolving Credit Lender that has executed and delivered a signature page
to this Agreement as a Revolving Credit Lender to the Administrative Agent, at
or prior to 12:00 p.m., New York City time on July 14, 2020 (the “Consent
Deadline”) any consent fees payable in connection with this Agreement.
2.3    The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower certifying that the representations and
warranties set forth in (x) Section 3 of this Agreement and (y) Section 5.05(b)
of the Credit Agreement (as amended by this Agreement) are, in each case, true
and correct in all material respects on and as of the First Amendment Effective
Date.
2.4    At the time of and immediately after giving effect to this Agreement, no
Default or Event of Default shall exist or result therefrom.




--------------------------------------------------------------------------------




SECTION 3.     Representations and Warranties. The Borrower hereby represents
and warrants to each Revolving Credit Lender party hereto that (a) the Borrower
has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement, (b) the execution, delivery and performance by
the Borrower of this Agreement (1) are within the Borrower’s corporate or other
powers, (2) have been duly authorized by all necessary corporate or other
organizational action and (3) do not contravene the terms of the Borrower’s
organizational documents, (c) this Agreement has been duly executed and
delivered by the Borrower and (d) this Agreement constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.
SECTION 4.     Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby, including, but not limited to, the
reasonable fees and disbursements of Davis Polk & Wardwell LLP, counsel to the
Administrative Agent.
SECTION 5.     Ratification. The Credit Agreement, as amended by this Agreement,
and the other Loan Documents remain in full force and effect and are hereby
ratified and affirmed. This Agreement shall be limited precisely as written and,
except as expressly provided herein, shall not be deemed (i) to be a consent
granted pursuant to, or a waiver, modification or forbearance of, any term or
condition of the Credit Agreement, any other Loan Document or any of the
instruments or agreements referred to in any thereof or a waiver of any Default
or Event of Default, whether or not known to the Administrative Agent or any of
the Lenders, or (ii) to prejudice any right or remedy which the Administrative
Agent or any of the Lenders may now have or have in the future against any
Person under or in connection with the Credit Agreement, any of the instruments
or agreements referred to therein or any of the transactions contemplated
thereby.
SECTION 6.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 7.     References. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in each other Loan Document (and the other documents and instruments
delivered pursuant to or in connection therewith) to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import, shall mean and be a reference
to the Credit Agreement as modified hereby and as each may in the future be
amended, restated, supplemented or modified from time to time. This Agreement
shall constitute a “Loan Document” for purposes of the Credit Agreement and each
other Loan Document.
SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart. The words “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures or electronic records, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


2

--------------------------------------------------------------------------------




SECTION 9.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 10.     Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 11.     Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN)
SECTION 12.     Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]




3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


WYNDHAM DESTINATIONS, INC.,
as Borrower
By:    /s/ Michael A.Hug    
Name: Michael A. Hug
Title: Chief Financial Officer




SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as Administrative Agent
By:    /s/ Maurice Washington
Name: Maurice Washington
Title: Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
BANK OF AMERICA, N.A.    
as a Revolving Credit Lender

By:    /s/ Suzanne E. Pickett
Name: Suzanne E. Pickett
Title: Senior Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
JPMORGAN CHASE BANK, N.A.    
as a Revolving Credit Lender

By:    /s/ Jeffrey C. Miller
Name: Jeffrey C. Miller
Title: Executive Director


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
BARCLAYS BANK PLC    
as a Revolving Credit Lender

By:    /s/ Sean Duggan
Name: Sean Duggan
Title: Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
DEUTSCHE BANK AG NEW YORK BRANCH    
as a Revolving Credit Lender

By:    /s/ Phillip Tancorra
Name: Phillip Tancorra
Title: Vice President
If a second signature is necessary:
By:    /s/ Yumi Okabe
Name: Yumi Okabe
Title: Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
THE BANK OF NOVA SCOTIA,    
as a Revolving Credit Lender

By:    /s/ Sangeeta Shah
Name: Sangeeta Shah
Title: Director


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------







REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH    
as a Revolving Credit Lender

By:    /s/ William O’Daly
Name: William O’Daly
Title: Authorized Signatory
If a second signature is necessary:
By:    /s/ Komal Shah
Name: Komal Shah
Title: Authorized Signatory


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
GOLDMAN SACHS BANK USA,    
as a Revolving Credit Lender

By:    /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
MUFG Bank, Ltd,    
as a Revolving Credit Lender

By:    /s/ Spencer Hughes
Name: Spencer Hughes
Title: Managing Director


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
Truist Bank    
as a Revolving Credit Lender

By:    /s/ Max N. Greer III
Name: Max N. Greer III
Title: Senior Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
Wells Fargo Bank, National Association    
as a Revolving Credit Lender

By:    /s/ Denis Waltrich
Name: Denis Waltrich
Title: Director


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
HSBC Bank USA, N.A.    
as a Revolving Credit Lender

By:    /s/ Peter Hart
Name: Peter Hart
Title: Director


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
U.S. Bank National Association    
as a Revolving Credit Lender

By:    /s/ Steven L. Sawyer
Name: Steven L. Sawyer
Title: Senior Vice President


SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





REVOLVING CREDIT LENDER SIGNATURE PAGE




Name of Institution:
Comerica Bank
as a Revolving Credit Lender

By:    /s/ Robert D. Yates
Name: Robert D. Yates
Title: Vice President




--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of May 31, 2018
among
WYNDHAM DESTINATIONS, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,
THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners,
and
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
and
MUFG BANK, LTD.

as Joint Lead Arrangers for the Revolving Credit Facility
and
JPMORGAN CHASE BANK, N.A
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
MUFG BANK, LTD.
and
U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers for the Term B Facility




SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT (WYND 2020)





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





    

--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01
Defined Terms    1

SECTION 1.02
Other Interpretive Provisions    62

SECTION 1.03
Accounting Terms    62

SECTION 1.04
Rounding    63

SECTION 1.05
References to Agreements, Laws, Etc.    63

SECTION 1.06
Times of Day    63

SECTION 1.07
Timing of Payment or Performance    63

SECTION 1.08
Exchange Rates; Currency Equivalents Generally    63

SECTION 1.09
Letter of Credit Amounts    65

SECTION 1.10
Limited Condition Transactions    65

SECTION 1.11
Leverage Ratios    66

SECTION 1.12
Cashless Rolls    66

SECTION 1.13
Certain Calculations and Tests    66

SECTION 1.14
Additional Alternative Currencies    66

SECTION 1.15
Change of Currency    67

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS
SECTION 2.01
The Loans    67

SECTION 2.02
Borrowings, Conversions and Continuation of Loans.    68

SECTION 2.03
Letters of Credit    69

SECTION 2.04
[Reserved]    76

SECTION 2.05
Prepayments    76



-i-
    

--------------------------------------------------------------------------------





SECTION 2.06
Termination or Reduction of Commitments    82

SECTION 2.07
Repayment of Loans    83

SECTION 2.08
Interest    83

SECTION 2.09
Fees    83

SECTION 2.10
Computation of Interest and Fees    84

SECTION 2.11
Evidence of Indebtedness    84

SECTION 2.12
Payments Generally    84

SECTION 2.13
Sharing of Payments    86

SECTION 2.14
Incremental Credit Extensions    86

SECTION 2.15
Extensions of Term Loans and Revolving Credit Commitments    89

SECTION 2.16
Defaulting Lenders    91

SECTION 2.17
Permitted Debt Exchanges    92

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
SECTION 3.01
Taxes    95

SECTION 3.02
Inability to Determine Rates    98

SECTION 3.03
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans    98

SECTION 3.04
Funding Losses    99

SECTION 3.05
Matters Applicable to All Requests for Compensation    100

SECTION 3.06
Replacement of Lenders under Certain Circumstances    100

SECTION 3.07
Illegality    101

SECTION 3.08
Survival    102

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
SECTION 4.01
Conditions to Initial Credit Extension    102



-ii-
    

--------------------------------------------------------------------------------





SECTION 4.02
Conditions to All Credit Extensions    104

ARTICLE V

REPRESENTATIONS AND WARRANTIES
SECTION 5.01
Existence, Qualification and Power; Compliance with Laws    105

SECTION 5.02
Authorization; No Contravention    105

SECTION 5.03
Governmental Authorization; Other Consents    105

SECTION 5.04
Binding Effect    105

SECTION 5.05
Financial Statements; No Material Adverse Effect    105

SECTION 5.06
Litigation    106

SECTION 5.07
Ownership of Property; Liens    106

SECTION 5.08
Environmental Compliance    106

SECTION 5.09
Taxes    107

SECTION 5.10
Compliance with ERISA    107

SECTION 5.11
Subsidiaries; Equity Interests    107

SECTION 5.12
Margin Regulations; Investment Company Act    107

SECTION 5.13
Disclosure    107

SECTION 5.14
Intellectual Property; Licenses, Etc.    108

SECTION 5.15
Solvency    108

SECTION 5.16
Collateral Documents    108

SECTION 5.17
Use of Proceeds    108

SECTION 5.18
Patriot Act    108

SECTION 5.19
Sanctioned Persons    108

SECTION 5.20
FCPA    109

SECTION 5.21
No EEA Financial Institution    109

ARTICLE VI

AFFIRMATIVE COVENANTS


-iii-
    

--------------------------------------------------------------------------------





SECTION 6.01
Financial Statements    109

SECTION 6.02
Certificates; Other Information    110

SECTION 6.03
Notices    111

SECTION 6.04
Maintenance of Existence    111

SECTION 6.05
Maintenance of Properties    112

SECTION 6.06
Maintenance of Insurance    112

SECTION 6.07
Compliance with Laws    112

SECTION 6.08
Books and Records    112

SECTION 6.09
Inspection Rights    112

SECTION 6.10
Covenant to Guarantee Obligations and Give Security    113

SECTION 6.11
Use of Proceeds    114

SECTION 6.12
Further Assurances and Post-Closing Covenants    114

SECTION 6.13
Designation of Subsidiaries    115

SECTION 6.14
Payment of Taxes    115

SECTION 6.15
Maintenance of Ratings    115

SECTION 6.16
Nature of Business    115

SECTION 6.17
Fiscal Year    115

SECTION 6.18
U.S. Timeshare Real Property    116

ARTICLE VII

NEGATIVE COVENANTS
SECTION 7.01
Liens    116

SECTION 7.02
Investments    120

SECTION 7.03
Indebtedness    123

SECTION 7.04
Fundamental Changes    127

SECTION 7.05
Dispositions    129

SECTION 7.06
Restricted Payments    131



-iv-
    

--------------------------------------------------------------------------------





SECTION 7.07
Transactions with Affiliates    134

SECTION 7.08
Prepayments, Etc., of Indebtedness    136

SECTION 7.09
Financial Covenants    136

SECTION 7.10
Amendments or Waivers of Organizational Documents    139

SECTION 7.11
Restrictions on Subsidiaries’ Distributions    139

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
SECTION 8.01
Events of Default    140

SECTION 8.02
Remedies Upon Event of Default    142

SECTION 8.03
Exclusion of Immaterial Subsidiaries    142

SECTION 8.04
Application of Funds    143

SECTION 8.05
Right to Cure    144

SECTION 8.06
Change of Control    145

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS
SECTION 9.01
Appointment and Authorization of Agents    145

SECTION 9.02
Delegation of Duties    146

SECTION 9.03
Liability of Agents    147

SECTION 9.04
Reliance by Agents    147

SECTION 9.05
Notice of Default    148

SECTION 9.06
Credit Decision; Disclosure of Information by Agents    148

SECTION 9.07
Indemnification of Agents    148

SECTION 9.08
Agents in their Individual Capacities    149

SECTION 9.09
Successor Agents    149

SECTION 9.10
Administrative Agent May File Proofs of Claim; Credit Bidding    150

SECTION 9.11
Collateral and Guaranty Matters    151



-v-
    

--------------------------------------------------------------------------------





SECTION 9.12
Other Agents; Arrangers and Managers    153

SECTION 9.13
Appointment of Supplemental Administrative Agents    153

SECTION 9.14
Withholding Tax    153

SECTION 9.15
Cash Management Obligations; Secured Bi-Lateral Letter of Credit Obligations;
Secured Hedge Agreements    154

SECTION 9.16
[Reserved]    154

SECTION 9.17
Certain ERISA Matters    154

ARTICLE X

MISCELLANEOUS
SECTION 10.01
Amendments, Etc.    156

SECTION 10.02
Notices and Other Communications; Facsimile Copies    158

SECTION 10.03
No Waiver; Cumulative Remedies    160

SECTION 10.04
Attorney Costs and Expenses    160

SECTION 10.05
Indemnification by the Borrower    161

SECTION 10.06
Payments Set Aside    162

SECTION 10.07
Successors and Assigns    162

SECTION 10.08
Confidentiality    168

SECTION 10.09
Setoff    168

SECTION 10.10
Counterparts    169

SECTION 10.11
Integration    169

SECTION 10.12
Survival of Representations and Warranties    169

SECTION 10.13
Severability    169

SECTION 10.14
GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS    169

SECTION 10.15
WAIVER OF RIGHT TO TRIAL BY JURY    170

SECTION 10.16
Binding Effect    170

SECTION 10.17
[Reserved]    170

SECTION 10.18
Lender Action    170



-vi-
    

--------------------------------------------------------------------------------





SECTION 10.19
USA PATRIOT Act    171

SECTION 10.20
Acceptable Intercreditor Agreements    171

SECTION 10.21
Obligations Absolute    171

SECTION 10.22
No Advisory or Fiduciary Responsibility    171

SECTION 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    172

SECTION 10.24
Spin-Off Related Provisions    172

SECTION 10.25
Covenant Suspension Period    172






SCHEDULES
1.01A    —    Guarantors
1.01B    —    Excluded Subsidiaries
1.01C    —    Unrestricted Subsidiaries
1.01D    —    Existing Bi-Lateral Letter of Credit
2.01    —    Commitments
2.03(a)    —    Existing Letters of Credit
5.06    —    Litigation
5.07    —    Material Real Property
5.08        Environmental Compliance
5.11    —    Subsidiaries and Other Equity Investments
6.12    —     Post-Closing Covenants
7.01(b)    —    Existing Liens
7.02    —    Existing Investments
7.03(c)    —    Surviving Indebtedness
7.07    —    Transactions with Affiliates
10.02    —    Administrative Agent’s Office, Principal Office, Certain Addresses
for Notices


EXHIBITS
Form of
A    —    Assignment and Assumption
B    —    Committed Loan Notice
C    —    Compliance Certificate
D-1    —    First Lien Intercreditor Agreement
D-2    —    Second Lien Intercreditor Agreement
E    —    Guaranty
F-1    —    Revolving Credit Note
F-2    —    Term Note
G    —    Security Agreement
H    —    Discounted Prepayment Option Notice
I    —    Lender Participation Notice
J    —    Discounted Voluntary Prepayment Notice
K    —    United States Tax Compliance Certificates
L    —    Officer’s Certificate
M    —    Holdings Covenant


-vii-
    

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 31, 2018, among Wyndham
Destinations, Inc. (formerly known as Wyndham Worldwide Corporation), a Delaware
corporation (the “Borrower”), Bank of America, N.A. (“Bank of America”), as
Administrative Agent, Collateral Agent and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
1.    The Borrower intends to repay the principal, accrued and unpaid interest,
fees, premium, if any, and other amounts, under the Existing Revolving
Facilities, terminate all commitments thereunder and have all guarantees
released (the “Refinancing”).
2.    Pursuant to an internal reorganization, the Borrower will spin-off of the
equity interests of Wyndham Hotels & Resorts, Inc. (“WHR”), its subsidiaries and
the hotel management and franchise business of the foregoing, in accordance with
the Form 10 (the foregoing, including all transactions necessary to consummate
the foregoing, collectively, the “Spin-Off”).
3.    The Borrower has requested that the Lenders extend credit to the Borrower
in the form of (a) Term B Loans in an initial aggregate principal amount of
$300,000,000 (“the Term B Facility”) and (b) Revolving Credit Commitments in an
initial aggregate principal amount of $1,000,000,000 (the “Initial Revolving
Facility”). The Initial Revolving Facility may include one or more Letters of
Credit from time to time.
4.    The proceeds of the Term B Loans will be used, together with cash on hand
of the Borrower and its subsidiaries and subject to the terms and conditions set
forth herein, to consummate, the Refinancing, the Spin-Off and the other
Transactions and for working capital and other general corporate purposes.
Existing letters of credit issued by a Revolving Credit Lender (or an Affiliate
thereof) may be “rolled over” on the Closing Date and/or backstopped or replaced
by new Letters of Credit issued on the Closing Date. The proceeds of Revolving
Credit Loans made on and after the Closing Date will be used for working capital
and other general corporate purposes of the Borrower and its Subsidiaries,
including Capital Expenditures and the financing of Permitted Acquisitions.
7.    The applicable Lenders have indicated their willingness to lend, and the
L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

Definitions and Accounting Terms
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2022 Notes” means the 4.25% senior unsecured notes of the Borrower due 2022.
“2023 Notes” means the 3.90% senior unsecured notes of the Borrower due 2023.
“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).
“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower, which shall be




    

--------------------------------------------------------------------------------





deemed reasonably acceptable to the Lenders if (a) substantially in the form of
the First Lien Intercreditor Agreement and/or Second Lien Intercreditor
Agreement or (b) it (or any material changes to any such agreement specified in
clause (a) or previously entered into pursuant to clause (b)) is posted to the
Platform and (i) is accepted by the Required Lenders and/or (ii) not otherwise
objected to by the Required Lenders within 5 Business Days of being posted.
“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).
“Accounting Changes” has the meaning specified in Section 1.03(d).
“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Additional Lender” has the meaning specified in Section 2.14(e).
“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).
“Administrative Agent” means, subject to Section 9.13, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” means the Borrower and its Subsidiaries.
“After Year-End Transaction” has the meaning specified in Section 2.05(b)(i).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, advisors, other representatives and attorneys-in-fact
and successors and permitted assigns of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The amount of the Aggregate Revolving
Credit Commitments on the Closing Date is $1,000,000,000.


- 2 -



--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 1.08(f).
“All-In-Rate” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rates and interest rate margins (with such interest rate
and interest rate margins to be determined by reference to the Eurocurrency
Rate), (b) interest rate floors (subject to the proviso set forth below), (c)
any amendment to the relevant interest rate margins and interest rate floors
prior to the applicable date of determination and (d) original issue discount
and upfront or similar fees (based on an assumed four-year life to maturity)
paid by the Borrower to the Lenders in connection with the Term B Loans or any
applicable Incremental Term Loan Class, but excluding (i) any arrangement,
commitment, structuring, underwriting, and any similar fees paid to any arranger
(or its affiliates) in connection with the commitment or syndication of such
Indebtedness, ticking, unused line fees, consent fees paid to consenting lenders
and/or amendment fees and (ii) any other fee that is not paid directly by the
Borrower generally to all relevant lenders ratably in the primary syndication of
such Indebtedness; provided, however, that (A) to the extent that the LIBOR
Screen Rate (with an Interest Period of three months) or Base Rate (without
giving effect to any floor specified in the definition thereof) is less than any
floor applicable to the Term Loans in respect of which the All-In-Rate is being
calculated on the date on which the All-In-Rate is determined, the amount of the
resulting difference will be deemed added to the interest rate margin applicable
to the relevant Indebtedness for purposes of calculating the All-In-Rate, (B) to
the extent that the LIBOR Screen Rate (for a period of three months) or Base
Rate (without giving effect to any floor specified in the definition thereof) is
greater than any applicable floor on the date on which the All-In-Rate is
determined, the floor will be disregarded in calculating the All-In-Rate and (C)
any stepdowns in interest rate margins shall be disregarded in calculating the
All-In-Rate.
“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, Euros, Canadian Dollars and Pounds Sterling and other currencies as may
be added with the consent of all Revolving Credit Lenders in accordance with
Section 1.14.
“Alternative Currency Equivalent” means, with respect to an amount denominated
in any Alternative Currency, such amount, and with respect to an amount
denominated in Dollars or another Alternative Currency, the equivalent in such
Alternative Currency of such amount determined at the Exchange Rate on the
applicable Valuation Date.
“Applicable Asset Sale Proceeds” has the meaning specified in
Section 2.05(b)(ii).
“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).
“Applicable ECF Proceeds” has the meaning specified in Section 2.05(b).
“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.
“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (and with respect to any Letters of Credit issued or
participations purchased therein by any Revolving Credit Lender, the percentage
equal to a fraction the numerator of which is the amount of such Revolving
Credit Lender's Revolving Credit Commitment at such time and the denominator of
which is the Revolving Credit Commitments of all Revolving Credit Lenders)
(provided that (i) in the case of Section 2.16 when a Defaulting Lender shall
exist, “Applicable Percentage” with respect to any Revolving Credit Facility
shall be determined by disregarding any Defaulting Lender’s Revolving Credit
Commitment under such Revolving Credit Facility and (ii) if the Revolving Credit
Commitments under any Revolving Credit Facility have terminated or expired, the
Applicable Percentages of the Lenders under such Revolving Credit Facility shall
be determined based upon the Revolving Credit Commitments


- 3 -



--------------------------------------------------------------------------------





most recently in effect) and (b) with respect to the Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s
Outstanding Amount of the Loans of such Class and the denominator of which is
the aggregate Outstanding Amount of all Loans of such Class.
“Applicable Rate” means a percentage per annum equal to:
(a)    (i) for Eurocurrency Rate Loans that are Term B Loans, 2.25% and (ii) for
Base Rate Loans that are Term B Loans, 1.25%:
(b)    (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Revolving
Credit Loans, 2.00%, (B) for Base Rate Loans that are Revolving Credit Loans,
1.00% and (C) for Letter of Credit fees pursuant to Section 2.03(g), 2.00% per
annum and (ii) thereafter, (A) prior to the First Amendment Effective Date and
(B) on and after the delivery of financial statements and a related Compliance
Certificate for the first fiscal quarter ending after the Relief Period
Termination Date pursuant to Section 6.01, in connection with Revolving Credit
Loans and Letter of Credit fees, the percentages per annum set forth in Table I
below, based upon the First Lien Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Table I
Pricing
Level
First Lien Leverage Ratio
Letter of Credit Fees
Base Rate for
Revolving Credit Loans
Eurocurrency Rate for Revolving Credit Loans
I
> 3.75:1.00
2.25%
1.25%
2.25%
II
≤ 3.75:1.00 and
> 2.50:1.00
2.00%
1.00%
2.00%
III
≤ 2.50:1.00
1.75%
0.75%
1.75%



; provided that, commencing on the First Amendment Effective Date and until
immediately prior to the Relief Period Termination Date, the Applicable Rate
with respect to (i) Base Rate Loans that are Revolving Credit Loans, (ii)
Eurocurrency Rate Loans that are Revolving Credit Loans and (iii) Letter of
Credit fees shall be the percentages per annum set forth in Table II below,
based upon the First Lien Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Table II
Pricing
Level
First Lien Leverage Ratio
Letter of Credit Fees
Base Rate for
Revolving Credit Loans
Eurocurrency Rate for Revolving Credit Loans
I
>5.75:1.00
2.75%
1.75%
2.75%
II
≤ 5.75:1.00 and
> 4.25:1.00
2.50%
1.50%
2.50%
III
≤ 4.25:1.00 and
> 3.75:1.00
2.25%
1.25%
2.25%
IV
≤ 3.75:1.00 and
> 2.50:1.00
2.00%
1.00%
2.00%
V
≤ 2.50:1.00
1.75%
0.75%
1.75%





- 4 -



--------------------------------------------------------------------------------





; provided, further, that, on and after the earlier of (i) the first day of the
fiscal quarter ending June 30, 2022 and (ii) the date on which the Relief Period
Termination Notice is delivered to the Administrative Agent, and until
immediately prior to the delivery of financial statements and a related
Compliance Certificate for the first fiscal quarter ending after the Relief
Period Termination Date pursuant to Section 6.01, the Applicable Rate with
respect to (i) Base Rate Loans that are Revolving Credit Loans, (ii)
Eurocurrency Rate Loans that are Revolving Credit Loans and (iii) Letter of
Credit fees shall be the percentages per annum set forth Table I above, based
upon the First Lien Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a). On
and after the Relief Period Termination Date, the Applicable Rate for Revolving
Credit Loans and Letter of Credit fees will be determined in accordance with
Table I above.
Any increase or decrease in the Applicable Rate pursuant to clauses (a) and (b)
above resulting from a change in the First Lien Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that,
if a Compliance Certificate is not delivered within the time frame set forth in
Section 6.02(a), the Applicable Rate set forth in “Pricing Level I,” in the
applicable table, shall apply commencing with the first Business Day immediately
following such date and continuing until the first Business Day immediately
following the delivery of such Compliance Certificate.
Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.
In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 or 6.02(a) are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after such Compliance
Certificate was required to be delivered) any additional interest or Letter of
Credit fee owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. Nothing contained in this paragraph
shall in any way limit the rights of the Administrative Agent or the Lenders
with respect to Sections 2.08(b) and 8.01; provided, that any underpayment due
to change in Applicable Rate shall not in itself constitute a Default or Event
of Default under Section 8.01 so long as such additional interest or fees are
paid within the time period set forth above.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.
“Approved Currency” means Dollars and any Alternative Currency.
“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arrangers” means, collectively, the Lead Arrangers.
“ARN Acquisition” means the acquisition of Alliance Reservations Network, LLC
pursuant to that certain Unit Purchase Agreement, dated as of August 7, 2019, by
and among Wyndham Destination Network, LLC, a Delaware limited liability
company, TBM Holdings, Inc., a Florida corporation, Alliance Reservations
Network, LLC, a Florida limited liability company, and the other parties
thereto.


- 5 -



--------------------------------------------------------------------------------





“Asset Sale Percentage” means, as of any date of determination (a) if the First
Lien Leverage Ratio is greater than 3.00:1.00, 100%, (b) if the First Lien
Leverage Ratio is less than or equal to 3.00:1.00 and greater than 2.50:1.00,
50%, and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%.
“Assignees” has the meaning specified in Section 10.07(b).
“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit A and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by Clearpar® or
other electronic platform) approved by the Administrative Agent.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Restricted Subsidiaries for the fiscal years ended December
31, 2015, December 31, 2016 and December 31, 2017.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means, the period from the Closing Date to but excluding
the earlier of the Maturity Date for such Revolving Credit Facility and the date
of termination of the Revolving Credit Commitments under such Revolving Credit
Facility in accordance with the provisions of this Agreement.
“Available Amount” means, at any time (the “Available Amount Reference Time”),
without duplication, an amount (which shall not be less than zero) equal to the
sum of:
(a)    the greater of (x) $430,000,000 and (y) 45.0% of Consolidated EBITDA as
of the last day of the most recently ended Test Period, plus:
(b)    50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the last day of the most recently ended fiscal quarter of the Borrower
prior to the Available Amount Reference Time (the amount under this clause (b),
the “Growth Amount”); provided that the Growth Amount shall not be less than
zero; plus
(c)    the amount of any capital contributions (including mergers or
consolidations that have a similar effect, with the amount of any non-cash
contributions made in connection therewith being determined based on the fair
market value (as reasonably determined by the Borrower) thereof) or Net Cash
Proceeds from any Permitted Equity Issuance (or issuance of debt securities that
have been converted into or exchanged for Qualified Equity Interests) (other
than any Cure Amount or any other capital contributions or equity or debt
issuances to the extent utilized in connection with other transactions permitted
pursuant to Section 7.02, Section 7.03, Section 7.06 or Section 7.08) received
by or made to the Borrower during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; plus
(d)    the aggregate amount of Retained Declined Proceeds and Specified Asset
Sale Proceeds during the period from the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time; plus


- 6 -



--------------------------------------------------------------------------------





(e)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (f), (g), (h) or (i) of this definition or any
other provision of Section 7.02, the aggregate amount of all cash dividends and
other cash distributions received by the Borrower or any Restricted Subsidiary
from any Unrestricted Subsidiary, JV Entity or minority Investment during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time with respect to Investments made
under Section 7.02(n), without duplication of any amounts included in clause
(e)(1) above from the Business Day immediately following the Closing Date
through and including the Available Amount Reference Time; plus
(f)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (g), (h) or (i) of this definition or any
other provision of Section 7.02, or (iii) used to prepay Term Loans in
accordance with Section 2.05(b)(ii), the aggregate amount of all cash proceeds
received by the Borrower or any Restricted Subsidiary in connection with (x) the
sale, transfer or other disposition of its direct or indirect ownership interest
(including Equity Interests) in any Unrestricted Subsidiary, JV Entity or
minority Investment or (y) the sale, transfer or other disposition of any assets
of any Unrestricted Subsidiary, JV Entity or minority Investment, in each case,
from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus
(g)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (f), (h) or (i) of this definition or any
other provision of Section 7.02, the aggregate amount of all cash or Cash
Equivalent interest, returns of principal, cash repayments and similar payments
received by the Borrower or any Restricted Subsidiary from any Unrestricted
Subsidiary, JV Entity or minority Investment, from the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time in respect of Loans or advances made by the Borrower or any Restricted
Subsidiary to such Unrestricted Subsidiary, JV Entity or minority Investment;
plus
(h)    to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clauses (e), (f), (g) or (i) of this definition or any
other provision of Section 7.02, (1) an amount equal to any returns in cash and
Cash Equivalents (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments pursuant to Section 7.02; provided, that with respect to Investments
made under Section 7.02(n), in no case shall such amount exceed the amount of
such Investment made using the Available Amount pursuant to Section 7.02(n) and
(2) the fair market value of any Unrestricted Subsidiary which is re-designated
as a Restricted Subsidiary or merged, liquidated, consolidated or amalgamated
into the Borrower or any Restricted Subsidiary, in each case, from the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Time; minus
(i)    the aggregate amount of (i) any Investments made pursuant to Section
7.02(n) (net of any return of capital in respect of such Investment or deemed
reduction in the amount of such Investment, including, without limitation, upon
the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or
the sale, transfer, lease or other disposition of any such Investment), (ii) the
initial principal amount of any Indebtedness incurred prior to such time
pursuant to Section 7.03(v) (net of any forgiveness of principal of such
Indebtedness by the lender thereof), (iii) any Restricted Payment made pursuant
to Section 7.06(k) and (iv) any payments made pursuant to Section
7.08(a)(iii)(B), in each case, during the period commencing on the Closing Date
through and including the Available Amount Reference Time (and, for purposes of
this clause (i), without taking account of the intended usage of the Available
Amount at such Available Amount Reference Time).


- 7 -



--------------------------------------------------------------------------------





“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount.”
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” has the meaning specified in the recitals hereto.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”;
(b)    ½ of 1.00% per annum above the Federal Funds Rate;
(c)    1.00% per annum; and
(d)    the Eurocurrency Rate for Dollar deposits for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 a.m. London time on such day (without any rounding).
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bi-Lateral Letter of Credit” means any letter of credit issued by a Bi-Lateral
Letter of Credit Lender for the account of the Borrower or any Restricted
Subsidiary of the Borrower, including all Existing Bi-Lateral Letters of Credit;
provided that the aggregate face amount of all undrawn Bi-Lateral Letters of
Credit, together with the aggregate amount of outstanding Bi-Lateral Letter of
Credit Obligations, shall not exceed $100,000,000 at any time.
“Bi-Lateral Letter of Credit Lender” means any Person that is a Lender,
Arranger, an Agent or an Affiliate of a Lender, Arranger, or an Agent as of
either (i) the date of issuance or deemed issuance (or amendment, renewal or
extension) of the applicable Bi-Lateral Letter of Credit or (ii) the date of
designation of the applicable Bi-Lateral Letter of Credit Obligation as a
“Secured Bi-Lateral Letter of Credit Obligation” in accordance with the
definition thereof (it being agreed as of the Closing Date, that The Bank of
Nova Scotia shall be a Bi-Lateral Letter of Credit Lender).


- 8 -



--------------------------------------------------------------------------------





“Bi-Lateral Letter of Credit Obligation” means any reimbursement obligation or
other payment obligation of the Borrower or any Restricted Subsidiary of the
Borrower owing to any Bi-Lateral Letter of Credit Lender in connection with any
Bi-Lateral Letter of Credit issued by such Bi-Lateral Letter of Credit Lender;
provided that the aggregate face amount of all undrawn Bi-Lateral Letters of
Credit, together with the aggregate amount of outstanding Bi-Lateral Letter of
Credit Obligations, shall not exceed $100,000,000 at any time.
“Bona Fide Lending Affiliate” means, with respect to any Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a Person separately identified to the Arrangers in
writing on or prior to January 17, 2018) that is (i) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business and (ii) managed,
sponsored or advised by any Person that is controlling, controlled by or under
common control with such Competitor or Affiliate thereof, as applicable, but
only to the extent that no personnel involved with the investment in such
Competitor or affiliate thereof, as applicable, (x) makes (or has the right to
make or participate with others in making) investment decisions on behalf of
such debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (y) has access to any information (other than information that is
publicly available) relating to the Borrower or any entity that forms a part of
its businesses (including any of its Subsidiaries or parent entities).
“Borrower” have the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.
“Borrowing Minimum” means (a) with respect to Eurocurrency Rate Loans,
$1,000,000 and (b) with respect to Base Rate Loans, $100,000.
“Borrowing Multiple” means $100,000.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state where the Administrative Agent’s office is
located are authorized or required by law to remain closed, or are in fact
closed; provided that when used in connection with a Eurocurrency Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Canadian Dollars” means the lawful money of Canada.
“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheets of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized or financing leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP;
provided that all obligations of the Borrower and its Restricted Subsidiaries
that are or would be characterized as an operating lease as determined in
accordance with GAAP as in effect on the Closing Date (whether or not such
operating lease was in effect on such date) shall continue to be accounted for
as an operating lease (and not as a Capitalized Lease) for purposes of this
Agreement regardless of any change in GAAP following the Closing Date (or any
change in the implementation in


- 9 -



--------------------------------------------------------------------------------





GAAP for future periods that are contemplated as of the Closing Date) that would
otherwise require such obligation to be recharacterized as a Capitalized Lease.
“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.
“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or any L/C
Issuer (as applicable) and the Revolving Credit Lenders, as collateral for L/C
Obligations or obligations of Revolving Credit Lenders to fund participations in
respect thereof, cash or deposit account balances denominated, in the case of
collateral for L/C Obligations, in the Approved Currency in which the applicable
Letter of Credit was issued, or, if the applicable L/C Issuer benefitting from
such collateral agrees in its reasonable discretion, other credit support
(including by backstopping with other letters of credit), in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the applicable L/C Issuer and (c) the Borrower (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(1)    (a) Dollars, Canadian Dollars, Euros, or any national currency of any
member state of the European Union or (b) any other foreign currency held by the
Borrower and the Restricted Subsidiaries in the ordinary course of business;
(2)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States or Canadian governments, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;
(3)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, with any domestic or foreign commercial bank
having capital and surplus of not less than $500,000,000 in the case of U.S.
banks and $100,000,000 (or the Dollar Equivalent as of the date of
determination) in the case of non-U.S. banks;
(4)    repurchase obligations for underlying securities of the types described
in clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;
(5)    commercial paper rated at least “P-2” by Moody’s or at least “A-2” by
S&P, and in each case maturing within 24 months after the date of creation
thereof and Indebtedness or preferred stock issued by Persons with an Investment
Grade Rating from S&P or Moody’s, with maturities of 24 months or less from the
date of acquisition;
(6)    marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at
any time neither Moody’s nor S&P shall be rating


- 10 -



--------------------------------------------------------------------------------





such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower) and in each case maturing
within 24 months after the date of creation or acquisition thereof;
(7)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;
(8)    readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;
(9)    Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;
(10)    with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business; provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank;
(11)    bills of exchange issued in the United States, Canada, a member state of
the European Union or Japan eligible for rediscount at the relevant central bank
and accepted by a bank (or any dematerialized equivalent);
(12)    Cash Equivalents of the types described in clauses (1) through (11)
above denominated in Dollars; and
(13)    investment funds investing at least 90% of their assets in Cash
Equivalents of the types described in clauses (1) through (12) above.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, netting services, cash
pooling arrangements, credit or debit card, purchasing card, electronic funds
transfer, foreign exchange facilities and other cash management arrangements.
“Cash Management Obligations” means the obligations owed by the Borrower or any
of its Restricted Subsidiaries to any Cash Management Bank under any Cash
Management Agreement entered into by and between the Borrower or any of its
Restricted Subsidiaries and any Cash Management Bank.
“Cash Management Bank” means any Person that, is a Lender, Arranger, an Agent or
an Affiliate of a Lender, Arranger, or an Agent (x) on the Closing Date, with
respect to Cash Management Agreements existing on the Closing Date or (y) at the
time it enters into a Cash Management Agreement, in each case, in its capacity
as a party to such Cash Management Agreement (regardless of whether such Person
subsequently ceases to be a Lender, Arranger or Agent or an Affiliate of the
foregoing).
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.


- 11 -



--------------------------------------------------------------------------------





“CDOR Rate” means, with respect to each day during an Interest Period pertaining
to a Loan denominated in Canadian Dollars, the interest rate per annum which is
the rate based on the average rate applicable to Canadian Dollar bankers’
acceptances, for a term comparable to such Interest Period, appearing on the
applicable Bloomberg screen page at approximately 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as reasonably determined by the Administrative Agent), or if such date
is not a Business Day, then on the immediately preceding Business Day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent, in consultation with the Borrower; provided further that, in no event
shall the CDOR Rate be less than 0.00%.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means, subject to Section 8.06, (i) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as such term is used in Sections 13(d)(3)
of the Exchange Act), becomes the “beneficial owner” (as defined in Rules
13(d)-3 under the Exchange Act), directly or indirectly, of more than fifty
percent (50%) of the total voting power of all shares of the capital stock of
the Borrower entitled to vote generally in elections of directors, (ii) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any ‘‘person’’ (as that term is used in Section
13(d)(3) of the Exchange Act); (iii) after the consummation of a transaction
described in clause (a) of Section 8.06, Holdings ceases to own, directly or
indirectly through any one or more wholly-owned Restricted Subsidiaries, 100% of
the Equity Interests of the Borrower; or (iv) a “Change of Control” (or similar
event) shall occur under the Existing Indebtedness or any Permitted Refinancing
thereof.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term B Commitments, Extended Revolving Credit Commitments that are
designated as an additional Class of Commitments, Additional Revolving Credit
Commitments that are designated as an additional Class of Commitments or
commitments in respect of any Incremental Term Loans that are designated as an
additional Class of Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term B Loans, Extended Term Loans that are
designated as an additional Class of Term Loans, Incremental Term Loans that are
designated as an additional Class of Term Loans and any Loans made pursuant to
any other Class of Commitments.
“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.


- 12 -



--------------------------------------------------------------------------------





“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged,
charged or in which a Lien is granted or purported to be granted under any
Collateral Document, and shall include the Mortgaged Properties; provided that,
“Collateral” shall not include any Excluded Property.
“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.
“Collateral and Guarantee Requirement” means, subject to Section 10.24, at any
time, the requirement that:
(a)    the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or
thereafter pursuant to Section 6.10 or Section 6.12 duly executed by each Loan
Party that is a party thereto;
(b)    all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by (i) the Borrower and each Restricted
Subsidiary of the Borrower (other than any Excluded Subsidiary) including as of
the Closing Date those that are listed on Schedule 1.01A hereto and (ii) with
respect to (x) all Obligations (other than its own Obligations) and (y) the
payment and performance by each Specified Loan Party of its obligations under
its Guaranty with respect to all Swap Obligations (other than those of the
Borrower), the Borrower (each, a “Guarantor”);
(c)    (i) the Obligations and the Guarantees shall have been secured pursuant
to the Security Agreement or other applicable Collateral Document by a
first-priority security interest in all Equity Interests (other than Excluded
Equity) held directly by the Borrower and the Subsidiary Guarantors, subject to
no Liens other than Permitted Liens and the Collateral Agent shall have
received, to the extent the relevant Equity Interests are certificated,
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank and (ii) all Indebtedness owing to any Loan Party that
is evidenced by a promissory note or other instrument with an individual
outstanding principal amount in excess of $25,000,000 shall have been delivered
to the Collateral Agent pursuant to the Security Agreement or other applicable
Collateral Documents (provided that any promissory notes issued to employees,
officers and directors of any of the Borrower and its Restricted Subsidiaries
shall not be required to be delivered) together with undated instruments of
transfer with respect thereto endorsed in blank, and all intercompany loans
shall have been pledged to the Collateral Agent pursuant to the Security
Agreement or other applicable Collateral Documents;
(d)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Subsidiary Guarantor (including,
without limitation, accounts receivable, inventory, equipment, investment
property, United States intellectual property, intercompany receivables, other
general intangibles (including contract rights), owned (but not leased) real
property and proceeds of the foregoing), in each case, to the extent, and with
the priority, required by the Collateral Documents; provided that security
interests in real property shall be limited to the Mortgaged Properties;
(e)    none of the Collateral shall be subject to any Liens other than Permitted
Liens;
(f)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property that is not Excluded Property
required to be delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, in an amount not less than 100%
of the fair market value of the real property covered thereby and free of any
other Liens except Permitted Liens, together with such


- 13 -



--------------------------------------------------------------------------------





endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request and to the extent available in each applicable jurisdiction, (iii) a
Survey with respect to each Mortgaged Property, provided, however, that a Survey
shall not be required to the extent that (A) an existing survey together with an
“affidavit of no change” satisfactory to the Title Company is delivered to the
Collateral Agent and the Title Company and (B) the Title Company removes the
standard survey exception and provides reasonable and customary survey-related
endorsements and other coverages in the applicable Mortgage Policy, (iv) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower), (v) [reserved], and (vi) such existing abstracts,
appraisals, legal opinions (each such opinion to be in form and substance
reasonably acceptable to the Administrative Agent) and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property; and
(g)    except as otherwise contemplated by this Agreement or any Collateral
Document, all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and United States Copyright Office, required by the
Collateral Documents or applicable Law to create the Liens on the Collateral
intended to be created by the Collateral Documents and perfect such Liens to the
extent required by, and with the priority required by, the Collateral Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of the title insurance or surveys
with respect to, particular assets if and for so long as the Administrative
Agent and the Borrower agree in writing that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) required by the Collateral and Guarantee Requirement where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents and, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and the Borrower;
(B)    the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;
(C)    no deposit account control agreement, securities account control
agreement or other control agreements or control arrangements shall be required
with respect to any deposit account or securities account;
(D)    no actions in any jurisdiction outside of the United States or required
by the Laws of any jurisdiction outside of the United States, shall be required
in order to create any security interests in assets located, titled, registered
or filed outside of the United States, or to perfect such security interests (it
being understood that there shall be no security agreements, pledge agreements,
or share charge (or mortgage) agreements governed under the Laws of any
jurisdiction outside of the United States; and


- 14 -



--------------------------------------------------------------------------------





(E)    no stock certificates evidencing Excluded Equity shall be required to be
delivered to the Collateral Agent.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the collateral assignments, Security Agreement Supplements,
security agreements, intellectual property security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01, Section 6.10 or Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Collateral Agent for the benefit
of the Secured Parties.
“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, an Incremental Revolving Credit
Commitment, a Refinancing Revolving Credit Commitment, a commitment in respect
of any Incremental Term Loans, or a commitment in respect of any Extended Term
Loans or any combination thereof, as the context may require.
“Commitment Fee” has the meaning provided in Section 2.09(a).
“Commitment Fee Rate” means (i) a percentage per annum equal to until delivery
of financial statements and a related Compliance Certificate for the first full
fiscal quarter commencing after the Closing Date pursuant to Section 6.01, 0.30%
per annum and (ii) thereafter, (x) prior to the First Amendment Effective Date
and (y) on and after the delivery of financial statements and a related
Compliance Certificate pursuant to Section 6.01, the percentages per annum set
forth in Table I below, based upon the First Lien Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):
Table I
Level
First Lien Leverage Ratio
Commitment Fee Rate
I
> 3.75:1.00
0.35% per annum
II
≤ 3.75:1.00 and
> 2.50:1.00
0.30% per annum
III
≤ 2.50:1.00
0.25% per annum



; provided that, commencing on the First Amendment Effective Date and until
immediately prior to the Relief Period Termination Date, the Commitment Fee Rate
with respect to Revolving Credit Loans shall be the percentages per annum set
forth in Table II below, based upon the First Lien Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):
Table II
Level
First Lien Leverage Ratio
Commitment Fee Rate
I
>5.75:1.00
0.40%
II
≤ 5.75:1.00 and
> 4.25:1.00
0.40%
III
≤ 4.25:1.00 and
> 3.75:1.00
0.35%
IV
≤ 3.75:1.00 and
> 2.50:1.00
0.30%
V
≤ 2.50:1.00
0.25%





- 15 -



--------------------------------------------------------------------------------





; provided, further, that, on and after the earlier of (i) the first day of the
fiscal quarter ending June 30, 2022 and (ii) the date on which the Relief Period
Termination Notice is delivered to the Administrative Agent, and until
immediately prior to the delivery of financial statements and a related
Compliance Certificate for the first fiscal quarter ending after the Relief
Period Termination Date pursuant to Section 6.01, the Commitment Fee Rate shall
be the percentages per annum set forth in Table I above, based upon the First
Lien Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a). On and after
the the Relief Period Termination Date, the Commitment Fee Rate will be
determined in accordance with Table I above.
Any increase or decrease in the Commitment Fee Rate resulting from a change in
the First Lien Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that, if a Compliance Certificate is not
delivered within the time frame set forth in Section 6.02(a), the Commitment Fee
Rate set forth in “Pricing Level I,” in the applicable table, shall apply
commencing with the first Business Day immediately following such date and
continuing until the first Business Day immediately following the delivery of
such Compliance Certificate.
In the event that any financial statements or Compliance Certificate delivered
pursuant to Section 6.01 or 6.02(a) are, or are shown to be, inaccurate and such
inaccuracy, if corrected, would have led to a higher Commitment Fee Rate for any
period (an “Applicable Period”) than the Commitment Fee Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period, (ii) the Commitment
Fee Rate shall be determined by reference to the corrected Compliance
Certificate and (iii) the Borrower shall pay to the Administrative Agent
promptly upon demand (and in no event later than five (5) Business Days after
such Compliance Certificate was required to be delivered) any additional
interest or Letter of Credit fee owing as a result of such increased Commitment
Fee Rate for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with the terms hereof. Nothing contained
in this paragraph shall in any way limit the rights of the Administrative Agent
or the Lenders with respect to Sections 2.08(b) and 8.01; provided, that any
underpayment due to change in Commitment Fee Rate shall not in itself constitute
a Default or Event of Default under Section 8.01 so long as such additional
interest or fees are paid within the time period set forth above.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit B or such other form
as may be reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compass Sale” means the Disposition by Wyndham Destination Network, LLC, a
Subsidiary of the Borrower of the Wyndham Vacation Rentals Europe business, to
Compass IV Limited in accordance with the Amendment and Restatement Deed to Sale
and Purchase Agreement, amending the Share Sale Agreement, dated March 27, 2018,
in each case, as in effect on the Closing Date.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Competitor” means a competitor of, the Borrower or any of its Subsidiaries.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than


- 16 -



--------------------------------------------------------------------------------





par and amortization of favorable or unfavorable lease assets or liabilities, of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) by the following:
(i)    provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus
(ii)    (w) consolidated interest expense (other than with respect to any
Qualified Securitization Financing) of such Person for such period, (x) net
losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income; plus
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus
(iv)    any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period) or other items classified by the
Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus
(v)    without duplication of any amounts added back pursuant to clause (xiii)
below, the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary; plus
(vi)    the amount of (A) pro forma “run rate” cost savings, operating expense
reductions and other synergies (in each case, net of amounts actually realized)
related to the Transactions that are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
(x) that have been taken, (y) with respect to which substantial steps have been
taken or that are expected to be taken (in the good faith determination of the
Borrower) within 24 months after the Closing Date or (B) pro forma adjustments,
including pro forma “run rate” cost savings, operating expense reductions, and
other synergies (in each case net of amounts actually realized) related to
acquisitions, dispositions and other Specified Transactions, or related to
restructuring initiatives, cost savings initiatives, entry into new contracts
and other initiatives that are reasonably identifiable, factually supportable
and projected by the Borrower in good faith to result from actions that have
either been taken, with respect to which substantial steps have been taken


- 17 -



--------------------------------------------------------------------------------





or that are expected to be taken (in the good faith determination of the
Borrower) within 24 months after the date of consummation of such acquisition,
disposition or other Specified Transaction or the initiation of such
restructuring initiative, cost savings initiative or other initiatives
(including any entry into new contracts); plus
(vii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus
(viii)    any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus
(ix)    realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheets
of the Borrower and its Restricted Subsidiaries; plus
(x)    net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus
(xi)    the amount of any charges, expenses, costs or other payments in respect
of (x) facilities no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries, (y) abandoned, closed, disposed or
discontinued operations and (z) any losses on disposal of abandoned, closed or
discontinued operations; plus
(xii)    any non-cash losses realized in such period in connection with
adjustments to any Plan due to changes in actuarial assumptions, valuation or
studies; plus
(xiii)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature; plus
(xiv)    adjustments and addbacks set forth in the financial model provided to
the Lead Arrangers prior to the Closing Date (net of amounts actually realized
and in the case of projected costs, after such costs are actually incurred,
limited to such actual costs); plus
(xv)    “run-rate” start-up costs, losses and charges resulting from the
establishment of new facilities and the first year of operation thereof; and
(b)    decreased (without duplication) by the following:
(i)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior


- 18 -



--------------------------------------------------------------------------------





period and any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period; plus
(ii)    realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus
(iii)    any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus
(iv)    any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45; plus
(v)    any gains on disposal of abandoned, closed or discontinued operations;
(c)    increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and
(d)    increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment;
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. For purposes of determining Consolidated EBITDA
for any period, there shall be excluded the Disposed EBITDA of any Person,
property, business or asset (other than an Unrestricted Subsidiary) sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition). Notwithstanding the foregoing, Consolidated EBITDA shall be
$233,000,000, $257,000,000, $234,000,000 and $197,000,000 for the fiscal
quarters ended June 30, 2017, September 31, 2017, December 31, 2017 and March
31, 2018, respectively, in each case after giving pro forma effect to the
Transactions and any adjustment set forth above. Any adjustments in the
calculation of Consolidated Net Income shall be without duplication of any
adjustment to Consolidated EBITDA, and any adjustments to Consolidated EBITDA
shall be without duplication of any adjustments to Consolidated Net Income.
Unless otherwise specified, all references herein to a “Consolidated EBITDA”
shall refer to the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis.


- 19 -



--------------------------------------------------------------------------------





“Consolidated First Lien Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary other than (i) the portion of such Indebtedness of the Borrower or
any Restricted Subsidiary included in Consolidated Total Debt that is not
secured by any Lien on property or assets of the Borrower or any Restricted
Subsidiary and (ii) the portion of Indebtedness of the Borrower or any
Restricted Subsidiary included in Consolidated Total Debt that is secured by
Liens on property or assets of the Borrower or any Restricted Subsidiary, which
Liens are expressly subordinated or junior to the Liens securing the
Obligations.
“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the amount payable as cash interest expense (including
that attributable to capital lease), net of cash interest income of such Person
and its Restricted Subsidiaries, with respect to all outstanding Indebtedness of
such Person and its Restricted Subsidiaries (but for the avoidance of doubt,
excluding obligations under or in respect of any Qualified Securitization
Financing), including financing and net cash costs (less net cash payments)
under any Swap Contract, all commissions, discounts and other cash fees and
charges owed with respect to letter of credit and bankers’ acceptance and the
cash interest expense of Indebtedness for which the proceeds are held in Escrow
(except, excluding the interest expense in respect thereof that is covered by
such proceeds held in Escrow), but excluding, for the avoidance of doubt, (a)
any non-cash interest expense (including any non-cash capitalized interest), (b)
the amortization of original issue discount resulting from the issuance of
indebtedness at less than par, (c) amortization of deferred financing costs,
debt issuance costs, commissions, fees and expenses, (d) any expenses resulting
from discounting of indebtedness in connection with the application of
recapitalization accounting or purchase accounting, (e) penalties or interest
related to taxes and any other amounts of non-cash interest resulting from the
effects of acquisition method accounting or pushdown accounting, (f) the
accretion or accrual of, or accrued interest on, discounted liabilities (other
than Indebtedness) during such period, (g) non-cash interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments pursuant to ASC 815,
Derivatives and Hedging, (h) any one-time cash costs associated with breakage in
respect of hedging agreements for interest rates, (i) any payments with respect
to make whole premiums or other breakage costs of any Indebtedness, (j) all
non-recurring interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP and (k) expensing of bridge,
arrangement, structuring, commitment, amendment or other financing fees.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. Unless otherwise specified, all references herein to a
“Consolidated Interest Expense” shall refer to the Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries on a consolidated basis.
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:
(1)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is an Unrestricted Subsidiary, that (as reasonably
determined by a Responsible Officer of the Borrower) could have been distributed
by such Person during such period to the Borrower or a Restricted Subsidiary) as
a dividend or other distribution or return on investment, subject, in the case
of a dividend or other distribution or return on investment to a Restricted
Subsidiary, to the limitations contained in clause (2) below;
(2)    solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter


- 20 -



--------------------------------------------------------------------------------





or any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its shareholders
(other than (a) restrictions that have been waived or otherwise released and (b)
restrictions pursuant to the Loan Documents), except that the Borrower’s equity
in the net income of any such Restricted Subsidiary for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents actually distributed or that could have been distributed by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend to another Restricted Subsidiary, to the limitation contained
above in this clause (2));
(3)    any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;
(4)    any net gain (or loss) realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) which is not sold
or otherwise disposed of in the ordinary course of business (as determined in
good faith by a Responsible Officer or the board of directors of the Borrower);
(5)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense (including relating to the Transaction Expenses), or any
charges, expenses or reserves in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;
(6)    the cumulative effect of a change in accounting principles;
(7)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;
(8)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;
(9)    any unrealized gains or losses in respect of any obligations under any
Swap Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;
(10)    any unrealized foreign currency translation gains or losses in respect
of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and any unrealized foreign exchange gains or
losses relating to translation of assets and liabilities denominated in foreign
currencies;
(11)    any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;
(12)    any recapitalization accounting or purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition, or the
amortization or write-off of any amounts thereof (including any write-off of in
process research and development);
(13)    any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;


- 21 -



--------------------------------------------------------------------------------





(14)    any effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;
(15)    accruals and reserves that are established within twelve months after
the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;
(16)    any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements;
(17)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item;
(18)    any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,
(19)    effects of adjustments to accruals and reserves during a period relating
to any change in the methodology of calculating reserves for returns, rebates
and other chargebacks,
(20)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, disposition or
recapitalization or the incurrence of Indebtedness (including a refinancing
thereof) (in each case, whether or not successful), including (A) such fees,
expenses or charges (including rating agency fees and related expenses) related
to the offering or incurrence of the Loans and any other credit facilities or
the offering or incurrence of any other debt securities and any Securitization
Fees and (B) any amendment or other modification of this Agreement and/or any
Securitization/Receivables Facility and any other credit facilities or any other
debt securities, in each case, deducted (and not added back) in computing
Consolidated Net Income,
(21)    (A) the amount of any restructuring charge, accrual or reserve (and
adjustments to existing reserves), integration cost or other business
optimization expense or cost (including charges directly related to the
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, including those related to any severance, retention, signing
bonuses, relocation, recruiting and other employee related costs, internal costs
in respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employment benefit plans (including any settlement of
pension liabilities), systems development and establishment costs, future lease
commitments and costs related to the opening and closure and/or consolidation of
facilities and to exiting lines of business and consulting fees incurred with
any of the foregoing and (B) fees, costs and expenses associated with
acquisition related litigation and settlements thereof,
(22)    (x) any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are non-cash
costs or expenses and/or otherwise funded with cash proceeds contributed to the
capital of the Borrower or Net Cash Proceeds of an issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower and (y) the amount of
expenses relating to payments made to option holders of the Borrower in
connection with, or as a result of, any distribution being made to equityholders
in connection with, or as a result of, any distribution being made to
equityholders of such Person, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution, to the extent permitted under this Agreement,
(23)    earnout and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments,


- 22 -



--------------------------------------------------------------------------------





(24)    costs related to the implementation of operational and reporting systems
and technology initiatives,
(25)    the amount of loss or discount on sale of Securitization Assets in
connection with a Securitization/Receivables Facility permitted hereunder, and
(26)    any costs or expenses associated with the Transactions (including the
Spin-Off).
provided that, Consolidated Net Income shall exclude net interest income
generated during any Specified Period by receivables subject to Indebtedness
incurred in respect of a Securitization/Receivables Facility giving rise to such
Specified Period.
In addition, to the extent not already excluded (or included, as applicable)
from the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall, without duplication, (1) be increased by business interruption
insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not received so long as such
Person in good faith expects to receive the same within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such proceeds shall be deducted in calculating
Consolidated Net Income for such fiscal quarters)) and (2) not include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder or other
contractual reimbursement obligations of a third party, (ii) to the extent
covered by insurance (including business interruption insurance) and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, (iii) the
cumulative effect of a change in accounting principles during such period, (iv)
any net after-tax income or loss (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness, (v) any non
cash charges resulting from mark to market accounting relating to Equity
Interests, (vi) any unrealized net gain or loss resulting from currency
translation or unrealized transaction gains or losses impacting net income
(including currency remeasurements of Indebtedness) and any unrealized foreign
currency translation or transaction gains or losses shall be excluded, including
those resulting from intercompany Indebtedness and any unrealized net gains and
losses resulting from obligations in respect of any Swap Contracts in accordance
with GAAP or any other derivative instrument pursuant the application of FASB
Accounting Standards Codification (“ASC”) Topic 815, Derivatives and Hedging and
(vii) any non-cash impairment charges resulting from the application of ASC
Topic 350, Intangibles – Goodwill and Other and the amortization of intangibles
including those arising pursuant to ASC Topic 805, Business Combinations, and,
provided, further that solely for purposes of calculating Excess Cash Flow and
the Available Amount, the income or loss of any Person accrued prior to the date
on which such Person becomes a Restricted Subsidiary of such Person or is merged
into or consolidated with such Person or any Restricted Subsidiary of such
Person or the date that such other Person’s assets are acquired by such Person
or any Restricted Subsidiary of such Person, in each case, shall be excluded in
calculating Consolidated Net Income. Unless otherwise specified, all references
herein to a “Consolidated Net Income” shall refer to the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries on a consolidated basis.
“Consolidated Secured Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of Consolidated Total Debt outstanding on such date that is
secured by a Lien on property or assets of the Borrower or any Restricted
Subsidiary.
“Consolidated Total Assets” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.
“Consolidated Total Debt” means, as to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, the aggregate
principal amount of all third party Indebtedness for borrowed money,


- 23 -



--------------------------------------------------------------------------------





Capitalized Leases and purchase money Indebtedness (but excluding, for the
avoidance of doubt, undrawn letters of credit, banker’s acceptances and/or bank
guarantees); provided that “Consolidated Total Debt” shall be calculated (i) net
of the Unrestricted Cash Amount, (ii) excluding any obligation, liability or
indebtedness of any such Person if, upon or prior to the maturity thereof, such
Person has irrevocably deposited with the proper Person in trust or escrow the
necessary funds (or evidences of indebtedness) for the payment, redemption or
satisfaction of such obligation, liability or indebtedness, and thereafter such
funds and evidences of such obligation, liability or indebtedness or other
security so deposited are not included in the calculation of Unrestricted Cash
Amount and (iii) based on the initial stated principal amount of any
Indebtedness that is issued at a discount to its initial stated principal amount
without giving effect to any such discounts; provided that Consolidated Total
Debt shall not include (w) Letters of Credit (or other letters of credit,
bankers’ acceptances and bank guarantees), except to the extent of Unreimbursed
Amounts (or unreimbursed amounts) thereunder, (x) obligations under Swap
Contracts entered into, (y) Indebtedness in respect of any Qualified
Securitization Financing and (z) Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent and for so long as the proceeds thereof are and
continue to be held in an Escrow and are not otherwise made available to the
relevant Person (it being understood that in any event, any such proceeds
subject to such Escrow shall be deemed to constitute “restricted cash” for
purposes of cash netting) (provided that such Escrow is secured only by proceeds
of such Indebtedness and the proceeds thereof shall be promptly applied to
satisfy and discharge such Indebtedness if the definitive agreement for such
transaction is terminated prior to the consummation thereof).
“Consolidated Working Capital” means, at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on a
consolidated basis at such date, excluding the current portion of current and
deferred income taxes over (b) the sum of all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on a consolidated basis on such date, but excluding, without
duplication, (i) the current portion of any Funded Debt or other long-term
liabilities, (ii) all Indebtedness consisting of Revolving Credit Loans and L/C
Obligations to the extent otherwise included therein, (iii) the current portion
of interest, (iv) the current portion of current and deferred income taxes, (v)
the current portion of any Capitalized Lease Obligations, (vi) deferred revenue
arising from cash receipts that are earmarked for specific projects, (vii) the
current portion of deferred acquisition costs and (viii) current accrued costs
associated with any restructuring or business optimization (including accrued
severance and accrued facility closure costs).
“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”
“Corporate Investment Grade Rating” means a corporate family rating and
corporate rating equal to or higher than Baa3 (or the equivalent) by Moody’s and
BBB- (or the equivalent) by S&P.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cure Amount” has the meaning specified in Section 8.05(a).
“Cure Right” has the meaning specified in Section 8.05(a).


- 24 -



--------------------------------------------------------------------------------





“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in consultation
with the Administrative Agent, that are syndicated primarily to Persons
regulated as banks in the primary syndication thereof and that do not mature
prior to the Maturity Date of the Revolving Credit Facility.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (other than any event or condition that, with the giving of any
notice, the passage of time, or both, would become an Event of Default solely as
a result of Section 8.01(e)).
“Default Rate” means an interest rate equal to (a) with respect to any overdue
principal for any Loan, the applicable interest rate for such Loan plus 2.00%
per annum (provided that with respect to Eurocurrency Rate Loans, the
determination of the applicable interest rate is subject to Section 2.02(c) to
the extent that Eurocurrency Rate Loans may not be converted to, or continued
as, Eurocurrency Rate Loans, pursuant thereto) and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans that are Term Loans plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.16(e), any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans required to be funded by it, (ii) fund any
portion of its participations in Letters of Credit required to be funded by it
or (iii) pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit), unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent or such L/C
Issuer in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer or any other
Lender in writing that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three (3) Business
Days after request by the Administrative Agent, any L/C Issuer or any other
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Administrative Agent’s, L/C
Issuer’s or Lender’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, in any such case (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity and/or
(iii) become the subject of a Bail-In Action; provided that, in the case of
clause (d), a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(e)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered


- 25 -



--------------------------------------------------------------------------------





by the Administrative Agent to the Borrower, the L/C Issuer and each other
Lender promptly following such determination.
“Discount Range” has the meaning specified in Section 2.05(d)(ii).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(d)(ii).
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(d)(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(d)(v).
“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that “Disposition” and
“Dispose” shall not be deemed to include any issuance by the Borrower of any of
its Equity Interests to another Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares of such
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time such Equity Interests are issued;
provided that (x) an Equity Interest in any Person that would constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale," a "change of control" or similar event shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit (or the cash collateralization or backstop
thereof in a manner permitted hereunder) and (y) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of the Subsidiaries,
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of the Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.
“Disqualified Lenders” means (i) such Persons (or related funds of such Persons)
that have been specified by name in writing to the Administrative Agent prior to
January 17, 2018, (ii) Competitors that have been specified by name in writing
to the Administrative Agent from time to time and (iii) in the case of clauses
(i) and (ii), any of their Affiliates (other than, in the case of clause (ii),
Affiliates that are Bona Fide Lending Affiliates) that are (A) specified by name
in writing to the Administrative Agent from time to time or (B) reasonably
identifiable on the basis of such Affiliate’s name; it being understood that any
subsequent designation of a Disqualified Lender shall not apply retroactively to
disqualify any person that has been assigned any Loans or any participation
therein.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any other


- 26 -



--------------------------------------------------------------------------------





currency, the equivalent in Dollars of such amount, determined at the Exchange
Rate on the applicable Valuation Date. In making the determination of the Dollar
Equivalent for purposes of determining the aggregate available Revolving Credit
Commitments on any date of any Credit Extension, the Administrative Agent or a
relevant L/C Issuer, as applicable, pursuant to Section 1.08 shall use the
Exchange Rate in effect at the date on which the Borrower requests the Credit
Extension for such date or as otherwise provided pursuant to the provisions of
such Section.
“Domestic Foreign Holding Company” means any Domestic Subsidiary of the Borrower
that owns no material assets (held directly or indirectly through one or more
disregarded entities) other than capital stock (or capital stock and/or debt) of
one or more Foreign Subsidiaries that are CFCs and/or Domestic Foreign Holding
Companies.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b) and/or Section 10.07(l) (subject to such
consents, if any, as may be required under Section 10.07). For the avoidance of
doubt, any Disqualified Lender is subject to Section 10.07(l).
“Environment” means air, surface water, groundwater, drinking water, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna.
“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the Environment the generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials or, to the
extent relating to exposure to Hazardous Materials, human health and safety.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials or (d) the Release or
threatened Release of any Hazardous Materials into the Environment, including,
in each case, any such liability which any Loan Party has retained or assumed
either contractually or by operation of Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


- 27 -



--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA; (e)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to any Loan Party; (j) the filing pursuant to Section 431 of the Code
or Section 304 of ERISA of an application for the extension of any amortization
period; or (k) the filing pursuant to Section 412(c) of the Code of an
application for a waiver of the minimum funding standard with respect to any
Plan.
“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, (I) in relation to a Loan denominated in Canadian
Dollars, the CDOR Rate, (II) in relation to a Loan denominated in another LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period and (III)
in relation to an Alternative Currency that is not a LIBOR Quoted Currency, the
rate per annum as designated with respect to such Alternative Currency at the
time such Alternative Currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.14(a); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 3.02, in the event that the Administrative Agent shall
have determined (which determination shall be final and


- 28 -



--------------------------------------------------------------------------------





conclusive and binding upon all parties hereto), or the Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which Eurocurrency Rate or the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
Eurocurrency Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


- 29 -



--------------------------------------------------------------------------------





Notwithstanding any provision to the contrary in this Agreement, if the
Eurocurrency Rate at any date of determination is less than 0% then such rate
shall be deemed to be 0.00% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such Excess Cash Flow Period;
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income but excluding any non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future Excess
Cash Flow Period or amortization of a prepaid cash gain that was paid in a prior
Excess Cash Flow Period, in each case, for such Excess Cash Flow Period;
(iii)    decreases in Consolidated Working Capital for such applicable period
(other than any such decreases arising from acquisitions by the Borrower and its
Restricted Subsidiaries completed during such Excess Cash Flow Period or the
application of purchase accounting);
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; and
(v)    cash receipts in respect of Swap Contracts during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income; over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent included
in arriving at such Consolidated Net Income (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior Excess Cash Flow Period);
(ii)    without duplication of amounts subtracted pursuant to clause (x) below
in prior Excess Cash Flow Periods, the amount of Capital Expenditures or
acquisitions made in cash during such Excess Cash Flow Period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of an incurrence or issuance of long term Indebtedness of the Borrower
or its Restricted Subsidiaries (other than revolving Indebtedness);
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayments of Term Loans
pursuant


- 30 -



--------------------------------------------------------------------------------





to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant to
Section 2.05(b)(ii) to the extent required due to a Disposition that resulted in
an increase to such Consolidated Net Income and not in excess of the amount of
such increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments under any Revolving Credit Facility and (Z) all prepayments in
respect of any other revolving credit facility, except, in the case of clause
(Z), to the extent there is an equivalent permanent reduction in commitments
thereunder) made during such Excess Cash Flow Period in cash, except to the
extent financed with the proceeds of an incurrence or issuance of other long
term Indebtedness of the Borrower or its Restricted Subsidiaries (other than
revolving Indebtedness);
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income;
(v)    increases in Consolidated Working Capital for such Excess Cash Flow
Period (other than any such increases arising from acquisitions by the Borrower
and its Restricted Subsidiaries completed during such Excess Cash Flow Period or
the application of purchase accounting);
(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period in respect of long-term liabilities of the Borrower
and its Restricted Subsidiaries other than long term Indebtedness (including
such Indebtedness specified in clause (b)(iii) above);
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior Excess Cash Flow Periods, the amount of Investments and acquisitions
made during such Excess Cash Flow Period in each case in cash pursuant to
Section 7.02 (other than Section 7.02(a), (d), (f) or (n)) except to the extent
that such Investments and acquisitions were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);
(viii)    the amount of Restricted Payments paid in cash during such Excess Cash
Flow Period pursuant to Section 7.06 (other than Section 7.06(b) and (c)) except
to the extent that such Restricted Payments were financed with the proceeds of
an incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);
(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period that are required to be made in connection with any
prepayment of Indebtedness except to the extent that such amounts were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);
(x)    the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such Excess Cash Flow Period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such Excess Cash Flow Period and were
not financed with the proceeds


- 31 -



--------------------------------------------------------------------------------





of an incurrence or issuance of long-term Indebtedness of the Borrower or its
Restricted Subsidiaries (other than revolving Indebtedness);
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by the Borrower or any of its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
Excess Cash Flow Period relating to Permitted Acquisitions, Capital Expenditures
or acquisitions to be consummated or made during the Excess Cash Flow Period of
four consecutive fiscal quarters of the Borrower following the end of such
Excess Cash Flow Period except to the extent intended to be financed with the
proceeds of an incurrence or issuance of other long-term Indebtedness of the
Borrower or its Restricted Subsidiaries (other than revolving Indebtedness);
provided that to the extent the aggregate amount utilized to finance such
Permitted Acquisitions, Capital Expenditures or acquisitions during such Excess
Cash Flow Period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall, shall be added to the calculation
of Excess Cash Flow at the end of such Excess Cash Flow Period of four
consecutive fiscal quarters;
(xii)    the amount of cash taxes and Tax Distributions (including penalties and
interest) paid or tax reserves set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such Excess Cash Flow Period; and
(xiii)    cash expenditures in respect of Swap Contracts during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income.
“Excess Cash Flow Percentage” means, as of any date of determination (a) if the
First Lien Leverage Ratio is greater than 3.00:1.00, 50%, (b) if the First Lien
Leverage Ratio is less than or equal to 3.00:1.00 and greater than 2.50:1.00,
25%, and (c) if the First Lien Leverage Ratio is less than or equal to
2.50:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.05(b)(i)
for any fiscal year, the First Lien Leverage Ratio shall be determined on a Pro
Forma Basis on the scheduled date of prepayment (after giving effect to all
voluntary prepayments, Permitted Acquisitions, Investments and Capital
Expenditures described in Section 2.05(b)(i)(1), (2), (3) and (4) for such
Excess Cash Flow Period and including any such applicable After Year-End
Transactions as of the date of such prepayment).
“Excess Cash Flow Period” means each fiscal year of the Borrower (commencing
with the first full fiscal year ending after the Closing Date).
“Excess Cash Flow Threshold” means $30,000,000.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase (or in the
case of such Person being Goldman Sachs Bank USA or any of its Affiliates, the
sale) by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the


- 32 -



--------------------------------------------------------------------------------





date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.
“Excluded Equity” means Equity Interests (i) of any Unrestricted Subsidiary,
(ii) of a Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor, in each case, other than 65%
of the issued and outstanding voting (and 100% of the non-voting) Equity
Interests of a First Tier Foreign Subsidiary or Domestic Foreign Holding
Company; provided that, for the avoidance of doubt, Excluded Equity shall not
include any non-voting Equity Interests of any such Foreign Subsidiary or
Domestic Foreign Holding Company, (iii) of a Subsidiary of any Person described
in clause (ii), (iv) of any Immaterial Subsidiary that is not a Guarantor,
(v) of any Subsidiary with respect to which the Administrative Agent and the
Borrower have determined in their reasonable judgment and agreed in writing that
the costs of providing a pledge of such Equity Interests or perfection thereof
is excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (vi) Equity Interests in any Person other than the Borrower and
wholly-owned Subsidiaries to the extent not permitted to be pledged by the terms
of such Person’s Organization Documents, shareholder agreement or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law and other than proceeds
thereof; (vii) of any captive insurance companies, not-for-profit Subsidiaries,
special purpose entities (including any Securitization Subsidiary used solely to
effect a Qualified Securitization Financing), (viii) that constitute margin
stock (within the meaning of Regulation U), (ix) of any Subsidiary of the
Borrower or any Subsidiary Guarantor, the pledge of which is prohibited by
applicable Laws after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code or other applicable law and (x) of any Subsidiary
of the Borrower or any Subsidiary Guarantor acquired pursuant to a Permitted
Acquisition or other Investment subject to assumed secured Indebtedness
permitted hereunder not incurred in contemplation of such Permitted Acquisition
or other Investment permitted hereunder if such Equity Interests are pledged as
security for such Indebtedness pursuant to a Lien that is a permitted Lien and
if and for so long as the terms of such Indebtedness (not entered into in
contemplation of such Permitted Acquisition of Investment) prohibit the creation
of any other Lien on such Equity Interests after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law; provided, however, that Excluded Equity shall not include any proceeds,
substitutions or replacements of any Excluded Equity referred to in clauses (i)
through (x) (unless such proceeds, substitutions or replacements would
constitute Excluded Equity referred to in clauses (i) through (x)).
“Excluded Property” means (i) any (w) Timeshare Real Property or other Timeshare
Inventory, (x) fee-owned real property other than Material Real Property, (y)
fee-owned real property located in a special flood hazard area (as determined by
the Borrower or any Revolving Credit Lender) and (z) all leasehold interests in
real property, including the requirement to deliver landlord waivers, estoppels
or collateral access letters, (ii) motor vehicles and other assets subject to
certificates of title, (iii) letter of credit rights to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement, (iv)
commercial tort claims with a value of less than $25,000,000, (v) assets for
which a pledge thereof or a security interest therein is prohibited by
applicable Laws after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code and other applicable law, (vi) any cash and cash
equivalents, deposit accounts and securities accounts (including securities
entitlements and related assets held in a securities account) (it being
understood that this exclusion shall not affect the grant of the Lien on
proceeds of Collateral and all proceeds of Collateral shall be Collateral),
(vii) any lease, license or other agreements, or any property subject to a
purchase money security interest, Capitalized Lease Obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, Capitalized Lease
or similar arrangement, or create a right of termination in favor of any other
party thereto (other than the Borrower and its Subsidiaries) after giving effect
to the applicable anti-assignment clauses of the Uniform Commercial Code and
applicable Laws, other than the proceeds and receivables thereof the assignment
of which is expressly deemed effective under applicable Laws notwithstanding
such prohibition, (viii) any assets to the extent a security interest in such
assets would result in material adverse tax consequences to the Borrower or its
Subsidiaries (other than on account of any non-income taxes payable in
connection with filings, recordings, registrations, stampings and any similar
actions in connection with the creation or perfection of Liens), as reasonably
determined by the Borrower in consultation with (but without the consent of) the
Administrative Agent, but for the avoidance of doubt, including the assets and
properties of any Domestic Foreign Holding Company or any Foreign Subsidiary,
(ix) any intent-to-use trademark application in the United States prior to the
filing and acceptance of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and


- 33 -



--------------------------------------------------------------------------------





solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability, or result in the voiding, of such intent-to-use trademark
application or any registration issuing therefrom under applicable Federal law,
(x) any Securitization Assets to the extent Disposed of or pledged in connection
with a Qualified Securitization Financing, (xi) any segregated funds held in
escrow for a the benefit of an unaffiliated third party (including such funds in
Escrow), (xii) Excluded Equity and Equity Interests of any Excluded Subsidiary
or Equity Interests in any Person other than a Wholly Owned Subsidiary of the
Borrower or any Subsidiary Guarantor (in each case, other than 65% of the issued
and outstanding voting (and 100% of the non-voting) Equity Interests of any
First Tier Foreign Subsidiary or a Subsidiary that is a Domestic Foreign Holding
Company of the Borrower or a Subsidiary Guarantor) to the extent not permitted
to be pledged by the terms of such Person’s Organization Documents, shareholder
agreement or joint venture documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law and other than proceeds thereof, (xiii) any Equity Interests of any
Subsidiary of the Borrower in excess of the maximum amount of such Equity
Interests that could be included in the Collateral without creating a
requirement pursuant to Rule 3-16 of Regulation S-X under the Securities Act for
separate financial statements of such Subsidiary to be included in filings by
the Borrower, any Restricted Subsidiary or parent entity with the SEC (or any
other governmental agency) and (xiv) those assets as to which the Administrative
Agent and the Borrower reasonably agree that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; provided, however, that
Excluded Property shall not include any proceeds, substitutions or replacements
of any Excluded Property referred to in clauses (i) through (xiv) (unless such
proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (i) through (xiv)).
“Excluded Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B hereto, (b) any Subsidiary that is prohibited by applicable Law
or by any contractual obligation existing on the Closing Date or at the time
such Subsidiary is acquired and not incurred in contemplation of such
acquisition, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, or any Subsidiary of the Borrower for which the
provision of a guarantee would result in a material adverse tax consequence to
the Borrower or its subsidiaries or direct or indirect parent companies (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (c) any Foreign Subsidiary, (d) any Domestic Subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC, (e) any Domestic Foreign Holding
Company, (f) any Immaterial Subsidiary, (g) captive insurance companies, (h)
not-for-profit Subsidiaries, (i) special purpose entities (including
Securitization Subsidiaries used solely to effect any Qualified Securitization
Financing), (j) any Unrestricted Subsidiary, (k) any non-Wholly-Owned joint
venture, (l) any non-Wholly-Owned Subsidiary, (m) any Subsidiary of the Borrower
acquired pursuant to a Permitted Acquisition or other Investment permitted
hereunder that, at the time of such Permitted Acquisition or other Investment,
has assumed secured Indebtedness permitted hereunder not incurred in
contemplation of such Permitted Acquisition or other Investment, and each
Restricted Subsidiary that is a Subsidiary thereof that guarantees such
Indebtedness at the time of such Permitted Acquisition, in each case, to the
extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor (provided that such prohibition was not entered into in contemplation
of such Permitted Acquisition or Investment, and each such Subsidiary shall
cease to be an Excluded Subsidiary under this clause (m) if such secured
Indebtedness is repaid or becomes unsecured, if such Restricted Subsidiary
ceases to be an obligor with respect to such secured Indebtedness or such
prohibition no longer exists, as applicable) and (n) any other Subsidiary in
circumstances where the Borrower and the Administrative Agent reasonably agree
that the cost or burden of providing a Guaranty outweighs the benefit afforded
thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the Commodity Exchange Act at the time the Guarantee of such
Guarantor or the grant of such security interest would otherwise have become
effective with respect to such related Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap


- 34 -



--------------------------------------------------------------------------------





Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document (each, a “Recipient”), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, that are Other Connection Taxes or otherwise
imposed by any jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office in or maintaining an Applicable
Lending Office in such jurisdiction (or any political subdivision thereof), (b)
any U.S. federal withholding Tax that is imposed on amounts payable to a
Recipient pursuant to a law in effect at the time such Recipient becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.06) or changes its Applicable Lending Office; provided that,
this clause (b) shall not apply to the extent that (x) the indemnity payments or
additional amounts any Recipient would be entitled to receive (without regard to
this clause (b)) do not exceed the indemnity payment or additional amounts that
the Recipient’s assignor (if any) was entitled to receive immediately prior to
the assignment to such Recipient, or that such Recipient was entitled to receive
immediately prior to its change in Applicable Lending Office, as applicable, (c)
any withholding Tax resulting from a failure of such Recipient to comply with
Section 3.01(f) or Section 3.01(g), as applicable, and (d) any withholding Tax
imposed pursuant to FATCA.
“Existing Bi-Lateral Letters of Credit” means the Letters of Credit listed on
Schedule 1.01D.
“Existing Indebtedness” means the Borrower’s Indebtedness under (a) the 7.375%
senior unsecured notes due 2020, (e) the 5.625% senior unsecured notes due 2021,
(f) the 2022 Notes, (g) the 2023 Notes, (h) the 4.15% senior unsecured notes due
2024, (i) the 5.10% senior unsecured notes due 2025 and (j) the 4.50% senior
unsecured notes due 2027.
“Existing Letters of Credit” has the meaning specified in Section 2.03(a)(i).
“Existing Revolving Facilities” means (a) the revolving facility under the
Credit Agreement dated as of March 26, 2015, among the Borrower, Bank of
America, N.A., as administrative agent and the other lenders party thereto and
(b) the revolving facility under the Credit Agreement dated as of November 21,
2017, among the Borrower, Bank of America, N.A., as administrative agent and the
other lenders party thereto.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a)(i).
“Extended Term Loans” has the meaning specified in Section 2.15(a)(ii).
“Extension” has the meaning specified in Section 2.15(a).
“Extension Offer” has the meaning specified in Section 2.15(a).
“Facility” means a Class of Term Loans or the Revolving Credit Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, as of the date of this Agreement (or any amended or
successor version described above) and any intergovernmental agreements (and any
related laws, regulations or official administrative guidance) implementing the
foregoing.
“FCPA” has the meaning specified in Section 5.20.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal


- 35 -



--------------------------------------------------------------------------------





Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
reasonably determined by the Administrative Agent; provided that in no event
shall the Federal Funds Rate at any time be less than 0.00% per annum.
“Financial Covenants” means the covenants set forth in Section 7.09.
“First Amendment” means the First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.
“First Amendment Effective Date” means the “First Amendment Effective Date”, as
defined in the First Amendment, which date is July 15, 2020.
“First Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-1, with any changes thereto implemented
in accordance with the definition of “Acceptable Intercreditor Agreement” or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.
“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are directly owned by the Borrower or a Subsidiary Guarantor.
“Fixed Amounts” has the meaning specified in Section 1.13.
“Fixed Incremental Amount” means (i) the greater of $920,000,000 and 100% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
minus (ii) the aggregate outstanding principal amount of all Incremental
Facilities, Incremental Equivalent Debt and/or Indebtedness incurred pursuant to
Section 7.03(r)(ii)(A), in each case incurred or issued in reliance on this
definition.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Restricted Subsidiary with respect to employees outside the United
States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.
“Form 10” means the Form 10 filed by the Borrower with the SEC on March 19,
2018, as such filing may be amended, supplemented or otherwise modified or
updated from time to time, and including any separation and distribution
agreement, tax matters agreement, employee matters agreement, transition
services agreement and/or any other agreement relating to the Spin-Off that is
made an exhibit or otherwise attached thereto (as such agreements may be
amended, supplemented or otherwise modified from time to time); provided that
(x) any such amendment, supplementation, modification or update to the Form 10
(or exhibit or other attachment thereto) does not amend or otherwise modify the
Form 10 (or exhibit or other attachment thereto) as of the date hereof in a
manner that has a material adverse effect on the Lenders (taken as a whole), in
their capacity as such and (y) to the extent such amendments, supplementations,
modifications or updates referred to in clause (x) have been posted to the
Platform (or publicly filed) and not been objected to by the Required Lenders
within three (3) Business Days, such amendments, modifications or updates shall
be deemed not to be materially adverse to the Lenders.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


- 36 -



--------------------------------------------------------------------------------





“Fronting Fee” has the meaning specified in Section 2.03(h).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower or the Required Lenders to
make an election pursuant to clause (A) of this proviso, (C) any election made
pursuant to clause (B) of this proviso, once made, shall be irrevocable, (D) any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP and (E) the Borrower may only make an election pursuant to
clause (B) of this proviso if it also elects to report any subsequent financial
reports required to be made by the Borrower, including pursuant to Sections
6.01(a) and (b), in IFRS.
“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with


- 37 -



--------------------------------------------------------------------------------





any acquisition or disposition of assets permitted under this Agreement (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes and shall comply
with the Collateral and Guarantee Requirement; provided that with respect to any
Restricted Subsidiary that is a Foreign Subsidiary, the jurisdiction of such
Subsidiary shall be reasonably satisfactory to the Administrative Agent; it
being understood and agreed that the United States or any jurisdiction thereof,
the Netherlands, Luxembourg, the United Kingdom, and in each case any
jurisdiction, state or subdivision of the foregoing, shall be deemed reasonably
satisfactory to the Administrative Agent.
“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit E and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.
“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their hazardous,
toxic, dangerous or deleterious characteristics, including petroleum or
petroleum distillates, friable asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.
“Hedge Bank” means any Person that is a Lender, Arranger or Agent or an
Affiliate of the foregoing (x) at the time it enters into (including by way of
novation) a Swap Contract (regardless of whether such Person subsequently ceases
to be a Lender, Arranger or Agent or an Affiliate of the foregoing) or (y) as of
the Closing Date (regardless of whether such Person subsequently ceases to be a
Lender, Arranger or Agent or an Affiliate of the foregoing) and that is a party
to a Swap Contract in existence on the Closing Date, in each case, with a Loan
Party or any Restricted Subsidiary, in its capacity as a counterparty to such
Swap Contract.
“Holdings” has the meaning specified in Section 8.06.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“IFRS” means International Financial Reporting Standards as adopted in the
European Union.
“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at the time of such
designation the Consolidated Total Assets of all Immaterial Subsidiaries (other
than Foreign Subsidiaries and Unrestricted Subsidiaries) at the last day of the
most recent Test Period shall not equal or exceed 5.0% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries at such date, (b) the
Borrower shall not designate any new Immaterial Subsidiary if such designation
would not comply with the provisions set forth in clause (a) above, and (c) if
the Consolidated Total Assets of all Restricted Subsidiaries so designated by
the Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause (a)
above, then all such Restricted Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the Consolidated
Total Assets of all Restricted Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided further that the Borrower
may designate and re-designate a Restricted Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.


- 38 -



--------------------------------------------------------------------------------





“Impacted Loans” has the meaning specified in Section 3.02.
“Incremental Cap” means
(a)    the Fixed Incremental Amount, plus
(b)    (i) the amount of any optional prepayment of any Term Loan in accordance
with Section 2.05(a) and/or the amount of any permanent reduction of any Initial
Revolving Credit Commitment and (ii) the amount paid in Cash in respect of any
reduction in the outstanding amount of any Term Loan resulting from any
assignment of such Term B Loan to (and/or purchase of such Term B Loan by) the
Borrower and/or any of its Restricted Subsidiaries, and/or application of any
“yank-a-bank” provisions, so long as, in the case of any such optional
prepayment, assignment and/or purchase, the relevant prepayment or assignment
and/or purchase was not funded with the proceeds of any long-term Indebtedness,
plus
(c)    an unlimited amount so long as, in the case of this clause (c), after
giving effect to the relevant Incremental Facility, the Borrower is in
compliance with the Financial Covenants and (i) if such Incremental Facility is
secured by a Lien on the Collateral that is pari passu with the Lien securing
the Obligations on a first lien basis, the First Lien Leverage Ratio does not
exceed 3.75:1.00 (or, to the extent such Incremental Facility is incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 3.75:1.00 and the First Lien Leverage Ratio at the end
of the most recently ended Test Period), (ii) if such Incremental Facility is
secured by a Lien on the Collateral that is junior to the Lien securing the
Secured Obligations (as defined in the Security Agreement) that are secured on a
first lien basis, the Secured Leverage Ratio does not exceed 4.25:1.00 (or, to
the extent such Incremental Facility is incurred in connection with any
acquisition or similar investment not prohibited by this Agreement, the greater
of 4.25:1.00 and the Secured Leverage Ratio at the end of the most recently
ended Test Period) or (iii) if such Incremental Facility is unsecured, the Total
Leverage Ratio does not exceed 4.25:1.00 (or, to the extent such Incremental
Facility is incurred in connection with any acquisition or similar investment
not prohibited by this Agreement, the greater of 4.25:1.00 and the Total
Leverage Ratio at the end of the most recently ended Test Period), in each case
described in this clause (c), calculated on a Pro Forma Basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
applicable Incremental Facility on the consolidated statement of financial
position of the Borrower and its Restricted Subsidiaries), and in the case of
any Incremental Revolving Credit Commitments, assuming a full drawing of such
Incremental Revolving Commitments;
provided that:
(x)    Incremental Facilities and Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (c) of this definition as selected by
the Borrower in its sole discretion,
(y)    if Incremental Facilities or Incremental Equivalent Debt are intended to
be incurred under clause (c) of this definition and any other clause of this
definition in a single transaction or series of related transactions, (A)
incurrence of the portion of such Incremental Facilities or Incremental
Equivalent Debt to be incurred under clause (c) of this definition shall first
be calculated without giving effect to any Incremental Facilities or Incremental
Equivalent Debt to be incurred under all other clauses of this definition, but
giving full pro forma effect to the use of proceeds of all such Incremental
Facilities or Incremental Equivalent Debt and related transactions, and (B)
thereafter, incurrence of the portion of such Incremental Facilities or
Incremental Equivalent Debt to be incurred under such other applicable clauses
of this definition shall be calculated, and
(z)    any portion of Incremental Facilities or Incremental Equivalent Debt
incurred under clauses (a) and (b) of this definition may be reclassified, as
the Borrower elects from time to time, as incurred under clause (c) of this
definition if such portion of Incremental Facilities or Incremental Equivalent
Debt could at such time be incurred under clause (c) of this definition on a pro
forma basis; provided, that upon delivery of any financial statements pursuant
to Section 6.01 following the initial incurrence of such Incremental Facilities


- 39 -



--------------------------------------------------------------------------------





or Incremental Equivalent Debt under clauses (a) and (b) of this definition, if
such Incremental Facilities or Incremental Equivalent Debt could, based on any
such financial statements, have been incurred under clause (c) of this
definition, then such Incremental Facilities or Incremental Equivalent Debt
shall automatically be reclassified as incurred under the applicable provision
of clause (c) above. Once such Incremental Facilities or Incremental Equivalent
Debt is reclassified in accordance with the preceding sentence, it shall not
further be reclassified as incurred under the original basket pursuant to which
such item was originally incurred.
“Incremental Equivalent Debt” means Indebtedness incurred by the Loan Parties in
the form of senior secured or unsecured notes or loans or junior secured or
unsecured notes or loans and/or commitments in respect of any of the foregoing
issued, incurred or implemented in lieu of loans under an Incremental Facility;
provided, that:
(a)    the aggregate outstanding amount thereof shall not exceed the Incremental
Cap (as in effect at the time of determination, including giving effect to any
reclassification on or prior to such date of determination),
(b)    except as otherwise agreed by the lenders or holders providing such notes
or loans, no Event of Default exists immediately prior to or after giving effect
to such notes or loans,
(c)    the Weighted Average Life to Maturity applicable to such notes or loans
(other than Inside Maturity Loans) is no shorter than the Weighted Average Life
to Maturity of the then-existing Term B Loans (without giving effect to any
prepayments thereof),
(d)    the final maturity date with respect to such notes or loans (other than
Inside Maturity Loans) is no earlier than the Latest Maturity Date on the date
of the issuance or incurrence, as applicable, thereof,
(e)    subject to clauses (c) and (d), may otherwise have an amortization
schedule as determined by the Borrower and the lenders providing such
Incremental Equivalent Debt,
(f)    in the case of any such Indebtedness in the form of Qualifying Term Loans
incurred in reliance on clause (c) of the Incremental Cap, the MFN Provision
shall apply,
(g)    if such Incremental Equivalent Debt is secured, such Incremental
Equivalent Debt shall be subject to an Acceptable Intercreditor Agreement,
(h)    such Indebtedness shall be in compliance with Section 2.14(b)(v) as if
such Indebtedness were incurred thereunder and
(i)    no such Indebtedness may be (x) guaranteed by any Person which is not a
Loan Party or (y) secured by any assets other than the Collateral (provided
that, in the case of any Incremental Equivalent Debt that is funded into Escrow,
such Incremental Equivalent Debt may be secured by the applicable funds and
related assets held in Escrow (and the proceeds thereof until such Incremental
Equivalent Debt is released from Escrow)).
“Incremental Facilities” has the meaning specified in Section 2.14(a).
“Incremental Facility Amendment” has the meaning specified in Section 2.14(e).
“Incremental Facility Closing Date” has the meaning specified in Section
2.14(e).
“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).
“Incremental Revolving Increase Lender” has the meaning specified in
Section 2.14(e).
“Incremental Term Loans” has the meaning specified in Section 2.14(a).


- 40 -



--------------------------------------------------------------------------------





“Incurrence Based Amounts” has the meaning specified in Section 1.10(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding footnotes thereto) of such Person in accordance with
GAAP;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
(c)    net obligations of such Person under any Swap Contract (with the amount
of such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid within thirty (30) days after becoming due and payable, (iii) any other
obligation that appears in the liabilities section of the balance sheet of such
Person, to the extent (A) such Person is indemnified for the payment thereof by
a solvent Person reasonably acceptable to the Administrative Agent or (B)
amounts to be applied to the payment therefor are in escrow and (iv) liabilities
associated with customer prepayments and deposits);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantee Obligations of such Person in respect of any of the
foregoing.
provided that (i) in no event shall any obligations under any Swap Contracts be
deemed “Indebtedness” for any calculation of the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage Ratio or
any other financial ratio under this Agreement, (ii) the amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith and (iii) the Indebtedness of any person shall, except for purposes
of calculating the Interest Coverage Ratio to the extent the interest expense in
respect thereof is not covered by proceeds held in Escrow or in connection with
any test date of any Limited Condition Transaction or any test related to a
subsequent transaction, exclude Indebtedness incurred in advance of, and the
proceeds of which are to be applied in connection with, the consummation of a
transaction solely to the extent the proceeds thereof are and continue to be
held in an Escrow and are not otherwise made available to such person.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness


- 41 -



--------------------------------------------------------------------------------





having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice, (C) exclude (i) deferred or prepaid revenue, (ii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the seller and (iii) Indebtedness
of any parent company appearing on the balance sheet of the Borrower solely by
reason of push down accounting under GAAP and (D) exclude obligations under or
in respect of any Qualified Securitization Financing.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise included in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Revolving Borrowing” means Letters of Credit that are “rolled over” or
issued in order to, among other things, backstop or replace Existing Letters of
Credit outstanding on the Closing Date.
“Inside Maturity Loans” means (i) any customary bridge facility, so long as the
long-term debt into which any customary bridge facility is to be converted
satisfies any maturity and weighted average life limitations, (ii) any Customary
Term A Loans and/or (iii) other Indebtedness under this clause (iii) in the
aggregate amount not to exceed $100,000,000.
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Consolidated Interest Expense for such Test Period.
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months, less
than one month or such other period as may be requested by the Borrower and in
each case, consented to by all the Lenders of such Eurocurrency Rate Loan;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


- 42 -



--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Borrower may select an initial Interest
Period for the Term B Loans ending on the date that is no more than 3 months
after the Closing Date that is, subject to clause (a) of this definition of
“Interest Period,” the first Business Day of the first fiscal quarter following
the Closing Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but in each
case, without duplication of any adjustments to the amount of Investments
permitted under Section 7.02 (other than Section 7.02(y)), net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by S&P, or an equivalent rating by Fitch, Inc.
“IP Rights” has the meaning specified in Section 5.14.
“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Junior Debt” means any third party Indebtedness for borrowed money (excluding
any intercompany Indebtedness) that is expressly subordinated in right of
payment to the Obligations with an outstanding principal amount in excess of the
Threshold Amount.
“Judgment Currency” has the meaning specified in Section 1.08(f).
“Junior Debt Documents” means the agreements governing any Junior Debt.
“JV Entity” means any joint venture of either the Borrower or any of its
Restricted Subsidiaries that is not a Subsidiary.
“L/C Advance” means, with respect to each Revolving Credit Lender under the
Revolving Credit Facility, such Lender’s funding of its participation in any
relevant L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing under the Revolving Credit Facility.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate amount at any time outstanding not to
exceed (a) in the case of any L/C Issuer party hereto as of the Closing Date,
the amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under the
heading “Letter of Credit Commitments” and (b) in the case of any Revolving
Lender that becomes a L/C Issuer hereunder thereafter, that amount which shall
be set forth in


- 43 -



--------------------------------------------------------------------------------





the written agreement by which such Lender shall become an L/C Issuer, in each
case as the maximum outstanding amount of Letters of Credit to be issued by such
L/C Issuer, as such commitment may be changed from time to time pursuant to the
terms hereof or with the agreement in writing of such Lender, the Borrower and
the Administrative Agent and, in the event such commitment is decreased, the
other L/C Issuers. The aggregate L/C Commitments of all the L/C Issuers shall be
less than or equal to the Letter of Credit Sublimit at all times.
“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The L/C Exposure
of (i) any L/C Issuer under the Revolving Credit Facility shall be the aggregate
L/C Exposure in respect of all Letters of Credit issued by that L/C Issuer
(other than for purposes of determining such aggregate L/C Exposure for purposes
of determining such L/C Issuer’s unused L/C Commitment, net of any
participations by other Revolving Credit Lenders in such Letters of Credit) and
(ii) any Revolving Credit Lender under the Revolving Credit Facility at any time
shall be the aggregate amount of all participations by that Lender in the
aggregate L/C Exposure at such time which shall be in an amount equal to its
Applicable Percentage of the aggregate L/C Exposure at such time.
“L/C Issuer” means, initially, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Deutsche Bank AG New York Branch, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, Wells Fargo Bank, National Association,
SunTrust Bank, The Bank of Nova Scotia and MUFG Bank, Ltd., each in its capacity
as issuer of Letters of Credit hereunder and each other Revolving Credit Lender
reasonably acceptable to each of the Administrative Agent and the Borrower that
has entered into a letter of credit issuer agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, in each
case, in its capacity as an issuer of Letters of Credit hereunder, together with
their respective permitted successors and assigns in such capacity. Each L/C
Issuer may arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the L/C Issuer shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one L/C Issuer at any time, references herein and
in the other Loan Documents to the L/C Issuer shall be deemed to refer to the
L/C Issuer in respect of the applicable Letter of Credit or to all L/C Issuers,
as the context requires.
“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings in respect thereof. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. For all
purposes under this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or 3.14 of the ISP, article 29 of the UCP,
or any similar provision under the applicable law or the express terms of the
Letter of Credit, the “Outstanding Amount” of such Letter of Credit shall be
deemed to be the amount so remaining available to be drawn.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Additional
Revolving Credit Commitment, Extended Term Loan or Incremental Term Loan, in
each case as extended in accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
“LCT Provisions” means the provisions of Section 1.10.
“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending


- 44 -



--------------------------------------------------------------------------------





services or related businesses may be transferred following the date of this
Agreement) (or one of its designated affiliates), Barclays Bank PLC, Deutsche
Bank Securities Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Bank
USA, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., The Bank of
Nova Scotia, MUFG Bank, Ltd. and U.S. Bank National Association, each in their
capacities as Lead Arrangers under this Agreement.
“Legal Reservations” means (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court and
principles of good faith and fair dealing, (b) applicable Debtor Relief Laws,
(c) the existence of timing limitations with respect to the bringing of claims
under applicable limitation laws and the defenses of acquiescence, set-off or
counterclaim and the possibility that an undertaking to assume liability for, or
to indemnify a Person against, non-payment of stamp duty may be void, (d) the
principle that in certain jurisdictions and under certain circumstances a Lien
granted by way of fixed charge may be re-characterized as a floating charge or
that security purported to be constituted as an assignment may be
re-characterized as a charge, (e) the principle that additional interest imposed
pursuant to any relevant agreement may be held to be unenforceable on the
grounds that it is a penalty and thus void, (f) the principle that a court may
not give effect to an indemnity for legal costs incurred by an unsuccessful
litigant, (g) the principle that the creation or purported creation of
collateral over any claim, other right, contract or agreement which is subject
to a prohibition on transfer, assignment or charging may be void, ineffective or
invalid and may give rise to a breach of the contract or agreement (or contract
or agreement relating to or governing the claim or other right) over which
security has purportedly been created, (h) the principle that a court may not
give effect to any parallel debt provisions, covenants to pay or other similar
provisions, (i) the principle that certain remedies in relation to regulated
entities may require further approval from government or regulatory bodies or
pursuant to agreements with such bodies, (j) the principles of private and
procedural laws which affect the enforcement of a foreign court judgment, (k)
similar principles, rights and defenses under the laws of any relevant
jurisdiction and (l) any other matters which are set out as qualifications or
reservations (however described) in any legal opinion delivered pursuant to the
Loan Documents.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires (including, without limitation, for
purposes of Sections 3.03 and 10.22), includes any L/C Issuer, and its
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”
“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).
“Letter of Credit” means any letter of credit issued hereunder (including, in
the case of any Existing Letter of Credit, deemed to be issued hereunder). Each
Letter of Credit shall be a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
“Letter of Credit Facility Expiration Date” means, for Letters of Credit under
the Revolving Credit Facility, the day that is five (5) Business Days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.
“LIBOR” has the meaning assigned to it in the definition of “Eurocurrency Rate”.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.
“LIBOR Successor Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate”.


- 45 -



--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” has the meaning assigned to it in the
definition of “Eurocurrency Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).
“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
acquisition financing.
“Limited Condition Transaction” means (i) a Limited Condition Acquisition or
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.
“Liquidity” means, on any date of determination, an amount equal to the sum of
(i) the Unrestricted Cash Amount plus (ii) the aggregate amount of the unused
revolving commitments or committed working capital lines available to be drawn
by the Borrower or its Restricted Subsidiaries on such date (including the
Revolving Commitments then available for Borrowings hereunder).
“Liquidity Compliance Certificate” has the meaning specified in Section 7.09(c).
“Liquidity Covenant” has the meaning specified in Section 7.09(c).
“Liquidity Cure Period” has the meaning specified in Section 7.09(d).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans, loans made pursuant to any Additional
Revolving Credit Commitment, loans made pursuant to Extended Revolving Credit
Commitments).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
each Guaranty, (iv) the Collateral Documents and (v) any Acceptable
Intercreditor Agreement that is entered into, in each case as amended.
“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Loan Party or any other Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed or
allowable in such proceeding. Without limiting the generality of the foregoing,
the Loan Obligations of the Loan Parties under the Loan Documents (and of any of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts, in each case,
payable by any Loan Party or any other Subsidiary under any Loan Document and
(b) the obligation of any Loan Party or any other Subsidiary to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
“Local Time” means local time in New York City.


- 46 -



--------------------------------------------------------------------------------





“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock or common equity interests of the
Borrower or its direct or indirect parent on the date of the declaration of a
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of such common stock or common equity interests on the principal
securities exchange on which such common stock or common equity interests are
traded for the thirty (30) consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on the (a) business,
result of operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) ability of the Loan Parties (taken as a
whole) to perform their payment obligations under any Loan Document to which any
of the Loan Parties is a party or (c) rights and remedies of the Agents (acting
on behalf of the Lenders) under any Loan Document; provided, that, following the
First Amendment Effective Date and prior to the Relief Period Termination Date
and solely for purposes of any Request for Credit Extension under the Revolving
Credit Facility, the impacts of the COVID-19 pandemic on the operations,
business, assets, liabilities (actual or contingent) or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, will be
disregarded for purposes of determining the accuracy of the representation made
in Section 5.05(b) to the extent such event or circumstance has been (a)
publicly disclosed by the Borrower in its securities filings (including, without
limitation, any Form 10-Q) prior to the First Amendment Effective Date or (b)
disclosed in the “Lender Presentation” (and/or any supplements thereto) provided
by the Borrower in connection with the First Amendment.
“Material Real Property” means any fee owned real property of a Loan Party as of
the Closing Date and/or acquired by any Loan Party after the Closing Date and
located in the United States with a book value in excess of $25,000,000 (as
reasonably determined by the Borrower in good faith as of the Closing Date or,
if acquired thereafter, as of the date of such acquisition, as applicable).
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).
“Maturity Date” means (a)(x) with respect to each Revolving Credit Facility, the
fifth anniversary of the Closing Date and (y) with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof and
(b)(x) with respect to Term B Loans, the earlier of (i) the seventh year
anniversary of the Closing Date (the “Term B Loan Maturity Date”) and (ii) the
Springing Maturity Date (subject to the proviso contained in the definition
thereof) or (y) with respect to any (i) Extended Term Loan, the maturity date
applicable to such Extended Term Loan in accordance with the terms hereof or
(ii) Incremental Term Loan, the maturity date applicable to such Incremental
Term Loan in accordance with the terms hereof; provided that if any such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.
“Maximum Tender Condition” has the meaning specified in Section 2.17(b).
“MFN Provision” has the meaning specified in Section 2.14(b).
“Minimum Extension Condition” has the meaning specified in Section 2.15(b).
“Minimum Tender Condition” has the meaning specified in Section 2.17(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


- 47 -



--------------------------------------------------------------------------------





“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 6.10 and/or Section 6.12, as
applicable.
“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”
“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary (excluding any business interruption insurance proceeds))
over (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by the asset
subject to such Disposition or Casualty Event and that is required to be repaid
(and is timely repaid) in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness that is
secured by Liens ranking junior to or pari passu with the Liens securing
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event, (C)
taxes and Tax Distributions paid or reasonably estimated to be actually payable
in connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Borrower), (D) [reserved] and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds under this clause (a) unless such net cash
proceeds shall exceed $25,000,000 or in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$50,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and
(b)    (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-


- 48 -



--------------------------------------------------------------------------------





of-pocket expenses and other customary expenses incurred by the Borrower or such
Restricted Subsidiary (or, in the case of taxes, any member thereof) in
connection with such incurrence or issuance and, in the case of Indebtedness of
any Foreign Subsidiary of the Borrower, deductions in respect of withholding
taxes that are or would otherwise be payable in cash if such funds were
repatriated to the United States and (ii) with respect to any Permitted Equity
Issuance by any direct or indirect parent of the Borrower, the amount of cash
from such Permitted Equity Issuance contributed to the capital of the Borrower.
“Non-Consenting Lender” has the meaning specified in Section 3.06(d).
“Non-Extending Lender” has the meaning specified in Section 3.06(d).
“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.
“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Credit Note as the context may require.
“Notes Obligations” has the meaning specified in the Security Agreement.
“Obligations” means all (w) Loan Obligations, (x) obligations of any Loan Party
or any Restricted Subsidiary arising under any Secured Hedge Agreement, (y)
Secured Bi-Lateral Letter of Credit Obligations and (z) Cash Management
Obligations; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
“OFAC” has the meaning specified in Section 5.19.
“Offered Loans” has the meaning specified in Section 2.05(d)(iii).
“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction) and any agreement, declaration,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Pari Indebtedness” has the meaning specified in Section 2.05(b)(i).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other property, intangible, recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment (other than an
assignment pursuant to a request by the Borrower under Section 3.06).


- 49 -



--------------------------------------------------------------------------------





“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined in good faith by the Administrative Agent or the
applicable L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.
“Permitted Acquisition” has the meaning specified in Section 7.02(j).
“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).
“Permitted Debt Exchange Securities” has the meaning specified in Section
2.17(a).
“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.
“Permitted Liens” means any Liens permitted by Section 7.01.
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension (other than any Inside Maturity
Loans) has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) to the


- 50 -



--------------------------------------------------------------------------------





extent such Indebtedness being so modified, refinanced, refunded, renewed or
extended is secured by a Lien on the Collateral, the Lien securing such
Indebtedness as modified, refinanced, refunded, renewed or extended shall not be
senior in priority to the Lien on the Collateral securing the Indebtedness being
modified, refinanced, refunded, renewed or extended unless such Lien is
otherwise permitted hereunder and/or an Acceptable Intercreditor Agreement is
entered into and, subject to clause (h) of the “Collateral and Guarantee
Requirement” shall not be secured by any additional Collateral unless such
additional Collateral substantially simultaneously secures the Obligations or is
otherwise permitted under this Agreement, (d) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is guaranteed by a
Guarantee, such Indebtedness as modified, refinanced, renewed or extended shall
not have any additional guarantees unless such additional guarantees are
substantially simultaneously provided in respect of the Loans and Commitments
under this Agreement and (e) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to Section
7.03(c), (i) to the extent such Indebtedness being so modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Loan
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Loan Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being so modified, refinanced, refunded, renewed or extended, (ii)
the terms and conditions of such Indebtedness (excluding pricing, call
protection, premiums and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the maturity date of the Loans
being refinanced) shall be either, taken as a whole, no more favorable to the
lenders providing such Indebtedness, in their capacity as such or be on market
terms at the time of the establishment of such Indebtedness (in each case, as
reasonably determined by the Borrower) (except for (x) covenants or other
provisions applicable only to periods after the latest maturity date of the
relevant Loans being refinanced or (y) to the extent any more restrictive
covenant or provision is added for the benefit of (A) with respect to any such
Indebtedness incurred as term B loans, such covenant or provision is also added
for the benefit of each Facility remaining outstanding after the incurrence or
issuance of such Indebtedness or (B) with respect to any revolving facility or
Customary Term A Loans, such covenant or provision (except to the extent only
applicable after the maturity date of the Revolving Credit Facility) is also
added for the benefit of the Revolving Credit Facility to the extent it remains
outstanding after the incurrence of such Indebtedness; it being understood and
agreed that in each such case, no consent of the Administrative Agent and/or any
Lender shall be required in connection with adding such covenant or provision);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by a
Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended.
“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date for an aggregate
amount for all such Sale Leasebacks not to exceed the greater of (x)
$185,000,000 and (y) 20.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period; provided that any such Sale Leaseback not between
(a) a Loan Party and another Loan Party or (b) a Restricted Subsidiary that is
not a Loan Party and another Restricted Subsidiary that is not a Loan Party must
be, in each case, consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary and
(ii) in the case of any Sale Leaseback (or series of related Sale Leasebacks)
the aggregate proceeds of which exceed the greater of (x) $115,000,000 and (y)
12.5% of Consolidated EBITDA as of the last day of the most recently ended Test
Period, the board of managers or directors, as applicable, of the Borrower or
such Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


- 51 -



--------------------------------------------------------------------------------





“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established or maintained by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prepayment Asset Sale” means a Disposition under Sections 7.05(l), 7.05(m) and
7.05(n).
“Principal Office” means, for each of the Administrative Agent and each L/C
Issuer, such Person’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as such Person may from time to
time notify in writing to the Borrower, the Administrative Agent and the L/C
Issuers.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA, (a) the pro forma increase or
decrease in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that is expected to have a continuing impact and (b) additional good faith
pro forma adjustments arising out of cost savings initiatives attributable to
such transaction and additional costs associated with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, which actions (i) have been taken or
(ii) will be taken or implemented within the succeeding eighteen (18) months
following such transaction and, in each case, including, but not limited to, (w)
reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead) taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Restricted Subsidiaries, assuming
such Permitted Acquisition or conversion, and all other Permitted Acquisitions
or conversions that have been consummated during the period, and any
Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
initiated during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that at the election of the Borrower, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $35,000,000.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
that have been made during the applicable period of measurement or subsequent to
such period and prior to or simultaneously with the event for which the
calculation is made shall be deemed to have occurred as of the first day of the
applicable period of measurement (as of the last date in the case of a balance
sheet item) in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and


- 52 -



--------------------------------------------------------------------------------





(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, (1)
without limiting the application of the Pro Forma Adjustment pursuant to clause
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” and give effect to events (including cost savings,
synergies and operating expense reductions) that are (as determined by the
Borrower in good faith) (i) (x) directly attributable to such transaction, (y)
expected to have a continuing impact on the Borrower and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment” and (2) in connection with any Specified
Transaction that is the incurrence of Indebtedness in respect of which
compliance with any specified leverage ratio test is by the terms of this
Agreement required to be calculated on a Pro Forma Basis, the proceeds of such
Indebtedness shall not be netted from Indebtedness in the calculation of the
applicable leverage ratio test.
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(d)(ii).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means, as to the Borrower and its Subsidiaries, costs
associated with, or in anticipation of, or preparation for, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and costs relating to compliance with the
provisions of the Securities Act and the Exchange Act or any other comparable
body of laws, rules or regulations, as companies with listed equity, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders, directors’ and
officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising by virtue of the
listing of the Borrower’s or its direct or indirect parent’s equity or issuance
by the Borrower or its Subsidiaries of public debt securities.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.
“Qualified Securitization Financing” means any Securitization/Receivables
Facility that meets the following conditions: (i) the Borrower shall have
determined in good faith that such Securitization/Receivables Facility is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries, (ii) all sales of Securitization Assets by the Borrower or its
Restricted Subsidiaries to the Securitization Subsidiary or any other Person are
made for fair market value (as determined in good faith by the Borrower
Representative), (iii) the financing terms, covenants, termination events and
other provisions thereof shall be fair and reasonable terms (as determined in
good faith by the Borrower Representative) and may include Standard
Securitization Undertakings and (iv) the obligations of which are non-recourse
(except to the extent of Standard Securitization Undertakings) to the Restricted
Group (other than a Securitization Subsidiary).
“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).
“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).
“Qualifying Term Loans” means term loans that are (i) effective prior to the 6
month anniversary of the Closing Date, (ii) denominated in Dollars in the form
of syndicated term loans (other than customary bridge loans or Customary Term A
Loans), secured by the Collateral on a pari passu basis with the Term B Loans in
right of payment and with respect to security, (iii) the maturity of which is
prior to the date one year after the Term B Loan Maturity Date and (iv) is in an
aggregate original principal amount for all term loans incurred with respect to
the applicable provision, in excess of $100,000,000.


- 53 -



--------------------------------------------------------------------------------





“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan, the day that is two
Business Days prior to the first day of such Interest Period.
“Refinancing” has the meaning specified in the recitals hereto.
“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.
“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.
“Register” has the meaning specified in Section 10.07(d).
“Rejection Notice” has the meaning specified in Section 2.05(b)(v).
“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching of Hazardous
Materials into or through the Environment or into, from or through any building,
structure or facility.
“Relief Period Termination Date” has the meaning specified in Section 7.09.
“Relief Period Termination Notice” has the meaning specified in Section 7.09.
“Relief Period Termination Trigger” has the meaning specified in Section 7.09.
“Reorganization” means any reorganization of any of the Borrower and/or its
Subsidiaries implemented in order to optimize the tax position of such entities
or any parent thereof (as reasonably determined by the Borrower in good faith)
so long as such reorganization does not materially impair any Guarantee or
security interests of the Lenders and is otherwise not materially adverse to the
Lenders in their capacity as such, taken as a whole, and after giving effect to
such re-structuring, the Loan Parties and their Restricted Subsidiaries
otherwise comply with the definition of “Collateral and Guarantee Requirement”
and Section 6.10.
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
“Repricing Event” means with respect to the Term B Loans (i) any prepayment or
repayment of Term B Loans with the proceeds of, or any conversion of Term B
Loans into, any new or replacement tranche of term loans secured on a pari passu
basis with the Term B Loans that is broadly syndicated bearing interest with an
All-in-Rate less than the All-in-Rate applicable to the Term B Loans prepaid,
repaid or replaced and (ii) any amendment (including pursuant to a replacement
term loan as contemplated by Section 10.01 and any assignment of Term B Loans
pursuant to Section 3.06) to the Term B Loans which reduces the All-in-Rate
applicable to any Term B Loans, but in each case of clauses (i) and (ii)
excluding in connection with (x) a Transformative Transaction or (y) a Change of
Control; provided, that in the cases of clauses (i) and (ii), the primary
purpose of such prepayment, repayment or amendment is to reduce the All-In Rate.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.


- 54 -



--------------------------------------------------------------------------------





“Required Debt Terms” shall mean in respect of any Indebtedness, compliance with
(a) Section 2.14(b)(v) (or, in the case of Indebtedness of non-Loan Parties,
incurrence on then current market terms (as reasonably determined by the
Borrower in good faith)) and other than in the case of Inside Maturity Loans,
Sections 2.14(b)(iii) and (iv), in each case, as if such Indebtedness were
incurred thereunder and (b) solely in the case of Qualifying Term Loans and only
to the extent incurred in reliance on clause (c) of the Incremental Cap, Section
7.03(r)(ii)(B)(x), Section 7.03(r)(iii)(x) or Section 7.03(v)), the MFN
Provisions.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments under
any Revolving Credit Facility, the Revolving Credit Exposure under such
Revolving Credit Facility of all Lenders; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other similar
officer of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).
“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).
“Restricted Group” means, collectively, the Borrower and its Restricted
Subsidiaries.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower or any
Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; it being agreed that, unless otherwise specified,
“Restricted Subsidiary” shall mean any Restricted Subsidiary of Borrower.
“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.
“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit, expressed as an amount


- 55 -



--------------------------------------------------------------------------------





representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) increased from time to time pursuant to
Section 2.14. The initial amount of each Lender’s Revolving Credit Commitment on
the Closing Date is set forth on Schedule 2.01 under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as the case may be.
The initial aggregate amount of the Lenders’ Revolving Credit Commitments on the
Closing Date is $1,000,000,000.
“Revolving Credit Exposure” means, at any time for any Lender, the sum of (a)
the Outstanding Amount of the Revolving Credit Loans of such Lender outstanding
at such time and (b) the L/C Exposure of such Lender at such time.
“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit F-1 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means the Intercreditor Agreement,
substantially in the form of Exhibit D-2, with any changes thereto implemented
in accordance with the definition of an Acceptable Intercreditor Agreement or
otherwise reasonably agreed by the Administrative Agent and the Required
Lenders.
“Secured Bi-Lateral Letter of Credit Obligations” means the Bi-Lateral Letter of
Credit Obligations that are designated by the Borrower in writing as “Secured
Bi- Lateral Letter of Credit Obligations” to the Administrative Agent (it being
agreed as of the Closing Date, that The Bank of Nova Scotia shall be deemed so
designated); provided that (a) a single notice of a specified facility agreement
or reimbursement agreement shall be deemed to designate all Bi-Lateral Letter of
Credit Obligations under such agreement as a “Secured Bi-Lateral Letter of
Credit Obligation” and (b) any such designation of a Secured Bi-Lateral Letter
of Credit Obligation shall be irrevocable unless the relevant Bi-Lateral Letter
of Credit Lender consents in writing to such revocation.
“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between (a) any Loan Party or any Restricted Subsidiary (or
any Person that merges into or becomes a Restricted Subsidiary) designated by
the Borrower to the Administrative Agent, and (b) any Hedge Bank; provided that
(a) a single notice of a specified Master Agreement shall be deemed to designate
all swaps under such Master Agreement as a “Secured Hedge Agreement” and (b) any
such designation of a Secured Hedge Agreement shall be irrevocable unless the
relevant Hedge Bank consents in writing to such revocation.


- 56 -



--------------------------------------------------------------------------------





“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders, L/C Issuers, the Hedge Banks, the Cash
Management Banks, the Bi-Lateral Letter of Credit Lenders, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933.
“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, receivables or loans relating to the financing of insurance
premiums, royalty, patent or other revenue streams and other rights to payment
or related assets and the proceeds thereof and (b) all collateral securing such
receivable or asset, all contracts and contract rights, guarantees or other
obligations in respect of such receivable or asset, lockbox accounts and records
with respect to such account or asset and any other assets customarily
transferred (or in respect of which security interests are customarily granted)
together with accounts or assets in connection with a securitization, factoring
or receivable sale transaction.
“Securitization/Receivables Facility” means any of one or more securitization,
bank conduit receivables or warehouse financing, factoring transactions.
hypothecation facility and/or receivables sale and repurchase transactions,
pursuant to which the Borrower or a Restricted Subsidiary sells, transfers,
pledges or otherwise conveys any Securitization Assets (whether now existing or
arising in the future) to a Securitization Subsidiary or any other Person for
the purpose of obtaining financing thereon.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid in connection
with, any Qualified Securitization Financing.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase or
otherwise make payments with respect to Securitization Assets arising as a
result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, offset or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to
the seller.
“Securitization Subsidiary” means any Subsidiary of the Borrower formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto or another Person
formed for this purpose.
“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower, the Subsidiary Guarantors and the Collateral Agent on the Closing Date
substantially in the form of Exhibit G, as supplemented by any Security
Agreement Supplement executed and delivered pursuant to Section 6.10.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or its Subsidiaries on the Closing Date and (b) any businesses,
services and activities engaged in by the Borrower or its Subsidiaries that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are extensions or developments of any thereof.
“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”


- 57 -



--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Asset Sale Proceeds” means the Net Cash Proceeds of any Prepayment
Asset Sale not required to be applied to prepay the Term Loans, which Net Cash
Proceeds have not otherwise been reinvested in accordance with Section
2.05(b)(ii) or used to prepay any Other Pari Indebtedness.
“Specified Event of Default” means any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g).
“Specified Liquidity Equity Contribution” has the meaning specified in Section
7.09(d).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” as defined in the Commodity Exchange Act (determined prior to
giving effect to any applicable keep well, support or other agreement for the
benefit of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties).
“Specified Period” means, with respect to any Indebtedness incurred in respect
of a Securitization/Receivables Facility, such period of time for which the
collected receivables and other payments generated by the receivables subject to
such Securitization/Receivables Facility are not available for distribution to
the obligor of such Indebtedness (or to an affiliate of such obligor to which
such distributions are to be made) pursuant to the terms of the relevant
documentation governing such Indebtedness.
“Specified Transaction” means any Investment, Disposition (including any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or, any asset sale of a business unit, line of business or
division), incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Incremental Revolving Credit
Commitments that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Spin-Off” has the meaning specified in the recitals hereto.
“Springing Maturity Date” means the date that is 91 days prior to the stated
maturity date of (a) the 2022 Notes if, on such date, any such 2022 Notes remain
outstanding or (b) the 2023 Notes if, on such date, any 2023 Notes remain
outstanding; provided that the Springing Maturity Date shall not apply for any
purpose under this Agreement if, on the applicable date, Borrower and its
Restricted Subsidiaries have Liquidity (as defined below) of at least the sum of
(x) the outstanding principal amount of the notes referred to above next
maturing (and triggering such Springing Maturity Date) plus (y) $50,000,000. For
purposes hereof, “Liquidity” shall mean, at any time, the sum of (i) the
Unrestricted Cash Amount of the Borrower and its Restricted Subsidiaries and
(ii)(A) the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders at such time over (B) the aggregate Total Revolving Outstandings at such
time, provided that, with respect to this clause (ii), the conditions set forth
in Sections 4.02(a) and (b) shall be satisfied at such time.
“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined


- 58 -



--------------------------------------------------------------------------------





in good faith to be customary in a Securitization/Receivables Facility,
including those relating to the servicing of the assets of a Securitization
Subsidiary, it being understood that any Securitization Repurchase Obligation
shall be deemed to be a Standard Securitization Undertaking.
“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
“Successor Company” has the meaning specified in Section 7.04(d).
“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of “Collateral and Guarantee Requirement” and (vi) otherwise reasonably
acceptable to the Administrative Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or


- 59 -



--------------------------------------------------------------------------------





after the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark to market value(s) for such Swap Contracts, as determined by the Hedge Bank
(or the Borrower, if no Hedge Bank is party to such Swap Contract) in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).
“Tax Distributions” mean the Restricted Payment permitted pursuant to Section
7.06(g)(i).
“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.
“Term B Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date.”
“Term B Commitments” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$300,000,000.
“Term B Facility” has the meaning specified in the recitals hereto.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.
“Term B Loan” means a Loan made pursuant to Section 2.01(a).
“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.
“Term Commitments” means a Term B Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.
“Term Lenders” means the Term B Lenders, the Lenders with Incremental Term Loans
and the Lenders with Extended Term Loans.
“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit F-2 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).
“Threshold Amount” means $50,000,000.
“Timeshare Inventory” means (i) inventory available to occupy as a dwelling or
accommodation, and which may be coupled with an estate in real estate or limited
to a right to use real estate without an estate or ownership interest, pursuant
to any time share arrangement, plan, scheme, or similar device, in any legal
form or structure (including trusts or associations) (including units physically
located within a project that are currently used for sales and/or administrative
purposes and that have received certificates of occupancy for such use) or (ii)
any real property interest completed and available to occupy as a dwelling or
accommodation and intended by Borrower to be


- 60 -



--------------------------------------------------------------------------------





dedicated to any such time share arrangement (including units physically located
within a project that are currently used for sales and/or administrative
purposes and that have received certificates of occupancy for such use).
“Timeshare Real Property” means fee-owned real property of the Borrower and its
Restricted Subsidiaries constituting Timeshare Inventory.
“Title Company” means any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means, as at any date of determination, the
Dollar Equivalent, as applicable, of the sum of the aggregate Outstanding Amount
of Revolving Credit Loans and L/C Obligations.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby in connection therewith.
“Transactions” means, collectively, (a) the funding of the Term B Loans and any
other Credit Extension (including, if applicable, the deemed issuance of the
Existing Letters of Credit) on the Closing Date, (b) the Refinancing, (c) the
Spin-Off, (d) the consummation of any other transactions in connection with the
foregoing and (e) the payment of Transaction Expenses.
“Transformative Transaction” means, any acquisition, disposition or investment
by the Restricted Group that either (a) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such transaction or (b)
if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Restricted Group with
adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.
“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unaudited Financial Statements” means unaudited interim consolidated financial
statements for (i) the fiscal quarters ending March 31, 2017, June 30, 2017,
September 30, 2017 and March 31, 2018 and (ii) for each fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) subsequent to March 31, 2018
and ended at least 45 days prior to the Closing Date of the Borrower and its
consolidated Subsidiaries.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning specified in Section
3.01.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


- 61 -



--------------------------------------------------------------------------------





“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person whether
or not held in an account pledged to the Collateral Agent and (b) Cash and Cash
Equivalents of such Person restricted in favor of the Facilities (which may also
include Cash and Cash Equivalents securing other Indebtedness secured by a Lien
on any Collateral along with the Facilities), in each case as determined in
accordance with GAAP; it being understood and agreed that proceeds subject to
Escrow shall be deemed to constitute “restricted cash” for purposes of the
Unrestricted Cash Amount.
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01C, (ii) any Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof and (iii) any Subsidiary of an Unrestricted Subsidiary.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“Valuation Date” means (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by a L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, (iv) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (v) such additional
dates as the Administrative Agent or a L/C Issuer shall determine or the
Required Lenders shall require.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability to a Multiemployer Plan, as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (%3) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


- 62 -



--------------------------------------------------------------------------------





(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
SECTION 1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transactions occur or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made, the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured
Leverage Ratio and Consolidated EBITDA shall be calculated with respect to such
period and such Specified Transactions on a Pro Forma Basis and shall be
calculated for the applicable period of measurement (which may, at the
Borrower’s election, be the most recently ended twelve months) for which
quarterly or fiscal year-end financial statements are internally available, as
determined by the Borrower, immediately preceding the date of such event.
(c)    Where reference is made to “the Borrower and its Restricted Subsidiaries
on a consolidated basis” or similar language, such consolidation shall not
include any Subsidiaries of the Borrower other than Restricted Subsidiaries.
(d)    In the event that the Borrower (or any parent company) elects to prepare
its financial statements in accordance with IFRS and such election results in a
change in the method of calculation of financial covenants, standards or terms
(collectively, the “Accounting Changes”) in this Agreement, the Borrower, the
Lenders and the Administrative Agent agree to enter into good faith negotiations
in order to amend such provisions of this Agreement (including the levels
applicable herein to any computation of the Total Leverage Ratio, the Secured
Leverage Ratio and the First Lien Leverage Ratio) so as to reflect equitably the
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be substantially the same after such change
as if such change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed in accordance with GAAP
(as determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.
SECTION 1.04    Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other


- 63 -



--------------------------------------------------------------------------------





component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
SECTION 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.
SECTION 1.08    Exchange Rates; Currency Equivalents Generally.
(a)    The Administrative Agent or each relevant L/C Issuer, as applicable,
shall determine the Exchange Rates as of each Valuation Date to be used for
calculating Alternative Currency Equivalent and Dollar Equivalent amounts of
Credit Extensions and amounts outstanding hereunder denominated in Alternative
Currencies. Such Exchange Rates shall become effective as of such Valuation Date
and shall be the Exchange Rates employed in converting any amounts between the
applicable currencies until the next Valuation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent of
such currency as so determined by the Administrative Agent (or, where
applicable, each relevant L/C Issuer) at the Exchange Rate as of any Valuation
Date.
(b)    Notwithstanding the foregoing, in the case of Loans and Letters of Credit
denominated in an Alternative Currency, the Administrative Agent and each
relevant L/C Issuer may at periodic intervals (no more frequently than monthly
(for both the Administrative Agent and such relevant L/C Issuer), or more
frequently during the continuance of an Event of Default) recalculate the
aggregate exposure under such Loans and Letters of Credit to account for
fluctuations in the Exchange Rate affecting the Alternative Currency in which
any such Loans and/or Letters of Credit are denominated. If, as a result of such
recalculation (i) the Total Revolving Outstandings exceed an amount equal to
105% of the Revolving Credit Commitments then in effect, the Borrower will
prepay Revolving Credit Loans and, if necessary, Cash Collateralize the
outstanding amount of Letters of Credit in the amount necessary to eliminate the
excess over the Revolving Credit Commitments then in effect or (ii) the
aggregate L/C Obligations exceeds an amount equal to 105% of the Letter of
Credit Sublimit, the Borrower will repay Revolving Credit Loans and, if
necessary, Cash Collateralize the outstanding amount of Letters of Credit in the
amount necessary to eliminate such excess over the Letter of Credit Sublimit.
(c)    Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 or a unit being rounded upward), as determined by the Administrative
Agent or each relevant L/C issuer, as the case may be.
(d)    For the avoidance of doubt, in the case of a Loan denominated in an
Alternative Currency, except as expressly provided herein, all interest and fees
shall accrue and be payable thereon based on the actual amount outstanding in
such Alternative Currency (without any translation into the Dollar Equivalent
thereof).


- 64 -



--------------------------------------------------------------------------------





(e)    If at any time on or following the Closing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Closing Date cease to have the Euro as their lawful national currency unit,
then the Borrower, the Administrative Agent, and the Lenders will negotiate in
good faith to amend the Loan Documents to (a) follow any generally accepted
conventions and market practice with respect to redenomination of obligations
originally denominated in Euro and (b) otherwise appropriately reflect the
change in currency.
(f)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Exchange Rate. The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party each agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Loan Party (or to any other Person who may be entitled thereto
under applicable law).
(g)    Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.
(h)    For purposes of determining compliance under the covenants herein, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Borrower’s annual
financial statements delivered pursuant to Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of whether
Indebtedness is permitted to be incurred hereunder (which shall be subject to
clause (i) below).
(i)    For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus accrued
amounts, and any costs, fees and premiums paid in connection therewith.
SECTION 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Letter of Credit Application
related thereto, provides for one or more automatic increases in the amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum amount available to be drawn under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount at such times.


- 65 -



--------------------------------------------------------------------------------





SECTION 1.10    Limited Condition Transactions.
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of (i) determining compliance with any
provision of this Agreement which requires the calculation of the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio; or (ii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets or Consolidated EBITDA, if
any), in each case, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such transaction is
permitted hereunder shall be deemed to be the date (the “LCT Test Date”), (x)
the definitive agreement for such Limited Condition Transaction is entered into
(or, in respect of any transaction described in clause (ii) of the definition of
“Limited Condition Transaction,” delivery of irrevocable notice, declaration of
dividend or similar event), and not at the time of consummation of such Limited
Condition Transaction or (y) solely in connection with an acquisition to which
the United Kingdom City Code on Takeovers and Mergers applies (or similar law in
another jurisdiction), the date on which a “Rule 2.7 announcement” of a firm
intention to make an offer (or equivalent announcement in another jurisdiction)
(a “Public Offer”) in respect of a target of such acquisition, and if, after
giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.
(b)    For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated Total Assets or
Consolidated EBITDA on a consolidated basis or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken; provided that if such ratios or baskets improve as a result of such
fluctuations, such improved ratios and/or baskets may be utilized. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
is terminated or expires (or, if applicable, the irrevocable notice, declaration
of dividend or similar event is terminated or expires or, as applicable, the
offer in respect of a Public Offer for, such acquisition is terminated) without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be tested by calculating the availability under such ratio or basket on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the
Interest Coverage Ratio will be calculated using an assumed interest rate based
on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith).
(c)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
Specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into. For the
avoidance of doubt, if the Borrower has exercised its option under this Section
1.10, and any Default, Event of Default or Specified Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or specified
Event of Default


- 66 -



--------------------------------------------------------------------------------





shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.
SECTION 1.11    Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.
SECTION 1.12    Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, any Extended Term Loans,
loans made pursuant to any Additional Revolving Credit Commitment, loans made
pursuant to Extended Revolving Credit Commitments or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars,” “in immediately available funds,” “in cash” or any other
similar requirement.
SECTION 1.13    Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with Section 7.09 hereof
(but not actual compliance therewith), any Interest Coverage Ratio, any First
Lien Leverage Ratio test, any Secured Leverage Ratio test and/or any Total
Leverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of the same section of any Loan Document
that requires compliance with any such financial ratio or test (any such
amounts, the “Incurrence Based Amounts”), it is understood and agreed that, for
purposes of this Agreement, the Fixed Amounts under such section shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.
SECTION 1.14    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars). In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and the
Revolving Credit Lenders; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuers.
(i)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, each L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(ii)    Any failure by a Revolving Credit Lender or L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such


- 67 -



--------------------------------------------------------------------------------





Revolving Credit Lender or L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Revolving Credit
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the L/C Issuers consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.14, the Administrative Agent shall
promptly so notify the Borrower.
SECTION 1.15    Change of Currency. Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency
ARTICLE II

The Commitments and Credit Extensions
SECTION 2.01    The Loans. Subject to the terms and conditions set forth herein:
(a)    The Term B Borrowings. Each Term B Lender severally agrees to make to the
Borrower (including by way of conversion) a single loan denominated in Dollars
in a principal amount equal to such Term B Lender’s Term B Commitment on the
Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) Revolving Credit Loans from time to time
during the Availability Period for the Revolving Credit Facility in Dollars or
in an Approved Currency in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment; provided that, after giving effect to the making of any Revolving
Credit Loans, in no event shall the Total Revolving Outstandings exceed the
Revolving Credit Commitments then in effect. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under Section
2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans may be
Base Rate Loans or Eurocurrency Rate Loans Borrowings, Conversions and
Continuations of Loans.
SECTION 2.02    Borrowings, Conversions and Continuation of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice (which notice may be
telephonic if promptly followed by a written notice signed by a Responsible
Officer), to


- 68 -



--------------------------------------------------------------------------------





the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon Local Time (A) three (3)
Business Days prior to the requested date of any Dollar-denominated Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or any conversion
of Eurocurrency Rate Loans to Base Rate Loans (provided that, if such
Dollar-denominated Borrowing is an initial Credit Extension of Term B Loans to
be made on the Closing Date, notice must be received by the Administrative Agent
not later than a time period prior to the Closing Date to be agreed between the
Borrower and the Administrative Agent) and (B) four (4) Business Days prior to
the requested date of any Borrowing of Eurocurrency Rate Loans denominated in an
Alternative Currency, (ii) 2:00 p.m. Local Time on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of the Borrowing
Minimum or a whole multiple of the Borrowing Multiple in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of, or conversion to, Base Rate
Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) in the case of any Revolving
Credit Borrowing, the Approved Currency for the requested Borrowing, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the Class, currency and principal amount
of Loans to be borrowed, converted or continued, (v) in the case of Loans in
Dollars, the Type of Loans to be borrowed or to which existing Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) the account of the Borrower to be credited with the proceeds
of such Borrowing. If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice with respect to a Borrowing in Dollars or fails to give a
timely notice requesting a conversion or continuation with respect to a
Borrowing in Dollars, then the applicable Loans shall be made or continued as,
or converted to Eurocurrency Rate Loans with an Interest Period of one (1) month
(subject to the definition of “Interest Period”). Any such automatic conversion
or continuation shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower fails to give a timely notice requesting a conversion or continuation
with respect to a Borrowing in an Alternative Currency, then it will be deemed
to have requested a conversion or continuation for an Interest Period of one (1)
month. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. For the avoidance of doubt, the Borrower and Lenders
acknowledge and agree that any conversion or continuation of an existing Loan
shall be deemed to be a continuation of that Loan with a converted interest rate
methodology and not a new Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation described in Section 2.02(a). In the case of
each Borrowing, each Appropriate Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent by wire transfer in immediately available funds at the Administrative
Agent’s Principal Office not later than 1:00 p.m. Local Time for Eurocurrency
Rate Loans and 3:00 p.m. Local Time for Base Rate Loans on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower
maintained with the Administrative Agent with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings and second, to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that (i)
no Loans may be converted to or continued as Eurocurrency Rate Loans and (ii)
unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.


- 69 -



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
(e)    Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than twenty (20) Interest
Periods in effect at any time for all Borrowings of Eurocurrency Rate Loans plus
up to three (3) additional Interest Periods in respect of each Incremental
Facility.
(a)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(b)    For the avoidance of doubt, no conversion or continuation of any Loan
pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.
SECTION 2.03    Letters of Credit.
(a)    The Letter of Credit Commitments.
(i)    Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders under
the Revolving Credit Facility set forth in this Section 2.03, (x) from time to
time on any Business Day following the Closing Date during the Availability
Period for the Revolving Credit Facility, to issue Letters of Credit for the
account of the Borrower (provided that any Letter of Credit may be for the
account of any Subsidiary of the Borrower; provided, further that the Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries,
and the Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letter of Credit
issued for the account of any Subsidiary) and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drafts under the Letters of Credit and (2) the Revolving Credit Lenders
under the Revolving Credit Facility severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit and no Revolving Credit Lender shall be obligated to participate in any
Letter of Credit if immediately after giving effect to such L/C Credit
Extension, (w) the Total Revolving Outstandings would exceed the Revolving
Credit Commitments then in effect, (x) the sum of the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
would exceed such Lender’s Revolving Credit Commitment, (y) the aggregate L/C
Exposure would exceed the Letter of Credit Sublimit or (z) the aggregate L/C
Exposure in respect of Letters of Credit issued by such L/C Issuer would exceed
such L/C Issuer’s L/C Commitment. Letters of Credit shall constitute utilization
of the Revolving Credit Commitments. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. It is hereby
acknowledged and agreed that each of the letters of credit described on Schedule
2.03(a) (the “Existing Letters of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Closing Date.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such


- 70 -



--------------------------------------------------------------------------------





L/C Issuer or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
direct that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the relevant L/C Issuer has approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Facility Expiration Date, unless the relevant L/C Issuer has
approved such expiry date (it being understood that the participations of the
Revolving Credit Lenders under the Revolving Credit Facility in any undrawn
Letter of Credit shall in any event terminate on the Letter of Credit Facility
Expiration Date);
(D)    in the case of Letters of Credit, if such Letter of Credit is to be
denominated in a currency other than Dollars or an Approved Currency; or
(E)    any Revolving Lender of the applicable Class is at such time a Defaulting
Lender, nor shall any L/C Issuer be under any obligation to extend or amend
existing Letters of Credit, unless such L/C Issuer has entered into
arrangements, including reallocation of such Lender’s Applicable Percentage of
the applicable outstanding L/C Obligations pursuant to Section 2.16 or the
delivery of Cash Collateral, with the Borrower or such Lender to eliminate such
L/C Issuer’s actual or potential L/C Exposure (after giving effect to Section
2.16) with respect to such Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential L/C Exposure; or
(F)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer or one or more policies of such L/C Issuer applicable to letters
of credit in general;
(G)    such Letter of Credit is not a standby letter of credit; or
(H)    such Letter of Credit is in an initial amount less than $10,000.
(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(i)    The aggregate L/C Commitments of all the L/C Issuers shall be less than
or equal to the Letter of Credit Sublimit at all times.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower hand delivered or facsimiled (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
not later than 1:00 p.m., Local Time, at least three (3) Business Days prior to
the proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in


- 71 -



--------------------------------------------------------------------------------





its sole discretion. In the case of a request for the issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof in Dollars and, in the case of Letters of Credit denominated in
an Alternative Currency, the Approved Currency thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. If requested by the L/C Issuer, the Borrower also shall
submit a letter of credit application on the L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.
(ii)    The Borrower shall provide the Administrative Agent with a copy of any
Letter of Credit Application. Upon receipt by the relevant L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Facility
times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Facility Expiration Date; provided that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice on or before the day that is five (5) Business Days before the
Non-extension Notice Date from the Administrative Agent or any Revolving Credit
Lender under the Revolving Credit Facility, as applicable, or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


- 72 -



--------------------------------------------------------------------------------





(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any
compliant drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. Local
Time on any Business Day, on the second succeeding Business Day) (such date of
payment, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (which
reimbursement, in the case of a Letter of Credit denominated in an Alternative
Currency, shall be in such Alternative Currency). If the Borrower fails to so
reimburse such L/C Issuer on the Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrower for any reason), then the
Administrative Agent shall promptly notify the applicable L/C Issuer and each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Percentage thereof. In the event that the Borrower does not reimburse
the L/C Issuer on the Business Day following the date it receives notice of the
Honor Date (or, if the Borrower shall have received such notice later than 1:00
p.m. Local Time on any Business Day, on the second succeeding Business Day), the
Borrower shall be deemed to have requested, for the account of the Borrower, a
Revolving Credit Borrowing of Base Rate Loans (in the case of any Unreimbursed
Amount in respect of a Letter of Credit denominated in Dollars) or Eurocurrency
Rate Loans with a period of one month (in the case of any Unreimbursed Amount in
respect of a Letter of Credit denominated in an Alternative Currency which
Eurocurrency Rate Loans shall be in the same Alternative Currency in which the
relevant Letter of Credit is denominated) to be disbursed on such date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Eurocurrency Rate Loans, as applicable, nor the conditions set forth in
Section 4.02, but subject to the amount of the unutilized portion of the
relevant Revolving Credit Commitments in respect of the Revolving Credit
Facility. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day as the day on which it
is paid, such drawing shall, without duplication, accrue interest at the rate
applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable, under
the Revolving Credit Facility until the date of reimbursement.
(ii)    Each Revolving Credit Lender of the applicable Class (including any such
Lender acting as an L/C Issuer) shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the relevant L/C Issuer at the Administrative Agent’s Principal Office for
payments in an amount equal to its Applicable Percentage of any Unreimbursed
Amount in respect of a relevant Letter of Credit not later than 1:00 p.m., Local
Time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan (or, in the case of any Unreimbursed Amount in respect of a Letter of
Credit denominated in an Alternative Currency, a Eurocurrency Rate Loan with an
interest period of one month denominated in such Alternative Currency) to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer in accordance with the instructions provided
to the Administrative Agent by such L/C Issuer (which instructions may include
standing payment instructions, which may be updated from time to time by such
L/C Issuer, provided that, unless the Administrative Agent shall otherwise
agree, any such update shall not take effect until the Business Day immediately
following the date on which such update is provided to the Administrative
Agent).
(iii)    With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing for any
reason, the Borrower shall be deemed to have


- 73 -



--------------------------------------------------------------------------------





incurred from the relevant L/C Issuer an L/C Borrowing in Dollars (with respect
to a Dollar denominated Letter of Credit) or in Alternative Currency (with
respective to an Alternative Currency denominated Letter of Credit), in each
case in the amount of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate then applicable to Base Rate Loans under
the Revolving Credit Facility or Eurocurrency Rate Loans with an interest period
of one month under the Revolving Credit Facility, as applicable. In such event,
each Revolving Credit Lender’s payment under the Revolving Credit Facility to
the Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender under the Revolving Credit Facility
funds its Revolving Credit Loan under the Revolving Credit Facility or relevant
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any relevant Letter of Credit, interest in
respect of such Revolving Credit Lender’s Applicable Percentage of such amount
shall be solely for the account of the relevant L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or relevant L/C Advances to reimburse an L/C Issuer for amounts drawn under
relevant Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and shall survive the payment in full of the
Obligations and the termination of this Agreement. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any relevant Letter of Credit, together with interest as provided
herein.
(vi)    If any Revolving Credit Lender under the Revolving Credit Facility fails
to make available to the Administrative Agent for the account of the relevant
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at the Overnight
Rate. A certificate of the relevant L/C Issuer submitted to any Revolving Credit
Lender under the Revolving Credit Facility (through the Administrative Agent)
with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent demonstrable error.
(vii)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender under the Revolving
Credit Facility such Lender’s L/C Advance in respect of such payment in
accordance with this Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to each Revolving Credit Lender
under the Revolving Credit Facility its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.


- 74 -



--------------------------------------------------------------------------------





(viii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender of the applicable Class shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate.
(d)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a document that does not strictly comply with the terms
of such Letter of Credit; or any payment made by the relevant L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Loan Obligations of any Loan Party in respect
of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.
(e)    Role of L/C Issuers. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than documents expressly required
by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers,


- 75 -



--------------------------------------------------------------------------------





any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable decision); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of documents strictly
complying with the terms and conditions of a Letter of Credit (in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision). In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(f)    Cash Collateral. In addition to any other provision under this Agreement
requiring Cash Collateral to be provided, (i) if the relevant L/C Issuer has
honored any full or partial drawing under any Letter of Credit and such drawing
has resulted in an L/C Borrowing for reasons other than the failure of a
Revolving Credit Lender to fulfill its obligations under clause (c)(ii) above,
(ii) if, as of the Letter of Credit Facility Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Revolving Credit Lenders
or the Required Lenders, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to Section 8.02(c) or (iv) an Event
of Default set forth under Section 8.01(f) or (g) occurs and is continuing, then
the Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount plus any accrued or
unpaid fees thereon determined as of the date such Cash Collateral is provided).
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Revolving Credit Lenders under the Revolving Credit
Facility, a security interest in all such cash, deposit accounts, Cash
Collateral Account and all balances therein and all proceeds of the foregoing
that secure any of its L/C Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest or profits, if any, on such investments shall
accumulate in such account for the benefit of the Borrower. Cash Collateral
shall be maintained in accounts satisfactory to the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Credit
Lenders under the Revolving Credit Facility and may be invested in readily
available Cash Equivalents at its sole discretion. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the L/C Exposure, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts specified by the Administrative
Agent, an amount equal to the excess of (a) such L/C Exposure over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the L/C Exposure plus costs incidental thereto
and so long as no other Event of Default has occurred and is continuing, the
excess shall be refunded to the Borrower. If such Event of Default is cured or
waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrower.


- 76 -



--------------------------------------------------------------------------------





(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
in Dollars for the account of each Revolving Credit Lender under the Revolving
Credit Facility in accordance with its Applicable Percentage, a relevant Letter
of Credit fee for each relevant Letter of Credit issued on its behalf pursuant
to this Agreement equal to the product of (i) the Applicable Rate for relevant
Letter of Credit fees and (ii) the daily maximum amount then available to be
drawn under such Letter of Credit. Such letter of credit fees shall be computed
on a quarterly basis in arrears. Such Letter of Credit fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Facility Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of
Credit issued by such L/C Issuer in an amount to be agreed between the Borrower
and such L/C Issuer (but in any case, not to exceed 0.125% per annum) of the
daily maximum amount then available to be drawn under such Letter of Credit,
subject to a minimum Fronting Fee of $500 for each Letter of Credit. Such
Fronting Fees shall be computed on a quarterly basis in arrears. Such Fronting
Fees shall be due and payable on the tenth Business Day (or in the case of
Letters of Credit issued by Credit Suisse AG, Cayman Islands Branch, or any of
its Affiliates, the first Business Day) after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Facility Expiration
Date and thereafter on demand. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.
(i)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
(j)    Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) under the Revolving Credit Facility may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.
(k)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit) the rules of the ISP
shall be stated therein and apply to each Letter of Credit.
(l)    Indemnification of L/C Issuers. To the extent not indemnified by the
Borrower or any other Loan Party pursuant to Section 10.05, the Revolving Credit
Lenders hereby agree to indemnify each L/C Issuer for all Indemnified
Liabilities, subject to the terms and limitations set forth in Section 10.05.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade (BAFT), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 2.04    [Reserved].


- 77 -



--------------------------------------------------------------------------------





SECTION 2.05    Prepayments.
(a)    Optional Prepayments.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Borrowing of any Class in whole or in
part without premium or penalty (except as set forth in Section 2.05(a)(iii));
provided that (1) such notice must be received by the Administrative Agent not
later than 1:00 p.m., Local Time (A) three (3) Business Days prior to any date
of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of
Base Rate Loans and (2) any prepayment of Loans shall be in a principal amount
of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof or, in each case, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.04. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be applied as directed by the Borrower (it being
understood and agreed that if the Borrower does not so direct at the time of
such prepayment, such prepayment shall be applied to prepay the Term Loans on a
pro rata basis across Classes and pro rata among Lenders within each Class in
accordance with the respective outstanding principal amounts thereof (which
prepayments shall be applied to against the scheduled repayments of Term Loans
of the relevant Class under Section 2.07 in direct order of maturity)) and shall
be paid to the Appropriate Lenders in accordance with their respective
Applicable Percentages.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.
(iii)    In the event that, on or prior to the date that is six (6) months after
the Closing Date, the Borrower (i) makes any prepayment of Term B Loans in
connection with any Repricing Event or (ii) effects any amendment of this
Agreement resulting in a Repricing Event, the Borrower shall pay or cause to be
paid to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (x) in the case of clause (i), a prepayment premium
of 1.00% of the amount of the Term B Loans being prepaid and (y) in the case of
clause (ii), an amount equal to 1.00% of the aggregate amount of the applicable
Term B Loans outstanding immediately prior to such amendment.
(b)    Mandatory Prepayments.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a) for the relevant Excess Cash Flow
Period, the Borrower shall cause to be prepaid an aggregate principal amount of
Term Loans equal to (A) the Excess Cash Flow Percentage of Excess Cash Flow, if
any, for the Excess Cash Flow Period covered by such financial statements, minus
(B) the sum of
(1) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of Term
Loans and any other prepayments of Incremental Equivalent Debt and/or other
Indebtedness secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Term B Loans (including in
connection with


- 78 -



--------------------------------------------------------------------------------





debt buybacks made by the Borrower in an amount equal to the discounted amount
actually paid in respect thereof pursuant to Section 2.05(d), Section 10.07
and/or otherwise, and/or application of any “yank-a-bank” provisions), plus
(2) without duplication of amounts deducted pursuant to clause (b)(iii) or
(b)(ix) of the definition of Excess Cash Flow, all voluntary prepayments of
Revolving Credit Loans to the extent the applicable Revolving Credit Commitments
are permanently reduced by the amount of such payments or any voluntary
prepayments of revolving loans or other revolving Indebtedness constituting
Incremental Equivalent Debt or an Additional Revolving Credit Commitment secured
by Liens on the Collateral on a pari passu basis or senior basis to the Liens on
the Collateral securing the Revolving Credit Loans to the extent the applicable
commitments are permanently reduced by the amount of such payments, plus
(3) without duplication of amounts deducted pursuant to clauses (b)(ii) or
(b)(x) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with Capital
Expenditures, plus
(4) without duplication of amounts deducted pursuant to clauses (b)(vii) or
(b)(xi) of the definition of Excess Cash Flow, the amount of cash consideration
paid by the Borrower and its Restricted Subsidiaries in connection with
Investments permitted by Section 7.02 (other than pursuant to Section 7.02(a),
(d) or (f)), plus
in each case of this Clause (B), during such Excess Cash Flow Period or after
the end of such Excess Cash Flow Period and prior to the prepayment date in
clause (b)(i) (any such transaction made following the fiscal year end but prior
to the making of such prepayment date, an “After Year-End Transaction”), and to
the extent such prepayments, expenditures, Investments, Capital Expenditures or
acquisitions are not funded with the proceeds of Indebtedness constituting
Funded Debt (other than Indebtedness under a revolving facility) or any Cure
Amount (such amount, as may be further reduced by applicable of clause (x) of
the proviso hereto, the “Applicable ECF Proceeds”); provided that (x) to the
extent the voluntary prepayments pursuant to clause (B) would reduce the
Applicable ECF Proceeds to an amount less than $0, such excess voluntary
prepayments may be credited against the Excess Cash Flow Percentage of Excess
Cash Flow dollar-for-dollar for the immediately subsequent Excess Cash Flow
Period, when taken together with the amounts of any other prepayments required
for such Excess Cash Flow Period, (y) if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase any
Indebtedness outstanding at such time that is secured by a Lien on the
Collateral ranking pari passu with the Lien securing the Term B Loans (such
Indebtedness, “Other Pari Indebtedness”) pursuant to the terms of the
documentation governing such Indebtedness with the Excess Cash Flow, then the
Borrower, at its election, may apply the Applicable ECF Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Pari Indebtedness at such time) and the remaining
Excess Cash Flow to the prepayment of such Other Pari Indebtedness and (z)
prepayments under this Section 2.05(b) shall only be required if the Applicable
ECF Proceeds are in excess of the Excess Cash Flow Threshold and solely to the
amount of such Applicable ECF Proceeds in excess thereof; provided, that to the
extent so elected by the Borrower, following the consummation of any After
Year-End Transaction, (1) the First Lien Leverage Ratio shall be recalculated
giving Pro Forma Effect to such After Year-End Transaction as if the transaction
was consummated during the fiscal year of the applicable Excess Cash Flow
prepayment and the Excess Cash Flow Percentage for purposes of making such
Excess Cash Flow prepayment shall be determined by reference to such
recalculated First Lien Leverage Ratio and (2) such After Year-End Transaction
shall not be applied to the calculation of the First Lien Leverage Ratio in
connection with the determination of the Excess Cash Flow Percentage for
purposes of any subsequent Excess Cash Flow prepayment.


- 79 -



--------------------------------------------------------------------------------





(ii)    (A) Subject to Section 2.05(b)(ii)(B), if following the Closing Date (x)
the Borrower or any of its Restricted Subsidiaries makes any Prepayment Asset
Sale, or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall make a prepayment, in accordance with Section
2.05(b)(ii)(C), of an aggregate principal amount of Term Loans equal to the
Asset Sale Percentage of such excess Net Cash Proceeds realized or received (the
“Applicable Asset Sale Proceeds”); provided that (1) no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to utilize in
accordance with Section 2.05(b)(ii)(B) and (2) if at the time that any such
prepayment would be required, the Borrower is required to offer to repurchase
any Other Pari Indebtedness, then the Borrower, at its election, may apply the
Applicable Asset Sale Proceeds on a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Other Pari
Indebtedness at such time) and the remaining Net Cash Proceeds so received to
the prepayment of such Other Pari Indebtedness.
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest an amount equal to all or any portion of
such Net Cash Proceeds in assets useful for its business (other than working
capital, except for short term capital assets) and in Permitted Acquisitions and
other similar Investments not prohibited hereunder and capital expenditures, in
each case, within (x) twelve (12) months following receipt of such Net Cash
Proceeds or (y) if the Borrower enters into a legally binding commitment to
reinvest such Net Cash Proceeds in assets useful for its business within twelve
(12) months following receipt thereof, one hundred eighty (180) days after the
twelve (12) month period that follows receipt of such Net Cash Proceeds;
provided that if any Net Cash Proceeds are not so reinvested by the deadline
specified in clause (x) or (y) above, as applicable, or if any such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, any such Net
Cash Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C), to
the prepayment of the Term Loans as set forth in this Section 2.05.
(C)    On each occasion that the Borrower must make a prepayment of the Term
Loans pursuant to this Section 2.05(b)(ii), the Borrower shall, within five (5)
Business Days after the date of realization or receipt of such Net Cash Proceeds
in the minimum amount specified above (or, in the case of prepayments required
pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of the
deadline specified in clause (x) or (y) thereof, as applicable, or of the date
the Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans to the extent required by, and subject to the qualifications of,
Section 2.05(b)(ii)(A).
(iii)    If the Borrower or any of its Restricted Subsidiaries incurs or issues
any (A) Refinancing Term Loans, (B) Indebtedness pursuant to Section 7.03(w)
incurred to repay Term Loans or (C) Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five (5)
Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any (A) Refinancing Revolving Credit Commitments or (B) Indebtedness
pursuant to Section 7.03(w) incurred to replace Revolving Credit Commitments,
the Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount pursuant to Section 2.06.
(iv)    Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be,
unless otherwise specified by the Borrower, applied to the installments thereof
in direct order of maturity; provided that any mandatory prepayment pursuant to
Section 2.05 shall be applied to the Term B Loans on a pro rata basis in
accordance with the terms hereof and, except to the extent required pursuant to
the applicable Incremental Facility Amendment or Extension Offer with respect to
any applicable Class of Incremental


- 80 -



--------------------------------------------------------------------------------





Term Loans or Extended Term Loans, any prepayment of any Term Loans pursuant to
this Section 2.05(c) may be applied to any Class of Term Loans as directed by
the Borrower, which prepayment may not be directed towards a later maturing
Class of Term Loans without at least a pro rata repayment of any earlier
maturity Class of Term Loans. Each such prepayment of any Class of Term Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages subject to clause (v) of this Section 2.05(b).
(v)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
and (ii) of this Section 2.05(b) prior to 1:00 p.m. Local Time at least five (5)
Business Days on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment with respect
to any Class of Term Loans. Each Appropriate Lender may reject all or a portion
of its Applicable Percentage of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to clause
(i) or (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. Local Time three (3) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. Any
Declined Proceeds shall be retained by the Borrower (“Retained Declined
Proceeds”).
(vi)    Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a
Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Cash Proceeds of any
Casualty Event of a Restricted Subsidiary that is a Foreign Subsidiary (a
“Restricted Casualty Event”), or Excess Cash Flow, in each case would be
prohibited or delayed by applicable local law from being repatriated to the
United States, the realization or receipt of the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be used to
repay Term Loans at the times provided in Section 2.05(b)(i) (after determining
the amount of Excess Cash Flow required to be used to prepay Term Loans,
assuming such amounts are included in the calculation of Excess Cash Flow), or
the Borrower shall not be required to make a prepayment at the time provided in
Section 2.05(b)(ii) (after determining the amount of Net Cash Proceeds are
available from Dispositions), as the case may be, for so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions available under the applicable
local law to permit such repatriation), and once repatriation of any of such
affected Net Cash Proceeds or Excess Cash Flow is permitted under the applicable
local law, an amount equal to such Net Cash Proceeds or Excess Cash Flow
permitted to be repatriated (net of additional taxes payable or reserved against
as a result thereof) will be promptly (and in any event not later than three (3)
Business Days after such repatriation is permitted) taken into account in
measuring the Borrower’s obligation to repay the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has reasonably determined in good faith (as set forth in a written
notice delivered to the Administrative Agent) that repatriation of any or all of
the Net Cash Proceeds of any Restricted Disposition or any Restricted Casualty
Event or Excess Cash Flow could reasonably be expected to have an adverse tax
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the amount of the Net Cash Proceeds or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term


- 81 -



--------------------------------------------------------------------------------





Loans pursuant to this Section 2.05(b); provided that, to the extent the
situations specified in clauses (i) and/or (ii) are in effect for a period of
more than 365 days, the Borrower’s obligations to repay any Term Loans pursuant
to Sections 2.05(b)(i) and 2.05(b)(ii) shall expire and no longer be in effect
after the expiration of such 365 day period.
(vii)    If for any reason the aggregate Revolving Credit Exposure of all
Lenders under any Revolving Credit Facility at any time exceeds the aggregate
Revolving Credit Commitments under such Revolving Credit Facility then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans under such Revolving Credit Facility and/or Cash
Collateralize the L/C Obligations under such Revolving Credit Facility in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations under such Revolving Credit
Facility pursuant to this Section 2.05(b)(vii) unless after the prepayment in
full of the Revolving Credit Loans under such Revolving Credit Facility the
aggregate Revolving Credit Exposures under such Revolving Credit Facility exceed
the aggregate Revolving Credit Commitments under such Revolving Credit Facility.
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon in the currency in which
such Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Such deposit shall constitute cash collateral
for the Eurocurrency Rate Loans to be so prepaid, provided that the Borrower may
at any time direct that such deposit be applied to make the applicable payment
required pursuant to this Section 2.05.
(d)    Discounted Voluntary Prepayments.
(i)    Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay one or more Classes of Term
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d); provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, and (C) the Borrower shall deliver to
the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
no Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment, (2) stating that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(d) has been
satisfied and (3) specifying the aggregate principal amount of Term Loans of any
Class offered to be prepaid pursuant to such Discounted Voluntary Prepayment.
(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans


- 82 -



--------------------------------------------------------------------------------





of one or more specified Classes in an aggregate principal amount specified
therein by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Loans as specified below. The
Proposed Discounted Prepayment Amount of any Loans shall not be less than
$5,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days from and including the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.05(d)(ii)) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.


- 83 -



--------------------------------------------------------------------------------





(v)    Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.04), upon irrevocable
notice substantially in the form of Exhibit J hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., Local Time, three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
(viii)    Nothing in this Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.
(ix)    Notwithstanding anything herein to the contrary, the Administrative
Agent shall be under no obligation to act as manager for any Discounted
Voluntary Prepayment and to the extent the Administrative Agent shall choose not
to act as manager for any Discounted Voluntary Prepayment, each reference in
this Section 2.05(d) to “Administrative Agent” shall be deemed to mean and be a
reference to the Person that has been appointed by the Borrower and has agreed
to act as the manager for such Discounted Voluntary Prepayment.
SECTION 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class; provided that (i) any
such notice shall be received by the Administrative Agent three (3) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$100,000 in excess thereof and (iii) the Borrower shall not terminate or reduce,
(A) the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Credit Commitments or (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of all L/C Obligations
would exceed the Letter of Credit Sublimit; provided, further, that, upon any
such partial reduction of the Letter of Credit Sublimit, unless the Borrower,
the Administrative Agent and the relevant L/C Issuer otherwise agree, the
commitment of each L/C Issuer to issue Letters


- 84 -



--------------------------------------------------------------------------------





of Credit will be reduced proportionately by the amount of such reduction. The
amount of any such Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit exceeds the amount of the Revolving Credit
Facility, in which case such sublimit shall be automatically reduced by the
amount of such excess. Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Commitments if such termination
would have resulted from a refinancing, which refinancing shall not be
consummated or otherwise shall be delayed.
(b)    Mandatory. The Term B Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a). The Revolving Credit
Commitments shall terminate on the Maturity Date therefor. The Extended
Revolving Credit Commitments and any Additional Revolving Credit Commitments
shall terminate on the respective maturity dates applicable thereto.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
SECTION 2.07    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the relevant Term Lenders holding Term B Loans in Dollars (i)
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur for the second full fiscal quarter after the
Closing Date, an aggregate amount equal to 0.25% of the initial aggregate
principal amount of all Term B Loans made on the Closing Date and (ii) on the
Maturity Date for the Term B Loans, the aggregate principal amount of all Term B
Loans outstanding on such date; provided that payments required by Section
2.07(a)(i) above shall be reduced as a result of the application of prepayments
in accordance with Section 2.05. In the event any Incremental Term Loans or
Extended Term Loans are made, such Incremental Term Loans or Extended Term
Loans, as applicable, shall be repaid by the Borrower in the amounts and on the
dates set forth in the definitive documentation with respect thereto and on the
applicable Maturity Date thereof.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for each Revolving Credit Facility the principal amount of each of its Revolving
Credit Loans outstanding on such date under such Revolving Credit Facility.
SECTION 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    The Borrower shall pay interest on past due amounts under this Agreement
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in


- 85 -



--------------------------------------------------------------------------------





accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
SECTION 2.09    Fees. In addition to certain fees described in Sections 2.03(g)
and (h):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender under the Revolving Credit Facility
in accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) in Dollars equal to the Commitment Fee Rate on the average daily amount by
which the Revolving Credit Commitment of such Revolving Credit Lender under the
Revolving Credit Facility exceeds the Revolving Credit Exposure of such Lender
under the Revolving Credit Facility. The Commitment Fee for the Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur for the first full fiscal
quarter after the Closing Date, and on the Maturity Date for the Revolving
Credit Facility. The Commitment Fee shall be calculated quarterly in arrears.
(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).
SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans shall be made on the basis of a year of three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error. For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever any interest or any fee to be paid hereunder
or in connection herewith is to be calculated on the basis of a 360-day or
365-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.
SECTION 2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by one or more entries in
the Register. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loan Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender or its registered assigns, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in


- 86 -



--------------------------------------------------------------------------------





Letters of Credit. In the event of any conflict between the Register and the
accounts and records of any Lender in respect of such matters, the Register
shall be conclusive in the absence of demonstrable error.
SECTION 2.12    Payments Generally.
(a)    All payments by the Borrower of principal, interest, fees and other
Obligations shall be made (i) with respect to the Term B Loans in Dollars, and
(ii) with respect to the Revolving Credit Commitments and Letters of Credit, in
the applicable Approved Currency in which such Obligations are denominated,
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
2:00 p.m., Local Time, on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office. All payments
received by the Administrative Agent after 2:00 p.m., Local Time, shall (in the
sole discretion of the Administrative Agent) be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Other than as specified herein, all payments under each Loan Document of
principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in Dollars.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment on such date in
accordance with Section 2.02 and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then
(i)    if the Borrower failed to make such payment, then each of the applicable
Lenders severally agree to pay to the Administrative Agent forthwith on demand
the portion of such assumed payment that was made available to such Lenders in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lenders to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Overnight Rate plus,
to the extent reasonably requested in writing by the Administrative Agent, any
administrative, processing or similar fees to the extent customarily charged by
such Administrative Agent to generally similarly situated borrowers (but not
necessarily all such borrowers) in connection with the foregoing; it being
understood that nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing plus, to the extent reasonably requested in writing by the
Administrative Agent, any administrative, processing or similar fees to the
extent customarily charged by such Administrative Agent to generally similarly
situated borrowers (but not necessarily all such borrowers) in connection with
the foregoing. When such Lender makes payment to the Administrative Agent
(together with all accrued interest


- 87 -



--------------------------------------------------------------------------------





thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at the interest rate applicable to
such Loan. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make its payment under Section 9.07
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation or to make its payment under Section 9.07.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Loan Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Loan Obligations then owing
to such Lender.
SECTION 2.13    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
its participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section


- 88 -



--------------------------------------------------------------------------------





2.13 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Obligations to any
assignee or participant or the application of Cash Collateral pursuant to, and
in accordance with, the terms of this Agreement. The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of demonstrable
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Loan Obligations purchased.
SECTION 2.14    Incremental Credit Extensions.
(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Loan Parties may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to increase the amount of Term B Loans of any Class or add one
or more additional tranches of term loans (any such Term B Loans or additional
tranche of term loans, the “Incremental Term Loans”) and/or one or more
increases in the Revolving Credit Commitments under the Revolving Credit
Facility (a “Revolving Credit Commitment Increase”) and/or the establishment of
one or more new revolving credit commitments (an “Additional Revolving Credit
Commitment” and, together any Revolving Credit Commitment Increases, the
“Incremental Revolving Credit Commitments”; together with the Incremental Term
Loans, the “Incremental Facilities”). Notwithstanding anything to contrary
herein, the aggregate Dollar Equivalent amount of all Incremental Facilities
(other than Refinancing Term Loans and Refinancing Revolving Credit Commitments)
(determined at the time of incurrence), together with the aggregate principal
amount of all Incremental Equivalent Debt and Indebtedness incurred in reliance
on Section 7.03(r)(ii)(A), shall not exceed the Incremental Cap. Each
Incremental Facility shall be in an integral multiple of $1,000,000 and be in an
aggregate principal amount that is not less than $10,000,000 in case of
Incremental Term Loans or $5,000,000 in case of Incremental Revolving Credit
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above. Each Incremental Facility shall have the same guarantees as, and to
the extent secured, shall be secured only by (and on an equal or junior priority
basis with) the Collateral securing, all of the other Loan Obligations under
this Agreement (provided that, in the case of any Incremental Facility that is
funded into Escrow, such Incremental Facility may be secured by the applicable
funds and related assets held in Escrow (and the proceeds thereof) until such
Incremental Facility is released from Escrow) and shall be subject to an
Acceptable Intercreditor Agreement.
(b)    Any Incremental Term Loans (i) for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B Loans, (ii) shall have interest rate margins and (subject to clauses
(iii) and (iv)) amortization schedules as determined by the Borrower and the
lenders thereunder (provided that, except in the case of Refinancing Term Loans,
if such Incremental Term Loans are Qualifying Term Loans incurred in reliance on
clause (c) of the Incremental Cap, the All-In-Rate applicable thereto will not
be more than 0.50% per annum higher than the All-In-Rate in respect of the Term
B Loans unless the Applicable Rate (and/or, as provided in the proviso below,
the Base Rate floor or Eurocurrency Rate floor) with respect to the Term B Loans
is adjusted to be equal to the All-In-Rate applicable to such Indebtedness,
minus 0.50% per annum, provided that, unless otherwise agreed by the Borrower in
its sole discretion, any increase in All-In-Rate to any Term B Loan due to the
application or imposition of a Base Rate floor or Eurocurrency Rate floor on any
such Indebtedness shall be effected solely through an increase in (or
implementation of, as applicable) any Base Rate floor or Eurocurrency Rate floor
applicable to such Term B Loan (this proviso to this clause (b)(ii), the “MFN
Provision”)), (iii) any Incremental Term Loan (other than Inside Maturity Loans)
shall not have a final maturity date earlier than the Maturity Date applicable
to the Term B Loans), (iv) any Incremental Term Loan (other than Inside Maturity
Loans) shall not have a Weighted Average Life to Maturity that is shorter than
the Weighted Average Life to Maturity of the Term B Loans) and (v) shall be,
taken as a whole, no more favorable to the lenders providing such Incremental
Facility, in their capacity as such


- 89 -



--------------------------------------------------------------------------------





(as reasonably determined by the Borrower) (excluding (x) pricing, rate floors,
original issue discounts or call protection, premiums and optional prepayment or
redemption terms and (y) (I) covenants or other provisions applicable only to
periods after the latest maturity date of the applicable Facility or (II) any
more restrictive covenant, to the extent that (A) if such more restrictive
covenant is added for the benefit of any Incremental Facility consisting of term
loans other than Customary Term A Loans, such covenant (except to the extent
only applicable after the maturity date of the Term B Loans) is also added for
the benefit of all of the Facilities or (B) if such more restrictive covenant is
added for the benefit of any Incremental Facility consisting of a revolving
facility or Customary Term A Loans, such covenant (except to the extent only
applicable after the maturity date of the Revolving Credit Facility) is also
added for the benefit of the Revolving Credit Facility; it being understood and
agreed that in each such case of clauses (A) and (B), no consent of any Agent
and/or any Lender shall be required in connection with adding such covenant).
(c)    Any Revolving Credit Commitment Increase shall (i) have the same maturity
date as the Revolving Credit Commitments under such Revolving Credit Facility
that is being increased, (ii) require no scheduled amortization or mandatory
commitment reduction prior to the final maturity of the Revolving Credit
Commitments and (iii) be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Commitments under such
Revolving Credit Facility that is being increased (it being understood that, if
required to consummate a Revolving Credit Commitment Increase, the pricing,
interest margin, rate floors and commitment fees shall be increased so long as
such increases apply to the entire Revolving Credit Facility (provided
additional upfront or similar fees may be payable to the Lenders participating
in the Revolving Credit Commitment Increase without any requirement to pay such
amounts to Lenders holding existing Revolving Credit Commitments)). Any
Additional Revolving Credit Commitments (i) shall have interest rate margins
and, subject to clause (ii), have amortization schedules as determined by the
Borrower and the lenders thereunder but shall not require scheduled amortization
or mandatory commitment reductions prior to the Maturity Date of the Revolving
Credit Facility, (ii) other than Inside Maturity Loans, mature no earlier than,
and will require no mandatory commitment reduction prior to, the Maturity Date
applicable to the Revolving Credit Commitments, (iii) which are Refinancing
Revolving Credit Commitments shall not have a final maturity date earlier than
the Maturity Date applicable to the Revolving Credit Commitments being
refinanced thereby and (iv) shall have the same terms as the Revolving Credit
Commitments or such terms as are reasonably satisfactory to the Administrative
Agent, it being understood that no consent shall be required from the
Administrative Agent for terms and conditions that are more restrictive than the
existing Revolving Credit Commitments to the extent that they apply to periods
after the Maturity Date applicable to the Revolving Credit Commitments or are
otherwise added for the benefit of the Revolving Credit Lenders hereunder (which
shall not require the consent of any Revolving Credit Lender or any Agent);
provided that to the extent any covenant that is more restrictive than the
Financial Covenants is added for the benefit of any Additional Revolving
Commitments, such covenant (except to the extent only applicable after the
maturity date of each Revolving Credit Facility) is also added for the benefit
of each Revolving Credit Facility; it being understood and agreed that in each
such case, no consent of any Agent and/or any Lender shall be required in
connection with adding such covenant); provided that notwithstanding anything to
the contrary in this Section 2.14(c), (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Additional Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the applicable Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Revolving Credit Loans with respect to
Additional Revolving Credit Commitments shall be made on a no less than pro rata
basis (with respect to borrowings) and a no greater than pro rata basis (with
respect to repayments) with all other Revolving Credit Commitments, (2) all
Letters of Credit may be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of commitments with respect to, and
termination of, Additional Revolving Credit Commitments prior to the Maturity
Date applicable to the Revolving Credit Commitments at the time of incurrence of
such Additional Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any Class of
Revolving Credit Commitments on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Additional Revolving Credit Commitments (and Revolving
Credit Loans made thereunder) shall be governed by the same or equivalent
assignment and participation provisions applicable to the Revolving Credit
Commitments and Revolving Credit Loans.
(d)    [Reserved].


- 90 -



--------------------------------------------------------------------------------





(e)    Each notice from the applicable Loan Party pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans and/or Incremental Revolving Credit Commitments. Any
additional bank, financial institution, existing Lender or other Person that
elects to extend Incremental Term Loans or Incremental Revolving Credit
Commitments shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and such Additional Lender, and,
in the case of any Incremental Revolving Credit Commitments, each L/C Issuer.
For the avoidance of doubt, no L/C Issuer is required to act as such for any
Additional Revolving Credit Commitments unless they so consent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees. Commitments in respect of any
Incremental Term Loans or Incremental Revolving Credit Commitments may become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14. The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Additional Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that (i) all references to “the date of such
Credit Extension” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date and (ii) if the proceeds of such Incremental Facility are
to be used, in whole or in part, to (x) finance a Permitted Acquisition or other
Investment, (1) such incurrence shall be subject to the LCT Provisions and (2)
no Specified Event of Default shall exist on the Incremental Facility Closing
Date or (y) for any other purpose, no Event of Default shall exist on the
Incremental Facility Closing Date). The proceeds of any Incremental Term Loans
will be used for general corporate purposes and any other use not prohibited
hereunder. Upon each increase in the Revolving Credit Commitments under any
Revolving Credit Facility pursuant to this Section 2.14 that is in the form of a
Revolving Credit Commitment Increase, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Credit Commitment (each, an “Incremental Revolving Increase Lender”) in respect
of such Revolving Credit Commitment Increase, and each such Incremental
Revolving Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding participations hereunder in Letters of Credit held by
each Revolving Credit Lender (including each such Incremental Revolving Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment after giving effect to such Revolving Credit
Commitment Increase. Additionally, if any Revolving Credit Loans are outstanding
under a Revolving Credit Facility at the time any Revolving Credit Commitment
Increase is implemented under such Revolving Credit Facility, the Revolving
Credit Lenders immediately after effectiveness of such Revolving Credit
Commitment Increase shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding under such Revolving Credit Facility at such
time as the Administrative Agent may require such that each Revolving Credit
Lender holds its Applicable Percentage of all Revolving Credit Loans outstanding
under such Revolving Credit Facility immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Section 2.14.
SECTION 2.15    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms


- 91 -



--------------------------------------------------------------------------------





of such Term Loans and/or Revolving Credit Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings), modifying the amortization
schedule in respect of such Lender’s Term Loans and/or modifying any prepayment
premium or call protection in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Credit Commitments (as defined below)
shall constitute a separate Class of Revolving Credit Commitments from the Class
of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied:
(i)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment extended pursuant to
an Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Class of Revolving
Credit Commitments (and related outstandings); provided that at no time shall
there be Revolving Credit Commitments hereunder (including Extended Revolving
Credit Commitments and any original Revolving Credit Commitments) which have
more than three different maturity dates,
(ii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender that agrees to an extension with respect to such
Term Loans extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the Class of Term Loans subject to such Extension Offer,
(iii)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, and the maturity of any Extended Term Loans shall not be
shorter than the maturity of the Term Loans extended thereby,
(iv)    any Extended Term Loans may participate (x) on a pro rata basis, greater
than pro rata or a less than pro rata basis in any voluntary repayments or
prepayments hereunder and (y) on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer,
(v)    if the aggregate principal amount of the Class of Term Loans (calculated
on the face amount thereof) or Revolving Credit Commitments, as the case may be,
in respect of which Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer,
(vi)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower and no Lender shall be obligated to extend its Term Loans
or Revolving Credit Commitments unless it so agrees.


- 92 -



--------------------------------------------------------------------------------





(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this Section 2.15 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Credit Commitments on the such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer (if such L/C Issuer is being requested to issue letters of credit with
respect to the Class of Extended Revolving Credit Commitments). All Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Loan Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Loan Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize and direct the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
Classes in respect of Revolving Credit Commitments or Term Loans so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.15 (and to the extent any such amendment is consistent with the terms
of this Section 2.15 (as reasonably determined by the Borrower), the
Administrative Agent shall be deemed to have consented to such amendment, and no
such consent of the Administrative Agent shall be necessary to have such
amendment become effective).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15; provided
that, failure to give such notice shall in no way affect the effectiveness of
any amendment entered into to effectuate such Extension in accordance with this
Section 2.15.
SECTION 2.16    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    the Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);
(b)    the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01); provided that any
waiver, amendment or modification of a type described in clause (a), (b) or (c)
of the first proviso in Section 10.01 that would apply to the Commitments or
Loan Obligations owing to such Defaulting Lender shall require the consent of
such Defaulting Lender with respect to the effectiveness of such waiver,
amendment or modification with respect to the Commitments or Loan Obligations
owing to such Defaulting Lender;


- 93 -



--------------------------------------------------------------------------------





(c)    if any L/C Exposure exists at the time a Lender under the Revolving
Credit Facility becomes a Defaulting Lender then:
(%4)    all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ relevant Commitments;
(%4)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the L/C Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure and (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding and;
(%4)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;
(%4)    if the L/C Exposures of the non-Defaulting Lenders are increased
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;
(%4)    if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the L/C Issuer or
any other Lender hereunder, all letter of credit fees payable under Section
2.03(h) with respect to such portion of such Defaulting Lender’s L/C Exposure
shall be payable to the L/C Issuer until and to the extent that such L/C
Exposure is reallocated and/or Cash Collateralized; and
(vi)    subject to Section 10.23, no reallocation pursuant to this Section 2.16
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(d)    so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, the relevant L/C Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless it has received assurances satisfactory to
it that non-Defaulting Lenders will cover the related exposure and/or Cash
Collateral will be provided by the Borrower in accordance with Section 2.16(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).
(e)    In the event that the Administrative Agent, the Borrower and the relevant
L/C Issuer each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the relevant L/C
Exposures shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Applicable
Percentage.


- 94 -



--------------------------------------------------------------------------------





SECTION 2.17    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or term loans) or
Qualified Equity Interests (such Indebtedness or Qualified Equity Interests,
“Permitted Debt Exchange Securities” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:
(i)    each such Permitted Debt Exchange Offer shall be made on a pro rata basis
to the Term Lenders (other than, (x) with respect to any Permitted Debt Exchange
Offer that constitutes an offering of securities, any Lender that, if requested
by the Borrower, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act) or (y) any
Lender that, if requested by the Borrower, is unable to certify that it can
receive the type of Permitted Debt Exchange Securities being offered in
connection with such Permitted Debt Exchange) of each applicable Class based on
their respective aggregate principal amounts of outstanding Term Loans under
each such Class;
(ii)    the aggregate principal amount (calculated on the face amount thereof)
of such Permitted Debt Exchange Securities shall not exceed the aggregate
principal amount (calculated on the face amount thereof) of Term Loans so
refinanced, except by an amount equal to any fees, expenses, commissions,
underwriting discounts and premiums payable in connection with such Permitted
Debt Exchange;
(iii)    the stated final maturity of such Permitted Debt Exchange Securities is
not earlier than the latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Securities upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof);
(iv)    such Permitted Debt Exchange Securities are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Securities shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;
(v)    no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is or substantially concurrently
becomes a Loan Party;
(vi)    if such Permitted Debt Exchange Securities are secured, such Permitted
Debt Exchange Securities are secured on a pari passu basis or junior priority
basis to the Obligations and (A) such Permitted Debt Exchange Securities are not
secured by any assets not securing the Obligations unless such assets
substantially concurrently secure the Obligations and (B) the beneficiaries
thereof (or an agent or trustee on their behalf) shall have become party to an
Acceptable Intercreditor Agreement with the Collateral Agent;


- 95 -



--------------------------------------------------------------------------------





(vii)    the terms and conditions of such Permitted Debt Exchange Securities
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the Class
or Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Debt
Exchange Securities contain any financial maintenance covenants, such covenants
shall not be more restrictive than (or in addition to) those contained in this
Agreement (unless such covenants are also added for the benefit of the Lenders
under this Agreement, which amendment to add such covenants to this Agreement
shall not require the consent of any Lender or Agent hereunder);
(viii)    all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);
(ix)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;
(x)    all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and
(xi)    any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating


- 96 -



--------------------------------------------------------------------------------





any such Permitted Debt Exchange that no more than a maximum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes will be
accepted for exchange. The Administrative Agent and the Lenders hereby
acknowledge and agree that the provisions of Sections 2.05, 2.06 and 2.13 do not
apply to the Permitted Debt Exchange and the other transactions contemplated by
this Section 2.17 and hereby agree not to assert any Default or Event of Default
in connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.
(c)    In connection with each Permitted Debt Exchange, (i) the Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof; provided that, failure to give such notice shall in no way
affect the effectiveness of any Permitted Debt Exchange consummated in
accordance with this Section 2.17 and (ii) the Borrower, in consultation with
the Administrative Agent, acting reasonably, shall establish such procedures as
may be necessary or advisable to accomplish the purposes of this Section 2.17;
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five (5)
Business Days following the date on which the Permitted Debt Exchange Offer is
made. The Borrower shall provide the final results of such Permitted Debt
Exchange to the Administrative Agent no later than three (3) Business Days prior
to the proposed date of effectiveness for such Permitted Debt Exchange (or such
shorter period agreed to by the Administrative Agent in its sole discretion) and
the Administrative Agent shall be entitled to conclusively rely on such results.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.
ARTICLE III    

Taxes, Increased Costs Protection and Illegality
SECTION 3.01    Taxes.
(a)    Except as provided in this Section 3.01, any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable Laws (as determined in the good faith discretion of the applicable
withholding agent). If any applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document, (i) if such Taxes are Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 3.01), the applicable Lender or Agent (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions, (iii) the applicable withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (iv) as soon as practicable after the date of any such
payment by any Loan Party, such Loan Party (or the Borrower) shall furnish to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing payment thereof, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
(b)    In addition, and without duplication of any obligation set forth in
Section 3.01(a), the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes.
(c)    Without duplication of any amounts paid pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower shall jointly and severally indemnify each Agent
and each Lender within 10 days of receipt of a written


- 97 -



--------------------------------------------------------------------------------





demand thereof for (i) the full amount of Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction in respect of amounts
payable under this Section 3.01) payable or paid by such Agent and such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
Agent (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.
(d)    If any Lender or Agent determines, in its reasonable discretion, that it
has received a refund in respect of any Indemnified Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit an amount equal to such
refund as soon as practicable after it is determined that such refund pertains
to Indemnified Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 with
respect to the Indemnified Taxes giving rise to such refund) to the Borrower,
net of all reasonable out-of-pocket expenses (including any Taxes) of the Lender
or Agent, as the case may be and without interest (other than any interest paid
by the relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, shall
promptly return an amount equal to such refund (plus any applicable interest,
additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant Governmental Authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential). Notwithstanding anything to the
contrary in this Section 3.01(d), in no event will any Lender or Agent be
required to pay any amount to any Loan Party pursuant to this Section 3.01(d)
the payment of which would place such Lender or Agent in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification or additional amounts and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. Nothing herein
contained shall interfere with the right of a Lender or Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any refund or to make available its Tax returns or disclose any information
relating to its Tax affairs (or any other information that it deems
confidential) or any computations in respect thereof or require any Lender or
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.
(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions), at the Borrower’s expense, to designate another
Applicable Lending Office for any Loan or Letter of Credit affected by such
event if doing so would reduce or eliminate amounts payable under Section
3.01(a) or (c); provided that such efforts are made on terms that, in the
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage, and provided
further that nothing in this Section 3.01(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to Section
3.01(a) or (c).
(f)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by applicable Laws, or
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.


- 98 -



--------------------------------------------------------------------------------





Without limiting the generality of the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding;
(ii)    Each Lender that is not a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by applicable Laws or upon the
reasonable request of the Borrower or the Administrative Agent), two properly
completed and duly signed original copies of whichever of the following is
applicable:
(A)    Internal Revenue Service Forms W-8BEN or Form W-8BEN-E, as applicable (or
any successor forms), claiming eligibility for benefits of an income tax treaty
to which the United States is a party,
(B)    Internal Revenue Service Forms W-8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments under any Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business, and (y) Internal Revenue Service
Forms W-8BEN or Forms W-8BEN-E, as applicable (or any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, a
United States Tax Compliance Certificate, Internal Revenue Service Form W-9,
Form W-8IMY (or other successor forms) or any other required information from
each beneficial owner, as applicable (provided that, if the Lender is a
partnership and one or more direct or indirect partners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such direct or indirect partner(s)), or
(E)    any other form prescribed by applicable U.S. federal income tax laws
(including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents, together with such supplemental
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their FATCA
obligations, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations


- 99 -



--------------------------------------------------------------------------------





and to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Notwithstanding any other provision of this Section 3.01(f), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(f).
(a)    The Administrative Agent (or any successor thereto) shall provide the
Borrower with, (i) if it is a United States person (as defined in Section
7701(a)(30) of the Code), a duly completed Internal Revenue Service Form W-9
certifying that it is exempt from U.S. federal backup withholding (along with
any other tax forms reasonably requested by the Borrower), or (ii) if it is not
a United States person, (1) with respect to amounts payable to the
Administrative Agent for its own account, a duly completed Internal Revenue
Service Form W-8ECI or Form W-8BEN-E, as applicable (along with any other tax
forms reasonably requested by the Borrower), and (2) with respect to amounts
payable to the Administrative Agent on behalf of a Lender, a duly completed
Internal Revenue Service Form W-8IMY (together with any required accompanying
documentation), and shall update such forms periodically upon the reasonable
request of the Borrower. Notwithstanding any other provision of this clause (g),
the Administrative Agent shall not be required to deliver any form that such
Administrative Agent is not legally eligible to deliver.
(b)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer.
SECTION 3.02    Inability to Determine Rates. If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i)
the Administrative Agent reasonably determines in good faith that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders reasonably determine in good faith that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to


- 100 -



--------------------------------------------------------------------------------





determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
SECTION 3.03    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
(a)    If any Lender determines that as a result of any Change in Law (including
with respect to Taxes), or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Loan or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.03(a) any such
increased costs or reduction in amount resulting from (i) Indemnified Taxes
indemnifiable under Section 3.01, (ii) Excluded Taxes described in clauses (b)
through (e) of the definition of “Excluded Taxes,” (iii) Excluded Taxes
described in clause (a) of the definition of “Excluded Taxes” to the extent such
Taxes are imposed on or measured by such Lender’s net income or profits (or are
franchise Taxes imposed in lieu thereof) or (iv) reserve requirements
contemplated by Section 3.03(c)), then from time to time within fifteen (15)
days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.05), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction; provided that in the case of any Change in Law only applicable as a
result of the proviso set forth in the definition thereof, such Lender will only
be compensated for such amounts that would have otherwise been imposed under the
applicable increased cost provisions and only to the extent the applicable
Lender is imposing such charges on other generally similarly situated borrowers
(but not necessarily all such borrowers) under comparable syndicated credit
facilities.
(b)    If any Lender determines that as a result of any Change in Law regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy or
liquidity requirements, and such Lender’s desired return on capital), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.
(d)    Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.
(e)    If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for


- 101 -



--------------------------------------------------------------------------------





any Loan or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender, cause such
Lender and its Applicable Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.03(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.03(a), (b), (c) or (d).
SECTION 3.04    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan;
or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. Notwithstanding the foregoing, in connection
with any Incremental Term Loans, parties thereto shall endeavor to adjust
Interest Periods thereon to minimize amounts payable under this Section with
respect thereto.
SECTION 3.05    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.03, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.05(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.03 hereof that gave rise to
such conversion no longer exist:


- 102 -



--------------------------------------------------------------------------------





(i)    to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and
(ii)    all Loans denominated in Dollars that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be converted into Eurocurrency
Rate Loans shall remain as Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.03 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
denominated in Dollars pursuant to this Section 3.05 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted to Eurocurrency Rate
Loans, on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.
SECTION 3.06    Replacement of Lenders under Certain Circumstances.
(a)    If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender, (iii) any Lender becomes a Non-Consenting
Lender, (iv) any Lender becomes a Non-Extending Lender and/or, (v) any
suspension or cancellation of any obligation of any Lender to issue, make,
maintain, fund or charge interest with respect to any such Borrowing pursuant to
Section 3.07, then the Borrower may, at its election and its sole expense and
effort, on prior written notice to the Administrative Agent and such Lender, to
the extent not in conflict with applicable Laws in any material respect, either
(x) replace such Lender by requiring such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) (other than its existing
rights to payments pursuant to Sections 3.01 and 3.04) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.03 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents or (y) repay the Loans and terminate the
Commitments held by any such Lender notwithstanding anything to the contrary
herein (including, without limitation Section 2.05, Section 2.06, Section 2.07
or Section 2.13), on a non pro rata basis so long as any accrued and unpaid
interest and required fees are paid any such Non-Consenting Lender or
Non-Extending Lender.
(b)    Any Lender being replaced pursuant to Section 3.06(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans and participations in L/C Obligations (provided
that the failure of any such Lender to execute an Assignment and Assumption
shall not render such assignment invalid and such assignment shall be recorded
in the Register) and (ii) deliver Notes, if any, evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitments and outstanding Loans and participations in
L/C Obligations, (B) all obligations of the Loan Parties owing to the assigning
Lender relating to the Loan Documents and participations so assigned shall be
paid in full by the assignee Lender or the Loan Parties (as applicable) to such
assigning Lender concurrently with such assignment and assumption, any amounts
owing to the assigning Lender (other than a Defaulting Lender) under Section
3.04 as a consequence of such assignment and, in the case of an assignment of
Term Loans in connection with a Repricing Event, the premium, if


- 103 -



--------------------------------------------------------------------------------





any, that would have been payable by the Borrower on such date pursuant to
Section 2.05(a)(iii) if such Lender’s Term Loans subject to such assignment had
been prepaid on such date shall have been paid by the Borrower to the assigning
Lender and (C) upon such payment and, if so requested by the assignee Lender,
the assignor Lender shall deliver to the assignee Lender the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.
(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of Cash Collateral into a
Cash Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
(d)    In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders (A) consent to a departure or waiver of any
provisions of the Loan Documents or (B) agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) solely with respect to clauses
(i) and (ii) above, the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” In the event that the
Borrower or the Administrative Agent has requested that the Lenders consent to
an extension of the Maturity Date of any Class of Loans as permitted by Section
2.15, then any Lender who does not agree to such extension shall be deemed a
“Non-Extending Lender.”
SECTION 3.07    Illegality. If (a) in any applicable jurisdiction, the
Administrative Agent, any L/C Issuer or any Lender determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for the Administrative Agent, such L/C Issuer or such Lender, as
applicable, to (i) perform any of its obligations hereunder or under any other
Loan Document, (ii) to fund or maintain its participation in any Loan or (iii)
issue, make, maintain, fund or charge interest with respect to any Borrowing to
any Loan Party who is organized under the laws of a jurisdiction other than the
United States, a State thereof or the District of Columbia (including, as a
result of any illegality due to any economic or financial sanctions administered
or enforced by any sanctions authority) or (b) any Lender is advised in writing
by a sanctions authority that penalties will be imposed by a sanctions authority
as a result of such Lender’s participation in the Agreement or any other
business or financial relationship with the Borrower, in each case of clauses
(a) and (b), such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrower, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Borrowing shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Borrower or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.
SECTION 3.08    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Loan Obligations hereunder and any assignment of rights by or replacement
of a Lender or L/C Issuer.
ARTICLE IV    

Conditions Precedent to Credit Extensions


- 104 -



--------------------------------------------------------------------------------





SECTION 4.01    Conditions to Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
(or waiver in accordance with Section 10.01 and the paragraph immediately
succeeding Section 4.01(h)) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or other electronic copies (in each case, followed
promptly by originals if requested) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:
(i)    executed counterparts of this Agreement, the Guaranty, the Security
Agreement (and intellectual property security agreements required thereunder),
and each of the other Loan Documents to be entered into on the Closing Date and
prior to the initial Credit Extension, in any case, subject to the provisions of
this Section 4.01 and together with (except as provided in the Collateral
Documents and/or the provisions of this Section 4.01):
(A)    certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank,
and
(B)    evidence that all other actions, recordings and filings (UCC financing
statements and intellectual property security agreements) that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for;
(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least five (5) Business Days in advance of the Closing Date;
(iii)    such certificates (including a certificate substantially in the form of
Exhibit L), copies of Organization Documents of the Loan Parties, resolutions or
other action and incumbency certificates of Responsible Officers of each Loan
Party, evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;
(iv)    an opinion from Kirkland & Ellis LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender;
(v)    an opinion from Ice Miller LLP, Indiana counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender;
(vi)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transactions, from the Borrower’s chief financial officer or other
officer with equivalent duties;
(vii)    a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension and an associated letter of direction;
(viii)    copies of recent customary state level UCC lien, tax and judgment
searches prior to the Closing Date with respect to the Loan Parties located in
the United States; and


- 105 -



--------------------------------------------------------------------------------





(ix)    if available in the relevant jurisdiction, good standing certificates or
certificates of status, as applicable and bring down telegrams or facsimiles,
for each Loan Party.
(b)    All fees and expenses required to be paid on the Closing Date hereunder
or pursuant to any agreement in writing entered into by the Borrower, as
applicable, to the extent, with respect to expenses, invoiced at least three (3)
Business Days prior to the Closing Date, shall have been paid in full in cash or
will be paid on the Closing Date out of the initial Credit Extension.
(c)    Prior to or substantially simultaneously with the initial Credit
Extension, (i) the Refinancing shall have been consummated and (ii) the Spin-Off
shall be consummated in accordance with the Form 10.
(d)    The Lead Arrangers shall have received (i) the Audited Financial
Statements, (ii) the Unaudited Financial Statements and (iii) a pro forma
unaudited consolidated balance sheet as of December 31, 2017 and related pro
forma unaudited consolidated statements of operations for the fiscal year ended
December 31, 2017, in each case prepared after giving effect to the Transactions
as if the Transactions had occurred as of December 31, 2017 (in the case of such
balance sheet) or at the beginning of the period covered by the pro forma
statement of operations required pursuant to this clause (iii) (in the case of
the statements of operations), which pro forma financial statements shall not be
required to meet the requirements of Regulation S-X under the Securities Act or
other accounting rules and regulations of the SEC promulgated thereunder
(including applying purchase method of accounting).
(e)    The Administrative Agent and the Lenders shall have received at least
three (3) Business Days prior to the Closing Date all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least ten (10) Business Days prior to the Closing Date by the Administrative
Agent or the Lenders that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.
(f)    Since December 31, 2017, there shall not have been any fact, event,
occurrence, development, change or state of circumstances or facts that has had
a Material Adverse Effect.
(g)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(h)    The Administrative Agent shall have received a certificate, dated as of
the Closing Date, of a Responsible Officer of the Borrower, confirming
compliance with the condition precedent set forth in Section 4.01(c), (f) and
(g).
(i)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
The making of the initial Credit Extensions by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent


- 106 -



--------------------------------------------------------------------------------





set forth in this Section 4.01 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by such Person.
SECTION 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension on or after the Closing Date
and any requests for Incremental Revolving Credit Commitments which are
established, but not drawn on the date of the effectiveness of such facility
(other than (x) a Committed Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans or (y) a Credit
Extension under any Incremental Facility in connection with a Permitted
Acquisition or other Investment, which are subject to the LCT Provisions) is
subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
In addition, If there are any Mortgaged Properties, any increase or extension
(including a renewal) of the aggregate Commitments (excluding, in each case (i)
any continuation or conversion of Borrowings, (ii) the making of any Revolving
Credit Loans or (iii) the issuance, renewal or extension of any Letter of
Credit) shall be subject to (and conditioned upon) the prior delivery of all
flood-related documentation with respect to such Mortgaged Properties as
required by subsection (f)(iv) of the definition of Collateral and Guarantee
Requirement.
Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Permitted Acquisition or other Investment which are subject to
the LCT Provisions) submitted by the Borrower shall be deemed to be a
representation and warranty that the applicable conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V    

Representations and Warranties
The Borrower represents and warrants to the Agents and the Lenders that:
SECTION 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person duly incorporated, organized or formed, and validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and, where applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to the Borrower), (b)(i), (c), (d) or (e),
to the extent that failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions,


- 107 -



--------------------------------------------------------------------------------





(a) have been duly authorized by all necessary corporate or other organizational
action and (b) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, (iii) result in the creation of
any Lien (other than under the Loan Documents and Liens subject to an Acceptable
Intercreditor Agreement) or (iv) violate any material Law; except (in the case
of clauses (b)(ii) and (b)(iv)), to the extent that such conflict, breach,
contravention, payment or violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
SECTION 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.
SECTION 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements, the Unaudited Financial Statements and
the pro forma financial statements described in Section 4.01(d)(iii) fairly
present in all material respects the consolidated financial condition of the
Borrower and its Restricted Subsidiaries as of the dates thereof, and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
disclosed to the Administrative Agent prior to the Closing Date.
(b)    Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.
SECTION 5.06    Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or by or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


- 108 -



--------------------------------------------------------------------------------





SECTION 5.07    Ownership of Property; Liens.
(a)    Each Loan Party and each of its Subsidiaries has good and valid title to,
or valid leasehold interests in, or easements or other limited property
interests in, all property necessary in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, Permitted Liens and any Liens and privileges
arising mandatorily by Law and, in each case, except where the failure to have
such title or other interest would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    As of the Closing Date, there are no Material Real Properties other than
those listed on Schedule 5.07(b) hereof.
(c)    Except as would not have a Material Adverse Effect, all management
agreements and franchise agreements to which any Loan Party is a party relating
to real property are in full force and effect and no consent is required in
connection with any such agreements for the consummation of the Transactions,
except as shall have been obtained prior to the Closing Date.
SECTION 5.08    Environmental Compliance. Except as set forth on Schedule 5.08
or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:
(a)    there are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against any Loan Party or any of their
respective Restricted Subsidiaries alleging potential liability under, or
responsibility for violation of, any Environmental Law.
(b)    there has been no Release of Hazardous Materials at, on, under or from
any property currently or formerly owned, leased or operated by any Loan Party
or their respective Restricted Subsidiaries which would reasonably be expected
to give rise to liability under Environmental Laws;
(c)    no Loan Party nor any of their respective Restricted Subsidiaries is
currently undertaking, either individually or together with other persons, any
investigation or response action relating to any actual or threatened Release of
Hazardous Materials at any location pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law;
(d)    all Hazardous Materials transported by or on behalf of any Loan Party or
any of their respective Restricted Subsidiaries from any property currently or
formerly owned, leased or operated by any Loan Party or any of their respective
Restricted Subsidiaries for off-site disposal have been disposed of in
compliance with any Environmental Laws; and
(e)    the Loan Parties and their respective Restricted Subsidiaries and their
respective businesses, operations and properties are and have been in compliance
with all Environmental Laws and have obtained, maintained and are in compliance
with all permits, licenses or approvals required under Environmental Laws for
their operations.
SECTION 5.09    Taxes. The Borrower and each of its Restricted Subsidiaries has
timely filed all federal, provincial, state, municipal, foreign and other Tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except (a)
those Taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or IFRS, as applicable, or (b) failures to file or pay as
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. There are no Tax audits, deficiencies,
assessments or other claims with


- 109 -



--------------------------------------------------------------------------------





respect to the Borrower or any of its Restricted Subsidiaries that would, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.10    Compliance with ERISA.
(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan and Foreign Plan
is in compliance with the applicable provisions of ERISA, the Code and other
federal or state Laws and applicable foreign laws, respectively.
(b)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
(c)    The Borrower represents and warrants as of the Closing Date that it is
not and will not be (1) an employee benefit plan subject to Title I of ERISA,
(2) a plan or account subject to Section 4975 of the Code; or (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code.
SECTION 5.11    Subsidiaries; Equity Interests. As of the Closing Date, neither
the Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and, in the case of Equity Interests representing corporate
interests, nonassessable and, on the Closing Date, all Equity Interests owned
directly or indirectly by the Borrower or any other Loan Party are owned free
and clear of all Liens except for Permitted Liens. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of organization or
incorporation of each Subsidiary of a Loan Party, (b) sets forth the ownership
interest of the Borrower and any of the Loan Parties in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on the Closing
Date pursuant to the Collateral and Guarantee Requirement.
SECTION 5.12    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings and no Letter of Credit will be used for any purpose that violates
Regulation U or Regulation X of the FRB.
(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
SECTION 5.13    Disclosure. On the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent, any Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.
SECTION 5.14    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and the other Restricted Subsidiaries own, license or possess the right to use,
all of the trademarks, service marks, trade names,


- 110 -



--------------------------------------------------------------------------------





domain names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are used in or reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of the Borrower , without violation of the rights of any Person,
except to the extent such failures to own, license or possess or violations,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any such IP
Rights is pending or, to the knowledge of the Borrower, threatened against any
Loan Party or its Subsidiary, which, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
SECTION 5.15    Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
SECTION 5.16    Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law fully perfected first-priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.
SECTION 5.17    Use of Proceeds. The proceeds of the Term B Loans and the
Revolving Credit Loans and Letters of Credit shall be used in a manner
consistent with the uses set forth in the Preliminary Statements to this
Agreement.
SECTION 5.18    Patriot Act. (i) Neither the Borrower nor any other Loan Party
is in material violation of any material laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of proceeds
of the Loans and Letters of Credit will not violate in any material respect the
Trading with the Enemy Act, as amended or any of the foreign asset control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).
SECTION 5.19    Sanctioned Persons. None of the Borrower, its Restricted
Subsidiaries, or, any director, officer, or employee, or, to the knowledge of
the Borrower, any agent or affiliate of the Borrower or any of its Restricted
Subsidiaries is a person that is, or is 50% or more owned by persons that are,
(i) currently, the target of any economic sanctions administered by the Office
of Foreign Assets Control (“OFAC”) of the U.S. Treasury Department or the U.S.
Department of State, the United Nations Security Council, the European Union or
any member state thereof, or Her Majesty’s Treasury, the government of Canada or
any other relevant sanctions authority (collectively, “Sanctions”) or (ii)
located, organized, or resident in a country or territory that is, or whose
government is, the target of comprehensive Sanctions (currently, Cuba, Iran,
North Korea, Syria, or the Crimea region of Ukraine). The Borrower will not,
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person that, at the time of such
funding, is the subject of Sanctions or in any country or territory, that, at
the time of such funding, is, or whose government is, the subject of
comprehensive Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions.
SECTION 5.20    FCPA. No part of the proceeds of the Loans or Letters of Credit
will be used, directly or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (“FCPA”), or any other similar applicable
anti-corruption law (collectively,


- 111 -



--------------------------------------------------------------------------------





the “Anti-Corruption Laws”). The Borrower and its Restricted Subsidiaries have
conducted their businesses in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
SECTION 5.21    No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.



Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall, and shall (except in
the case of the covenants set forth in Section 6.01, Section 6.02 and Section
6.03) cause each Restricted Subsidiary to:
SECTION 5.22    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower ending after the Closing Date, a
consolidated balance sheet of the Borrower as at the end of such fiscal year,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year and including a
customary management summary of operating results, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” qualification or exception (other than an emphasis of matter
paragraph) (other than (x) with respect to, or resulting from, a current debt
maturity and/or (y) any potential default or event of default of any financial
covenant under this Agreement and/or any other Indebtedness on a future date or
in a future period); provided that if the independent auditor provides an
attestation and a report with respect to management’s report on internal control
over financial reporting and its own evaluation of internal control over
financial reporting, then such report may include a qualification or limitation
due to the exclusion of any acquired business from such report to the extent
such exclusion is permitted under rules or regulations promulgated by the SEC or
the Public Company Accounting Oversight Board;
(b)    as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower beginning with the first fiscal quarter ending after the Closing
Date, a consolidated balance sheet of the Borrower as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes;
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of any parent company or Unrestricted Subsidiaries (if
any) from such consolidated financial statements; and


- 112 -



--------------------------------------------------------------------------------





(d)    at the time of the delivery of the financial statements required by
Section 6.01(a), an annual budget for the Borrower for such fiscal year, which
shall be prepared in good faith upon reasonable assumptions at the time of
preparation), it being understood that actual results may vary from such
forecasts and that such variations may be material;
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower by furnishing the Borrower’s or a parent company’s Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which statements,
report and opinion may be subject to the same exceptions and qualifications as
contemplated in Section 6.01(a) (including the proviso thereto).
SECTION 5.23    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(b)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;
(c)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a), (i)
a list of Subsidiaries that identifies each Subsidiary as a Material Subsidiary
or an Immaterial Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list and (ii) such
other information required by the Compliance Certificate; and
(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request; provided that, notwithstanding anything to the contrary in this Section
6.02(d), none of the Borrower or any Restricted Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) would be in breach of any confidentiality obligations, fiduciary
duty or Law or (z) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided further that, in the event that the
Borrower does not provide information in reliance on the exclusions in this
sentence, it shall use its commercially reasonable efforts to communicate, to
the extent permitted, the applicable information in a way that would not violate
such restrictions.
Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(a) may be delivered (1) electronically or (2) to the extent that
such are publicly available via EDGAR or another publicly available reporting
system, by the Borrower advising the Administrative Agent of the filing thereof,
and if so delivered pursuant to clause (1), shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or


- 113 -



--------------------------------------------------------------------------------





(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent) or pursuant to clause
(2), shall be deemed to have been delivered on the date the Borrower advises the
Administrative Agent of the filing thereof; provided that with respect to clause
(1): (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.
The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks or another
similar electronic system (the “Platform”) and (B) certain of the Lenders
(“Public Lenders”) may be “Public-Side” Lenders (i.e., Lenders that (or have
personnel that) do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.
SECTION 5.24    Notices.
(a)    Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent for prompt further distribution to each Lender:
(i)    of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower propose to
take with respect thereto;
(ii)    of any litigation or governmental proceeding (including, without
limitation, pursuant to any Environmental Laws) pending against the Borrower or
any of the Subsidiaries that would result in a Material Adverse Effect;
(iii)    of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that would result in a Material Adverse Effect; and
(iv)    of any other event that would have a Material Adverse Effect.
(b)    [Reserved].
SECTION 5.25    Maintenance of Existence. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization or incorporation and (b) take all reasonable


- 114 -



--------------------------------------------------------------------------------





action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) in each case of clauses (a) (other than with respect to
the Borrower) and (b), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect or (ii) in each case, pursuant to
a transaction permitted by Section 7.04 or Section 7.05.
SECTION 5.26    Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.
SECTION 5.27    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
(b)    With respect to Loan Parties organized in the United States, (i) such
Loan Parties shall use commercially reasonable efforts to procure that such
insurance shall provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (the Borrower shall deliver a copy of
the policy (and to the extent any such policy is cancelled or renewed, a renewal
or replacement policy) or other evidence thereof to the Administrative Agent and
the Collateral Agent, or insurance certificate with respect thereto) and (ii)
such insurance shall name the Collateral Agent as lender loss payee (in the case
of property insurance) or additional insured on behalf of the Secured Parties
(in the case of liability insurance), as applicable.
SECTION 5.28    Compliance with Laws. (i) Comply in all material respects with
the requirements of the Anti-Corruption Laws and Sanctions and (ii) comply in
all respects with all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation, Environmental Laws, and ERISA), except as to clause (ii) if the
failure to comply therewith would not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
SECTION 5.29    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; it being agreed that the
Borrower and its Restricted Subsidiaries shall only be required to provide such
books of record and account in accordance with and to the extent required by the
standards set forth in Section 6.09.
SECTION 5.30    Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and to discuss its affairs, finances and
accounts with its directors, managers, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections as contemplated by the next proviso,
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and such
inspection shall be at the Borrower’s sole expense; provided, further, that (x)
to the extent there exists any Event of Default, the Administrative Agent, on
behalf of the Lenders (or any of its representatives or independent
contractors), may have one (1) additional right to exercise the ability to
visit, inspect and/or discuss in accordance with the foregoing during such
calendar year at the expense of the Borrower at any time during normal business
hours and upon reasonable


- 115 -



--------------------------------------------------------------------------------





advance notice and (y) to the extent (A) any Specified Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) or (B) any Event of Default under
Section 8.01(b) (solely with respect to the Financial Covenants) exists, the
Administrative Agent or any Revolving Credit Lender (or any of their respective
representatives or independent contractors) may, in each case of clauses (A) and
(B), do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.09, none of the
Borrower or any Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) would be in
breach of any confidentiality obligations, fiduciary duty or Law or (iii) that
is subject to attorney client or similar privilege or constitutes attorney work
product; provided that in the event that the Borrower does not provide
information in reliance on the exclusions in this sentence, it shall use its
commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions.
SECTION 5.31    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(a)    upon the formation or acquisition of any new direct or indirect
Wholly-Owned Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party, the designation in accordance with Section 6.13 of any existing
direct or indirect Wholly-Owned Subsidiary as a Restricted Subsidiary or any
Excluded Subsidiary ceasing to be an Excluded Subsidiary or any Restricted
Subsidiary that is not a Loan Party merging or amalgamating with a Loan Party in
accordance with the proviso in Section 7.04(a):
(%4)    within sixty (60) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:
(%5)    cause each such Restricted Subsidiary to furnish to the Administrative
Agent a description of the Material Real Properties that are not Excluded
Property owned by such Restricted Subsidiary in detail reasonably satisfactory
to the Administrative Agent;
(%5)    cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of “Collateral and Guarantee Requirement”), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing Date
or required, as of the Closing Date to be delivered in accordance with Section
6.12), in each case granting Liens required by the Collateral and Guarantee
Requirement;
(%5)    cause each such Restricted Subsidiary to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (if applicable) instruments evidencing the Indebtedness
held by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent; and
(%5)    take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of


- 116 -



--------------------------------------------------------------------------------





Mortgages, the filing of financing statements and intellectual property security
agreements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected first priority Liens required by the Collateral and
Guarantee Requirement, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law); and
(E)    to the extent reasonably requested by the Administrative Agent, cause
each such Restricted Subsidiary to deliver customary board resolutions and
officers certificates; and
(%4)    as promptly as practicable after the request therefor by the Collateral
Agent and to the extent in the Borrower’s possession, deliver to the Collateral
Agent with respect to each Material Real Property that is not Excluded Property,
any existing title reports, title insurance policies and surveys or
environmental assessment reports to the extent reasonably available; and
(b)    upon the acquisition of any Material Real Property after the Closing Date
that is not Excluded Property by any Loan Party, if such Material Real Property
shall not already be subject to a perfected first priority Lien (subject to
Permitted Liens) under the Collateral Documents pursuant to the Collateral and
Guarantee Requirement and is required to be, the Borrower shall within ninety
(90) days after such the acquisition of such Material Real Property (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) cause such real property to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent or the Collateral Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in paragraph (f) of the definition of “Collateral and Guarantee Requirement” and
shall deliver to the Administrative Agent and the Collateral Agent signed copies
of opinions, addressed to the Administrative Agent, the Collateral Agent and the
other Secured Parties regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by the Administrative Agent or the Collateral Agent, and
each such opinion shall be in form and substance reasonably acceptable to the
Administrative Agent; provided that the Borrower shall provide written notice to
the Secured Parties that such Material Real Property shall become subject to a
Lien at least 45 days prior to the granting of the Lien over such Material Real
Property. If any Lender determines, acting reasonably, that any applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to hold or benefit from a Lien over real property
pursuant to any Law of the United States or any State thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such Lien to the
extent of such illegality; provided that, (x) such determination or disclaimer
shall not invalidate or render unenforceable such Lien for the benefit of any
other Secured Party and (y) if any such determination or disclaimer shall reduce
any recovery, or deemed amount of recovery, from any such Lien, then
notwithstanding any sharing of payment or similar provision of this Agreement to
the contrary, including any provision of Section 2.13 and/or Section 8.04, such
reduction shall be borne solely by the Lender or Lenders making such
determination or disclaimer.
SECTION 5.32    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, in a manner consistent with the uses set forth
in the Preliminary Statements to this Agreement.
SECTION 5.33    Further Assurances and Post-Closing Covenants.
(a)    Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances


- 117 -



--------------------------------------------------------------------------------





and other instruments as the Administrative Agent or the Collateral Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of this Agreement and the Collateral Documents.
(b)    Within the time periods specified on Schedule 6.12 hereto (as each may be
extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.
(c)    The Borrower will, and will cause the other Loan Parties to, deliver each
of the items set forth in paragraph (f) of the definition of “Collateral and
Guarantee Requirement” within ninety (90) days of the Closing Date (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) with respect to each Material Real Property set forth on Schedule
5.07(b).
SECTION 5.34    Designation of Subsidiaries.
(a)    Subject to Section 6.13(b) below, the Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that at no time may any
Subsidiary be an Unrestricted Subsidiary hereunder if it is a “restricted
Subsidiary” (or term of similar import) for the purpose of any Junior Debt. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.
(b)    The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default exists or would
result therefrom.
SECTION 5.35    Payment of Taxes. The Borrower will pay and discharge promptly,
and will cause each of the Restricted Subsidiaries to pay and discharge, all
Taxes imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, may reasonably be expected to become a lien or charge upon any
properties of the Borrower or any of the Restricted Subsidiaries not otherwise
permitted under this Agreement; provided that neither the Borrower nor any of
the Restricted Subsidiaries shall be required to pay any such Tax or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP or IFRS, as
applicable, or which would not reasonably be expected, individually or in the
aggregate, to constitute a Material Adverse Effect.
SECTION 5.36    Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (i) a public corporate credit rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case in respect of the Borrower, and (ii)
a public rating (but not any specific rating) in respect of each of the Term B
Facilities from each of S&P and Moody’s.
SECTION 5.37    Nature of Business. The Borrower and its Restricted Subsidiaries
will engage only in material lines of business substantially similar to those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date or any business reasonably related, complementary, incidental
or ancillary thereto; provided that, for the avoidance of doubt, any franchising
activities shall be considered substantially similar to the lines of business
conducted by the Borrower.
SECTION 5.38    Fiscal Year. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries (other than any Restricted Subsidiary acquired after
the Closing Date, and in such case only to the extent necessary to conform to
the fiscal year of the Borrower or a Restricted Subsidiary) to, change its
methodology of determining its fiscal year end from such methodology in effect
on the Closing Date; provided that, the Borrower may, with the consent of the
Administrative Agent, change its fiscal year-end to another date reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting, which adjustments shall become effective when the
Administrative Agent posts the amendment reflecting


- 118 -



--------------------------------------------------------------------------------





such changes to the Platform, and the Required Lenders have not objected to such
amendment within seven (7) Business Days.
SECTION 5.39    U.S. Timeshare Real Property. With respect to Timeshare Real
Property and Timeshare Inventory (including in the form of points for the use of
the Timeshare Inventory), in each case, that is located in the U.S. and solely
to the extent owned by a Restricted Subsidiary of the Borrower that is not
directly held by a Loan Party or whose equity interests do not constitute
Collateral (a “Lower Tier Non-Loan Party”), such Timeshare Real Property (or the
Timeshare Inventory in respect thereof, including in the form of points for the
use of such Timeshare Inventory) shall, unless such transfer is prohibited by
applicable Laws or would cause a breach of an existing agreement or governing
document, in each case of such agreements or documents, not entered into in
contemplation of prohibiting such transfer, be transferred to a Loan Party or a
Restricted Subsidiary directly held by a Loan Party whose equity interests
constitute Collateral on or prior to one-hundred twenty (120) days after (x) the
Closing Date (with respect to such Timeshare Real Property and Timeshare
Inventory owned by such Lower Tier Non- Loan Party as of the Closing Date), or
(y) the date of the acquisition thereof (with respect to such Timeshare Real
Property and Timeshare Inventory acquired by such Lower Tier Non-Loan Party
after the Closing Date), or, in each case of clause (x) and (y), such later date
as may be reasonably agreed by the Administrative Agent; provided that, the
Borrower and its Restricted Subsidiaries shall not be required to comply with
this Section 6.18 to the extent of any such Timeshare Real Property and
Timeshare Inventory which, in the aggregate, have a value (as reasonably
determined by the Borrower) of 5.0% or less than the aggregate value of all
Timeshare Real Property and Timeshare Inventory held by the Borrower and its
Restricted Subsidiaries.
ARTICLE VI    

Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been backstopped, Cash Collateralized or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall not, nor shall it
permit any of the Restricted Subsidiaries to, directly or indirectly:
SECTION 6.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof securing Indebtedness or other
obligations (x) with an individual value not in excess of $10,000,000 or (y)
listed on Schedule 7.01(b) and in each case of the foregoing clauses (x) and
(y), any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days, (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP or (iii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;


- 119 -



--------------------------------------------------------------------------------





(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) which secure amounts not overdue
for a period of more than sixty (60) days or if more than sixty (60) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien, (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;
(e)    (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance, general liability or property insurance and/or other
social security legislation; and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any of its Restricted Subsidiaries;
(f)    Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case incurred in the ordinary course of
business and obligations in respect of letters of credit, bank guarantee or
similar instruments that have been posted to support the same;
(g)    easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, and any exception on the
Mortgage Policies issued in connection with the Mortgaged Property;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens attach concurrently with or within two hundred seventy (270)
days after the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;
(j)    leases, licenses, subleases or sublicenses and Liens on the property
covered thereby which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;


- 120 -



--------------------------------------------------------------------------------





(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank (including those arising under Section
4-210 of the Uniform Commercial Code) on the items in the course of collection,
(ii) in favor of a banking or other financial institution or entities and/or
electronic payment service providers arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry and (iii) arising by the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts or cash management arrangements;
(m)    Liens (i) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.02
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 7.05 and (ii) consisting of an agreement
to Dispose of any property in a Disposition permitted under Section 7.05, in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;
(n)    [reserved];
(o)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.13), in each case after the date hereof; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) any
Indebtedness secured thereby is permitted under Section 7.03(f) and/or Section
7.03(r)(i);
(p)    any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;
(r)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;


- 121 -



--------------------------------------------------------------------------------





(s)    Liens arising from precautionary Uniform Commercial Code financing
statement filings or any equivalent filings in respect of any leases;
(t)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(u)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
(v)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
(w)    the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;
(x)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(y)    Liens (i) on property of a Non-Loan Party securing Indebtedness that is
permitted pursuant to Section 7.03 and (ii) on property of a Foreign Subsidiary
securing obligations of such Foreign Subsidiary that are not Indebtedness;
(z)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(aa)    Liens securing obligations that arise in the ordinary or normal course
of business and that do not constitute Indebtedness and that are not otherwise
expressly contemplated by this Section 7.03;
(bb)    Liens securing Indebtedness permitted pursuant to Section 7.03(m);
(cc)    other Liens; provided that at the time of incurrence of the obligations
secured thereby, the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause shall not exceed the greater of (x)
$320,000,000 and (y) 35% of Consolidated EBITDA as of the last day of the most
recently ended Test Period;
(dd)    Liens securing Indebtedness or other obligations, provided, that at the
time of incurrence of the Indebtedness or other obligations secured thereby, the
Borrower is in compliance with the Financial Covenants and, in the case of (x)
Liens securing Indebtedness or other obligations on the Collateral that are pari
passu with the Lien on the Collateral securing the Obligations, the First Lien
Leverage Ratio does not exceed 3.75:1.00 (or, to the extent incurred in
connection with any acquisition or similar investment not prohibited by this
Agreement, the greater of 3.75:1.00 and the First Lien Leverage Ratio at the end
of the most recently ended Test Period), (y) Liens securing Indebtedness or
other obligations on the Collateral that are junior to the Lien on the
Collateral


- 122 -



--------------------------------------------------------------------------------





securing the Obligations, the Secured Leverage Ratio does not exceed 4.25:1.00
(or, to the extent incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the greater of 4.25:1.00 and the
Secured Leverage Ratio at the end of the most recently ended Test Period) and
(z) Liens securing Indebtedness or other obligations on assets that are not
Collateral, the Total Leverage Ratio does not exceed 4.25:1.00 (or, to the
extent incurred in connection with any acquisition or similar investment not
prohibited by this Agreement, the greater of 4.25:1.00 and the Total Leverage
Ratio at the end of the most recently ended Test Period), in each case of this
clause (dd), calculated on a Pro Forma Basis, including the application of the
proceeds thereof, as of the last day of the most recently ended Test Period;
(ee)    Liens securing (i) Indebtedness permitted under‎‎ Section 7.03(r),
Section 7.03(s), 7.03(t), Section 7.03(w) and Section 7.03(y), in each case, to
the extent contemplated by, and subject to the limitations set forth in such
provisions; provided that, to the extent such Lien is on the Collateral, the
beneficiaries thereof (or an agent or trustee on their behalf) shall have become
party to an Acceptable Intercreditor Agreement pursuant to the terms thereof;
(ff)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law;
(gg)    Liens securing the Indebtedness permitted under Section 7.03(b) in
accordance with the terms thereof;
(hh)    Liens on receivables and related assets arising in connection with a
Qualified Securitization Financing;
(ii)    Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying government reimbursement program costs and other actions
or claims pertaining to the same or related matters or other medical
reimbursement programs;
(jj)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that, such satisfaction or discharge is permitted
hereunder;
(kk)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(ll)    Liens on cash or permitted Investments securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;
(mm)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(nn)    Liens on Equity Interests of Unrestricted Subsidiaries;
(oo)    Liens arising as a result of a Permitted Sale Leaseback or other
sale-leaseback permitted by Section 7.05; and
(pp)    Liens on proceeds of Indebtedness held in Escrow for so long as the
proceeds thereof are and continue to be held in an Escrow and are not otherwise
made available to the Borrower or a Restricted Subsidiary;


- 123 -



--------------------------------------------------------------------------------





provided that, notwithstanding this Section 7.01, no Liens securing Indebtedness
in clause (a), (e) or (f) of the definition of Indebtedness shall exist on
Timeshare Real Property or Timeshare Inventory.
For purposes of determining compliance with this Section 7.01, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above, the Borrower may divide and classify such Lien (or a portion thereof) in
any manner that complies with this covenant and may later divide and reclassify
any such Lien so long as the Lien (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.
SECTION 6.02    Investments. Make any Investments, except:
(a)    Investments by the Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, managers, partners and
employees of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of the Borrower
(or such direct or indirect parent) (provided that, the proceeds of any such
loans and advances shall be contributed by such parent company to, or applied to
a transaction resulting in a return of net cash proceeds in a substantially
similar amount to, the Borrower, as the case may be; provided, further that such
contribution or return, as applicable, shall not constitute an equity
contribution that may be utilized for other baskets (including the Available
Amount) in this Article VII) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
the time made not to exceed the greater of (x) $45,000,000 and (y) 5.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;
(c)    asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing or development arrangements with other Persons, in each case
in the ordinary course of business;
(d)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party, (iii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party and (iv) by any Loan Party in any Restricted
Subsidiary that is not a Loan Party;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than, in each case, by
reference to this Section 7.02) under Section 7.01, Section 7.03, Section 7.04,
Section 7.05 and Section 7.06, respectively;
(g)    [reserved];
(h)    Investments in Swap Contracts permitted under Section 7.03(g);
(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;


- 124 -



--------------------------------------------------------------------------------





(j)    the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person by the Borrower or Restricted Subsidiary, or Equity
Interests in a Person that, upon the consummation thereof, will be a Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation)
(each, a “Permitted Acquisition”); provided that (i) after giving effect to any
such purchase or other acquisition and (A) subject to the LCT Provisions, no
Specified Event of Default shall have occurred and be continuing and (B) the
Borrower or Restricted Subsidiary is in compliance with Section 6.16 and (ii) to
the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall become Collateral and (B) any such newly created or acquired Restricted
Subsidiary (other than an Excluded Subsidiary) shall become Guarantors, in each
case in accordance with Section 6.10;
(k)    the Transactions;
(l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practice;
(m)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers from financially troubled account debtors or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(n)    Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Amount; provided that at the time of making any such
Investment, with respect to any Investment made utilizing amounts specified in
clause (b) of the definition of “Available Amount,” no Specified Event of
Default shall have occurred and be continuing;
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    loans and advances to the Borrower in lieu of, and not in excess of the
amount of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to such direct or indirect parent in accordance with Section 7.06; provided
that any such loan or advance shall reduce the amount of such applicable
Restricted Payment thereafter permitted under Section 7.06 by a corresponding
amount (if such applicable provision of Section 7.06 contains a maximum amount);
(q)    Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a corporation or company merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
(r)    Guarantee Obligations of the Borrower or any of its Restricted
Subsidiaries in respect of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;
(s)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower (other than any Cure Amount);
provided that, any amounts


- 125 -



--------------------------------------------------------------------------------





used for such an Investment or other acquisition that are not Qualified Equity
Interests shall otherwise be permitted pursuant to this Section 7.02;
(t)    other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $415,000,000 and (y) 45% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
plus (ii) an amount equal to any unused amounts reallocated from Section 7.06(j)
and Section 7.08(a)(iii);
(u)    Investments (i) in connection with a Qualified Securitization Financing
and (ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets in connection with a Qualified Securitization Financing;
(v)    Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding (i) the greater of
(x) $230,000,000 and (y) 25.0% of Consolidated EBITDA as of the last day of the
most recently ended Test Period;
(w)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;
(x)    Investments resulting from guarantees and other credit support provided
in connection with the Compass Sale;
(y)    other Investments; provided that, at the time of such Investment, the
Total Leverage Ratio of the Borrower and its Restricted Subsidiaries on a
consolidated basis as of the end of the most recently ended Test Period, on a
Pro Forma Basis, would be no greater than 3.50:1.00;
(z)    Investments existing or contemplated on the Closing Date (x) with an
individual value not in excess of $10,000,000 or (y) set forth on Schedule 7.02
and any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this Section
7.02 is not increased from the amount of such Investment on the Closing Date
except pursuant to the terms of such Investment as of the Closing Date or as
otherwise permitted by this Section 7.02;
(aa)    Investments in connection with tax planning and reorganization
activities; provided that, after giving effect to, any such activities, the
value of the guarantees in favor of the Lenders and the security interests of
the Lenders in the Collateral, taken as a whole, would not (and will not) be
materially impaired;
(bb)    Investments in an amount equal to the aggregate amount of cash
contributions made after the Closing Date to the Borrower in exchange for
Qualified Equity Interests of the Borrower, except to the extent utilized in
connection with any other transaction permitted by Section 7.06 or Section 7.08,
and except to the extent such amount increases the Available Amount, is incurred
in connection with the Spin-Off or constitutes a Cure Amount;
(cc)    Investments in a Similar Business after the Closing Date in an aggregate
amount for all such Investments not to exceed, at the time such Investment is
made and after giving effect to such Investment, the sum of (i) an amount equal
to the greater of (x) $320,000,000 and (y) 35.0% of Consolidated EBITDA as of
the last day of the most recently ended Test Period as of such time


- 126 -



--------------------------------------------------------------------------------





plus (ii) the aggregate amount of any cash repayment of or return on such
Investments theretofore received by the Borrower or any Restricted Subsidiary
after the Closing Date;
(dd)    the forgiveness or conversion to equity of any intercompany Indebtedness
owed to the Borrower or any of its Restricted Subsidiaries or the cancellation
or forgiveness of any Indebtedness owed to the Borrower (or any parent company)
or a Subsidiary from any members of management of the Borrower (or any parent
company) or any Subsidiary, in each case permitted by Section 7.03;
(ee)    any loans and advances made to third-party franchisees of the Borrower
and its Restricted Subsidiaries in the ordinary course of business for business
development or other general corporate purposes;
(ff)    Investments in any captive insurance companies that are Restricted
Subsidiaries in an aggregate amount not to exceed 150% of the minimum amount of
capital required under the laws of the jurisdiction in which such captive
insurance companies is formed (plus any excess capital generated as a result of
any such prior investment that would result in a materially unfavorable tax or
reimbursement impact if distributed), and other investments in any captive
insurance companies that are Restricted Subsidiaries to cover reasonable general
corporate and overhead expenses of such captive insurance companies;
(gg)    Investments by any captive insurance companies that are Restricted
Subsidiaries;
(hh)    Investments in any captive insurance companies that are Restricted
Subsidiaries in connection with a push down by the Borrower of insurance
reserves;
(ii)    Investments by any Foreign Subsidiary in debt securities issued by any
nation in which such Foreign Subsidiary has cash which is the subject of
restrictions on export, or any agency or instrumentality of such nation or any
bank or other organization organized in such nation, in an aggregate amount not
to exceed $75,000,000 at any time outstanding; and
(jj)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property, or
other rights, in each case in the ordinary course of business.
For purposes of determining compliance with this Section 7.02, if any Investment
(or a portion thereof) would be permitted pursuant to one or more provisions
described above, the Borrower may divide and classify such Investment (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Investment so long as the Investment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.
SECTION 6.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of the Borrower and any of its Restricted Subsidiaries under
the Loan Documents;
(b)    the Existing Indebtedness and any Permitted Refinancing thereof;
(c)    Indebtedness existing on the date hereof (x) with an individual value not
in excess of $10,000,000 or (y) listed on Schedule 7.03(c) and in each case of
the foregoing clauses (x) and (y), any Permitted Refinancing thereof;


- 127 -



--------------------------------------------------------------------------------





(d)    Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of its Restricted Subsidiaries
otherwise permitted hereunder (except that a Subsidiary that is not a Loan Party
may not, by virtue of this Section 7.03(d), guarantee Indebtedness that such
Subsidiary could not otherwise incur under this Section 7.03); provided that,
(x) if the Indebtedness being guaranteed is subordinated to the Loan
Obligations, such Guarantee Obligation shall be subordinated to the Guarantee of
the Loan Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness and (y) Guarantee
Obligations made by a Loan Party with respect to Indebtedness of a Non-Loan
Party must be permitted pursuant to Section 7.02;
(e)    Indebtedness of the Borrower or any of its Restricted Subsidiaries owing
to the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 3.02 of the Guaranty (but only to the
extent permitted by applicable law and not giving rise to material adverse tax
consequences);
(f)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement), (ii)
Attributable Indebtedness arising out of Permitted Sale Leasebacks and (iii) any
Permitted Refinancing of any Indebtedness set forth in the immediately preceding
clauses (i) and (ii); provided that the aggregate principal amount of
Indebtedness (including without limitation Attributable Indebtedness, but
excluding Attributable Indebtedness incurred pursuant to clause (ii)) under this
Section 7.03(f) does not exceed, at the time of the incurrence thereof, the
greater of (x) $140,000,000 and (y) 15.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period;
(g)    Indebtedness in respect of Swap Contracts not for speculative purposes
(i) entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual or anticipated exposure (other than those in respect of
shares of capital stock or other equity ownership interests of the Borrower or
any Subsidiary), (ii) entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (iii) entered into
to hedge commodities, currencies, general economic conditions, raw materials
prices, revenue streams or business performance;
(h)    obligations of non-wholly owned Foreign Subsidiaries that are Restricted
Subsidiaries in respect of Disqualified Equity Interests in an amount not to
exceed $15,000,000 at any time outstanding;
(i)    Indebtedness representing deferred compensation to employees of the
Borrower (or any parent company) and its Restricted Subsidiaries incurred in the
ordinary course of business;
(j)    Indebtedness to future, present or former directors, officers, members of
management, employees or consultants of the Borrower or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Borrower (or any
direct or indirect parent thereof) permitted by Section 7.06(f);


- 128 -



--------------------------------------------------------------------------------





(k)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;
(l)    Indebtedness consisting of obligations of the Borrower (or any parent
company) or any of its Restricted Subsidiaries under deferred compensation or
other similar arrangements incurred by such Person in connection with the
Transactions, Permitted Acquisitions and/or any other Investment expressly
permitted hereunder;
(m)    Cash Management Obligations, Bi-Lateral Letter of Credit Obligations and
other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, cash pooling arrangements, purchase card
and similar arrangements in each case incurred in the ordinary course;
(n)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(q)    Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;
(r)    Indebtedness (whether secured or unsecured) (i) in an unlimited amount,
of any Person that becomes a Restricted Subsidiary (or of any Person not
previously a Restricted Subsidiary) after the date hereof and/or any other
Indebtedness otherwise assumed in connection with an acquisition or any other
Investment not prohibited hereunder, to the extent in the case of this clause
(i), such Indebtedness was not incurred in contemplation of such acquisition or
other Investment and such Indebtedness constitutes the obligations of only such
newly acquired Restricted Subsidiary, (ii) incurred in connection with a
Permitted Acquisition or other Investment not prohibited hereunder, in an
aggregate principal amount for this clause (ii), not to exceed, at the time of
the incurrence thereof, (A) the Fixed Incremental Amount (taking into account
any amounts already incurred in reliance thereon) plus (B) an additional
unlimited amount so long as after giving Pro Forma Effect thereto, the Borrower
is in compliance with the Financial Covenants and (x) in the case of
Indebtedness secured by a Lien on the Collateral that is pari passu with the
Lien on the Collateral securing the Obligations, the First Lien Leverage Ratio
does not exceed the greater of (1) 3.75:1.00 and (2) the First Lien Leverage
Ratio at the end of the most recently ended Test Period, (y) in the case of
Indebtedness secured by a Lien on the Collateral that ranks junior to the Liens
on the Collateral securing the Obligations, the Secured Leverage Ratio does not
exceed the greater of 4.25:1.00 and the Secured Leverage Ratio at the end of the
most recently ended Test Period and (z) in the case of


- 129 -



--------------------------------------------------------------------------------





Indebtedness that is unsecured or secured by assets that are not Collateral, the
Total Leverage Ratio does not exceed the greater of 4.25:1.00 and the Total
Leverage Ratio at the end of the most recently ended Test Period and (iii)
incurred for any purpose not prohibited by this Agreement, in an aggregate
principal amount for clause (iii), not to exceed an unlimited amount so long as
after giving Pro Forma Effect thereto, the Borrower is in compliance with the
Financial Covenants and (x) in the case of Indebtedness secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Obligations, the First Lien Leverage Ratio does not exceed 3.75:1.00 (or, to the
extent such Indebtedness is incurred in connection with any acquisition or
similar investment not prohibited by this Agreement, the greater of 3.75:1.00
and the First Lien Leverage Ratio at the end of the most recently ended Test
Period), (y) in the case of Indebtedness secured by a Lien on the Collateral
that ranks junior to the Liens on the Collateral securing the Obligations, the
Secured Leverage Ratio does not 4.25:1.00 (or, to the extent such Indebtedness
is incurred in connection with any acquisition or similar investment not
prohibited by this Agreement, the greater of 4.25:1.00 and the Secured Leverage
Ratio at the end of the most recently ended Test Period) and (z) in the case of
Indebtedness that is unsecured or secured by assets that are not Collateral, the
Total Leverage Ratio does not exceed 4.25:1.00 (or, to the extent such
Indebtedness is incurred in connection with any acquisition or similar
investment not prohibited by this Agreement, the greater of 4.25:1.00 and the
Total Leverage Ratio at the end of the most recently ended Test Period);
provided that, such Indebtedness incurred under clauses (ii) and (iii), (1)
shall be subject only to the applicable Required Debt Terms, (2) (I) any such
Indebtedness of any Subsidiaries that are non-Loan Parties under the ratios
specified in clause (ii)(B) (when taken together with any Indebtedness incurred
by non-Loan Parties under clause (iii) of this Section 7.03(r)) shall not
exceed, at the time of the incurrence thereof, the greater of (X) $320,000,000
and (Y) 35.0% of Consolidated EBITDA as of the last day of the most recently
ended Test Period) and (II) any such Indebtedness of any Subsidiaries that are
not Loan Parties under the ratios specified in clause (iii) shall not exceed
(when taken together with any Indebtedness incurred by non-Loan Parties under
clause (ii) of this Section 7.03(r)), at the time of the incurrence thereof, the
greater of (X) $320,000,000 and (Y) 35.0% of Consolidated EBITDA as of the last
day of the most recently ended Test Period and (3) in the case of any such
Indebtedness in the form of Qualifying Term Loans incurred in reliance on
clauses (ii)(B)(x) or (iii)(x), shall be subject to the MFN Provisions;
(s)    Indebtedness incurred by a Non-Loan Party, and guarantees thereof by any
Non-Loan Party, (x) in an aggregate principal amount not to exceed, at the time
of the incurrence thereof, the greater of (i) $140,000,000 and (ii) 15% of
Consolidated EBITDA as of the last day of the most recently ended Test Period
and (y) under working capital lines, lines of credit or overdraft facilities (to
the extent such Indebtedness are not secured by assets constituting Collateral
and are non-recourse to the Loan Parties) in an aggregate principal amount not
to exceed, at the time of the incurrence thereof, the greater of (i) $90,000,000
and (ii) 10% of Consolidated EBITDA as of the last day of the most recently
ended Test Period;
(t)    Incremental Equivalent Debt;
(u)    additional Indebtedness in an aggregate principal amount not to exceed,
at the time of the incurrence thereof, the greater of (x) $415,000,000 and (y)
45% of Consolidated EBITDA as of the last day of the most recently ended Test
Period;
(v)    Indebtedness in an aggregate principal amount not exceeding the Available
Amount, provided that (i) at the time of the incurrence of such Indebtedness
made utilizing amounts specified in clause (b) of the definition of “Available
Amount”, no Specified Event of Default shall have


- 130 -



--------------------------------------------------------------------------------





occurred and be continuing or would result therefrom and (ii) such Indebtedness
shall be subject only to the applicable Required Debt Terms;
(w)    (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrower to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans or the
replacement of Revolving Credit Commitments in accordance with Section
2.05(b)(iii); provided that (A) if such Indebtedness is secured on a junior
basis to such Term Loans or Revolving Credit Loans, as applicable, or is
unsecured, such Indebtedness shall not mature earlier than the date that is 91
days after the Maturity Date with respect to the relevant Term Loans or
Revolving Credit Loans, as applicable, being refinanced, (B) other than Inside
Maturity Loans, such Indebtedness shall not mature prior to the Maturity Date of
the Term Loans or Revolving Credit Loans, as applicable, being refinanced and,
as of the date of the incurrence of such Indebtedness, the Weighted Average Life
to Maturity of such Indebtedness (other than revolving loans) shall not be
shorter than that of then-remaining Term Loans being refinanced, (C) no
Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor which
shall have previously or substantially concurrently guaranteed the Obligations,
(D) subject to clause (h) of the “Collateral and Guarantee Requirement”, such
Indebtedness is not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations, (E) the terms and
conditions of such Indebtedness (excluding pricing, call protection, premiums
and optional prepayment or redemption terms or covenants or other provisions
applicable only to periods after the maturity date of the Loans being
refinanced) shall be either, taken as a whole, no more favorable to the lenders
providing such Indebtedness, in their capacity as such or, solely in the case
such Indebtedness is refinancing the Term Loans, be on market terms at the time
of the establishment of such Indebtedness (in each case, as reasonably
determined by the Borrower) (except for (x) covenants or other provisions
applicable only to periods after the latest maturity date of the relevant Loans
being refinanced or (y) to the extent any more restrictive covenant or provision
is added for the benefit of (A) with respect to any such Indebtedness incurred
as term B loans, such covenant or provision is also added for the benefit of
each Facility remaining outstanding after the incurrence or issuance of such
Indebtedness or (B) with respect to any revolving facility or Customary Term A
Loans, such covenant or provision (except to the extent only applicable after
the maturity date of the Revolving Credit Facility) is also added for the
benefit of the Revolving Credit Facility to the extent it remains outstanding
after the incurrence of such Indebtedness; it being understood and agreed that
in each such case, no consent of the Administrative Agent and/or any Lender
shall be required in connection with adding such covenant or provision), and (F)
such Indebtedness shall not be in a principal amount in excess of the amount of
Term Loans or Revolving Credit Commitments, as applicable, so refinanced except
by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid and unused commitments, and fees and expenses reasonably
incurred, in connection with such refinancing and (ii) any Permitted Refinancing
thereof;
(x)    Indebtedness with respect to any Qualified Securitization Financing;
(y)    Indebtedness in respect of Permitted Debt Exchange Securities incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.17 and any
Permitted Refinancing thereof;
(z)    Indebtedness resulting from the guarantees and other credit support
provided in connection with the Compass Sale;


- 131 -



--------------------------------------------------------------------------------





(aa)    [reserved]; and
(bb)    all premiums (if any), interest (including post-petition interest,
capitalized interest or interest otherwise payable in kind), fees, expenses,
charges and additional or contingent interest on obligations described in the
foregoing clauses of this Section 7.03.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower may classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.03.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.
SECTION 6.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:
(a)    any Restricted Subsidiary other than the Borrower may merge or amalgamate
with any one or more other Restricted Subsidiaries (provided that when any
Restricted Subsidiary that is a Loan Party is merging or amalgamating with
another Restricted Subsidiary, a Loan Party shall be a continuing or surviving
Person, as applicable, or the resulting entity shall succeed as a matter of law
to all of the Obligations of such Loan Party);
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) (A) any Restricted Subsidiary may liquidate, dissolve or
wind up, and (B) any Restricted Subsidiary may change its legal form, in each
case, if (x) the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (y) in the case of any Loan Party, the
Collateral Agent’s continuing security interest in such Loan Party’s property or
assets is not adversely affected and (iii) the Borrower may change its legal
form if it determines in good faith that such action is in the best interests of
the Borrower and its Subsidiaries, and the Administrative Agent reasonably
determines it is not disadvantageous to the Lenders;
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (x) the transferee must be a Loan Party or (y) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;
(d)    so long as no Event of Default exists or would result therefrom, the
Borrower may merge or amalgamate with any other Person; provided that (i) the
Borrower shall be the continuing or surviving corporation or (ii) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Company”), (A) the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof or the District of Columbia, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to


- 132 -



--------------------------------------------------------------------------------





a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) the Successor Company shall cause such amendments,
supplements or other instruments to be executed, delivered, filed and recorded
(and deliver a copy of same to the Administrative Agent and Collateral Agent) in
such jurisdictions as may be required by applicable law to preserve and protect
the Lien of the Collateral Agent on the Collateral owned by or transferred to
the Successor Company, together with such financing statements as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement under the UCC of the relevant
states, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (E) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (F) the Administrative Agent shall have
received all documentation and other information about the Successor Company
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act and (G) at the time of such merger or consolidation, shall
be in pro forma compliance with the Financial Covenants; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement;
(e)    so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.10;
(f)    the Transactions may be consummated;
(g)    so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected (other than pursuant to Section 7.05(e) and
other than a Disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries); and
(h)    so long as no Event of Default exists or would result therefrom, a
merger, dissolution, liquidation or consolidation, in each case, by and among
the Borrower and/or its Restricted Subsidiaries, the purpose of which is to
effect the Reorganization.
SECTION 6.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
(b)    Dispositions of (i) inventory (including Timeshare Inventory) in the
ordinary course of business, and of Timeshare Real Property to a trust,
timeshare trustee, timeshare association or similar structure in the ordinary or
normal course of business in exchange for points in an equivalent or
commensurate value for the use of such Timeshare Real Property as inventory
(including Timeshare Inventory) in the business of the Borrower and its
Restricted Subsidiaries and (ii) immaterial assets in the ordinary course of
business (including allowing any registrations or any


- 133 -



--------------------------------------------------------------------------------





applications for registration of any immaterial IP Rights to lapse or be
abandoned in the ordinary course of business);
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02, or
(iii) such Disposition shall consist of the transfer of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary;
(e)    Dispositions permitted (other than by reference to this Section 7.05(e))
by Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;
(f)    Dispositions of Cash Equivalents;
(g)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(h)    transfers of property subject to Casualty Events;
(i)    Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties to such JV Entity or shareholders of such
non-Wholly-Owned Restricted Subsidiaries set forth in the shareholder
agreements, joint venture agreements, organizational documents or similar
binding agreements relating to such JV Entity or non-Wholly-Owned Restricted
Subsidiary;
(j)    Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;
(k)    the unwinding of any Swap Contract pursuant to its terms;
(l)    Permitted Sale Leasebacks;
(m)    So long as no Event of Default would result therefrom, Dispositions not
otherwise permitted pursuant to this Section 7.05 (including any Sale Leasebacks
and the sale or issuance of Equity Interests in a Restricted Subsidiary);
provided that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower in good faith, (ii) with respect to any Disposition
under this clause (m) for a purchase price in excess of the greater of (x)
$90,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period, as reasonably determined by the Borrower at the time
of such Disposition, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents for such Dispositions (provided, however, that for the purposes of
this clause (m)(ii), the following shall be deemed to be cash: (A) the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the Borrower or any of its Restricted Subsidiaries and the valid
release of the Borrower or such Restricted Subsidiary, by all applicable
creditors in writing,


- 134 -



--------------------------------------------------------------------------------





from all liability on such Indebtedness or other liability in connection with
such Disposition, (B) securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Borrower or any of its Restricted Subsidiaries into cash or
Cash Equivalents within 180 days following the closing of such Disposition, (C)
Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each of the other Restricted Subsidiaries are released from any Guarantee of
payment of the Borrower in connection with such Disposition and (D) aggregate
non-cash consideration received by the Borrower and its Restricted Subsidiaries
for all Dispositions under this clause (m) having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x)
$100,000,000 and (y) 10.0% of Consolidated EBITDA as of the last day of the most
recently ended Test Period at any time outstanding (net of any non-cash
consideration converted into cash and Cash Equivalents received in respect of
any such non-cash consideration) and (iii) the Borrower or the applicable
Restricted Subsidiary complies with the applicable provisions of Section 2.05;
(n)    any Disposition not otherwise permitted pursuant to this Section 7.05 in
an amount not to exceed the greater of (x) $45,000,000 and (y) 5.0% of
Consolidated EBITDA as of the last day of the most recently ended Test Period;
(o)    The Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and leases and settle or waive contractual or litigation
claims in the ordinary course of business;
(p)    Dispositions of assets (including Equity Interests) acquired in
connection with Permitted Acquisitions or other Investments permitted hereunder,
which assets are obsolete or not used or useful to the core or principal
business of the Borrower and the Restricted Subsidiaries or which Dispositions
are made to obtain the approval of any applicable antitrust authority in
connection with a Permitted Acquisition;
(q)    any swap of assets in exchange for services or other assets of comparable
or greater fair market value useful to the business of the Borrower and its
Restricted Subsidiaries as a whole, as determined in good faith by the Borrower;
(r)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(s)    Dispositions of Securitization Assets, or participations therein, in
connection with any Qualified Securitization Financing;
(t)    any “fee in lieu” or other Disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee;
(u)    [reserved];
(v)    the Transactions may be consummated; and
(w)    any Disposition by the Borrower or a Restricted Subsidiary of the Capital
Stock of, or indebtedness owned by, a Foreign Subsidiary to any Restricted
Subsidiary pursuant to a Reorganization.




- 135 -



--------------------------------------------------------------------------------





To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary Guarantor,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.
SECTION 6.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    [reserved];
(b)    (i) the Borrower may redeem in whole or in part any of its (or a parent
company’s) Equity Interests for another class of its Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) the Borrower may declare and make dividend payments or other
distributions payable solely in Qualified Equity Interests;
(c)    Restricted Payments made in connection with the Transactions;
(d)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted (other than by reference to Section 7.06) by any provision of Section
7.02, Section 7.04 or Section 7.07(e);
(e)    repurchases of Equity Interests in the ordinary course of business in the
Borrower or any Restricted Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(f)    The Borrower or any of its Restricted Subsidiaries may, in good faith,
pay (or any Restricted Subsidiary may make Restricted Payments to the Borrower
to allow the Borrower to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of it or of the Borrower
held by any future, present or former employee, director, manager, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower or any of its Subsidiaries pursuant to
any employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of the Borrower or any Subsidiary; provided that such
payments do not exceed at the time made the greater of (x) $45,000,000 and (y)
5.0% of Consolidated EBITDA as of the last day of the most recently ended Test
Period) in any calendar year; provided that any unused portion of the preceding
basket for any calendar year may be carried forward to the next succeeding
calendar year, so long as the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed at the time made the greater of (x)
$70,000,000 and (y) 7.5% of Consolidated EBITDA as of the last day of the most
recently ended Test Period; provided, further, that cancellation of Indebtedness
owing to the Borrower or any of its Subsidiaries from members of management of
the Borrower or any of the Borrower’s Restricted Subsidiaries in connection with


- 136 -



--------------------------------------------------------------------------------





a repurchase of Equity Interests of the Borrower will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;
(g)    The Borrower and its Restricted Subsidiaries may make Restricted Payments
to any parent company:
(i)    for any taxable period for which the Borrower is a member of a
consolidated, combined or similar income tax group of which any parent company
is the common parent (or a disregarded entity, partnership or other pass-through
entity that is wholly-owned (directly or indirectly) by such a tax group), to
pay the consolidated, combined or similar income tax liability of such tax group
that is attributable to the income of the Borrower and/or its applicable
Subsidiaries included in such group that the Borrower or Subsidiaries have not
otherwise paid; provided that (x) no such payments shall exceed the amount of
such taxes that the Borrower and/or applicable Subsidiaries would have paid had
such entity(ies) been a stand-alone corporate taxpayer (or stand-alone corporate
group) for all taxing years ending after the date of this Agreement (less any
amount in respect thereof actually paid by such Persons directly), (y) any such
payments attributable to an Unrestricted Subsidiary shall be limited to the
amount of any cash paid by such Unrestricted Subsidiary to the Borrower or any
of its respective Restricted Subsidiaries for such purpose and (z) no Event of
Default has occurred and is continuing or would exist after giving effect to
such Restricted Payment;
(%4)    the proceeds of which shall be used to pay such equity holder’s
operating costs and expenses incurred in the ordinary course of business, other
overhead costs and expenses and fees (including (v) administrative, legal,
accounting and similar expenses provided by third parties, (w) trustee,
directors, managers and general partner fees, (x) any judgments, settlements,
penalties, fines or other costs and expenses in respect of any claim, litigation
or proceeding, (y) fees and expenses (including any underwriters discounts and
commissions) related to any investment or acquisition transaction (whether or
not successful) and (z) payments in respect of indebtedness and equity
securities of any direct or indirect holder of Equity Interests in the Borrower
to the extent the proceeds are used or will be used to pay expenses or other
obligations described in this Section 7.06(g)) which are reasonable and
customary and incurred in the ordinary course of business and attributable to
the ownership or operations of the Borrower and its Subsidiaries (including any
reasonable and customary indemnification claims made by directors, managers or
officers of the Borrower attributable to the direct or indirect ownership or
operations of the Borrower and its Subsidiaries) and fees and expenses otherwise
due and payable by the Borrower or any of its Restricted Subsidiaries and
permitted to be paid by the Borrower or such Restricted Subsidiary under this
Agreement;
(%4)    the proceeds of which shall be used to pay franchise and excise taxes,
and other fees and expenses, required to maintain its organizational existence;
(%4)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by or contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into it or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.10;
(%4)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;


- 137 -



--------------------------------------------------------------------------------





(%4)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries; and
(vii)    Public Company Costs,
(h)    The Borrower or any of its Restricted Subsidiaries may pay any dividend
or distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this Section
7.06(h) shall be deemed to have utilized capacity under such other provision of
this Agreement);
(i)    The Borrower or any of its Restricted Subsidiaries may (a) pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
(j)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an amount not to exceed at the time made the greater of
(x) $320,000,000 and (y) 35% of Consolidated EBITDA as of the last day of the
most recently ended Test Period; provided that no Event of Default has occurred
and is continuing or would exist after giving effect to such Restricted Payment;
(k)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an amount not to exceed the Available Amount; provided
that at the time of any such Restricted Payment, no Event of Default shall have
occurred and be continuing or would result therefrom;
(l)    (i) any Restricted Payment by the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments not to exceed at the time
made 6% per annum of the Market Capitalization of the Borrower; provided that no
Event of Default has occurred and is continuing or would exist after giving
effect to such Restricted Payment;
(m)    The Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments; provided that, (x) at the time of such Restricted Payment,
the Total Leverage Ratio as of the end of the most recently ended Test Period,
on a Pro Forma Basis, would be no greater than 3.00:1.00 and (y) no Event of
Default has occurred and is continuing or would exist after giving effect to
such Restricted Payment;
(n)    the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary or Indebtedness owed to the Borrower or a Restricted
Subsidiary of an Unrestricted Subsidiary, provided that in each case (i) the
principal assets of such Unrestricted Subsidiary are not cash and Cash
Equivalents received as Investments from the Borrower or any of the Restricted
Subsidiaries and (ii) no Event of Default has occurred and is continuing or
would exist after giving effect to such Restricted Payment;


- 138 -



--------------------------------------------------------------------------------





(o)    The Borrower or any of its Restricted Subsidiaries may pay any dividend
or distribution on any Disqualified Equity Interests incurred in accordance with
Section 7.03(h);
(p)    payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options or warrants and the vesting of restricted stock and restricted stock
units;
(q)    distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation, in each case in connection
with a Qualified Securitization Financing; and
(r)    distributions or payments by dividend or otherwise, among the Borrower
and its Restricted Subsidiaries in connection with a Reorganization; provided
that no Event of Default has occurred and is continuing or would exist after
giving effect to such Restricted Payment; and
(s)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and other Restricted Subsidiaries of the Borrower (and, in the case of any such
Restricted Subsidiary making such Restricted Payment, to other holders of its
Equity Interests on a no more than pro rata basis measured by value).
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 7.06 will not prohibit the consummation of any irrevocable redemption,
purchase, defeasance, distribution or other payment within 60 days after the
date of the giving of the irrevocable notice or declaration thereof if at the
date of such notice or declaration, such payment would have complied with the
provisions of this Agreement.
For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described above, the Borrower shall, in its sole discretion,
classify or divide such Restricted Payment (or any portion thereof) in any
manner that complies with this covenant.
SECTION 6.07    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (other than any transaction having a
fair market value not in excess of the greater of (x) $70,000,000 and (y) 7.5%
of Consolidated EBITDA as of the last day of the most recently ended Test Period
in a single transaction), whether or not in the ordinary course of business,
other than:
(a)    transactions between or among the Borrower or any Restricted Subsidiary
or any entity that becomes a Restricted Subsidiary as a result of such
transaction;
(b)    transactions on terms not less favorable to the Borrower or any
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;
(c)    the Transactions and the payment of fees and expenses related to the
Transactions;
(d)    the issuance of Equity Interests to any officer, director, manager,
employee or consultant of the Borrower or any of its Subsidiaries or any parent
company in connection with the Transactions;
(e)    [reserved];


- 139 -



--------------------------------------------------------------------------------





(f)    equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any of its
Restricted Subsidiaries permitted under Section 7.06;
(g)    loans and other transactions by and among the Borrower and/or one or more
Subsidiaries to the extent permitted under this Article VII;
(h)    employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;
(i)    without duplication, payments by the Borrower and its Restricted
Subsidiaries pursuant to any tax sharing agreements among the Borrower, any
parent company and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Restricted Subsidiaries;
(j)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any parent
company in the ordinary course of business to the extent attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;
(k)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.07 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;
(l)    dividends and other distributions permitted under Section 7.06 and/or
Investments permitted under Section 7.02 (in each case, other than by reference
to this Section 7.07);
(m)    [reserved];
(n)    transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 6.13; provided that such transactions were not
entered into in contemplation of such redesignation;
(o)    transactions listed on Schedule 7.07;
(p)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(q)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(r)    any intercompany loans made by the Borrower to any Restricted Subsidiary;
provided that all such intercompany loans of any Loan Party owed to any Person
that is not a Loan Party shall be subject to the subordination terms set forth
in Section 3.02 of the Guaranty (but only to the extent permitted by applicable
law and not giving rise to material adverse tax consequences);


- 140 -



--------------------------------------------------------------------------------





(s)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of the Borrower or any parent
company of the Borrower or any Restricted Subsidiary;
(t)    (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or any employment
contract or arrangement;
(u)    any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing or any disposition or repurchase of
Securitization Assets or related assets in connection with any Qualified
Securitization Financing; and
(v)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate.
SECTION 6.08    Prepayments, Etc., of Indebtedness.
(a)    Optionally prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner prior to the date that is one
year prior to the scheduled maturity date thereof any Junior Debt with an
outstanding principal amount in excess of the Threshold Amount (it being
understood that payments of regularly scheduled interest and “AHYDO” payments
under any such Junior Debt Documents and mandatory prepayments in respect of the
Senior Unsecured Notes shall not be prohibited by this clause), except for (i)
the refinancing thereof with the Net Cash Proceeds of any Equity Interest (other
than Disqualified Equity Interests) or Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), (ii) the conversion thereof
to Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any parent company, (iii) prepayments, redemptions, purchases, defeasances
and other payments thereof prior to their scheduled maturity in an aggregate
amount at the time made not to exceed (A) the greater of, at the time made, (x)
$185,000,000 and (y) 20% of Consolidated EBITDA as of the last day of the most
recently ended Test Period plus (B) the Available Amount (provided that, at the
time of any such payment, with respect to any prepayments, redemptions,
purchases, defeasances and other payments made utilizing the Available Amount,
no Event of Default shall have occurred and be continuing or would result
therefrom), (iv) other prepayments, redemptions, purchases, defeasances and
other payments thereof prior to their scheduled maturity (provided that, at the
time of such prepayments, redemptions, purchases, defeasances or other payments,
(i) no Event of Default shall have occurred and be continuing or would result
therefrom and (ii) the Total Leverage Ratio as of the end of the most recently
ended Test Period, on a Pro Forma Basis, would be no greater than


- 141 -



--------------------------------------------------------------------------------





3.00:1.00), (v) other prepayments, redemptions, purchases, defeasances and other
payments thereof prior to their scheduled maturity as part of an applicable high
yield discount obligation catch-up payment, (vi) other prepayments, redemptions,
purchases, defeasances and other payments thereof prior to their scheduled
maturity in an amount equal to the aggregate amount of cash contributions made
after the Closing Date to the Borrower in exchange for Qualified Equity
Interests of the Borrower, such contributions are utilized, except to the extent
utilized in connection with any other transaction permitted by Section 7.02,
Section 7.03 or Section 7.06, and except to the extent such cash contributions
increase the Available Amount, are made in connection with the Spin-Off or
constitute a Cure Amount and (vii) other prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity with
respect to intercompany Indebtedness among the Borrower and its Subsidiaries
permitted under Section 7.03, subject to the subordination provisions applicable
thereto.
(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders, taken as a whole, in their capacity as such, any term or
condition of any Junior Debt Documents without the consent of the Required
Lenders (not to be unreasonably withheld or delayed), and excluding any such
amendment or modification that would not be prohibited under the definition of
“Permitted Refinancing” with respect to such Junior Debt.
For purposes of determining compliance with this Section 7.08, in the event that
a prepayment, redemption, purchase or other satisfaction of Junior Debt meets
the criteria of more than one of the categories described above, the Borrower
shall, in its sole discretion, classify or divide such prepayment, redemption,
purchase or other satisfaction of Junior Debt (or any portion thereof) in any
manner that complies with this covenant.
SECTION 6.09    Financial Covenants.
(a)    First Lien Leverage Ratio. Except with the written consent of the
Required Revolving Credit Lenders, for any Test Period (commencing with the Test
Period ending on or about September 30, 2018) that ends prior to the First
Amendment Effective Date and on or after the Relief Period Termination Date, the
Borrower will not permit the First Lien Leverage Ratio of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of the last day of such Test
Period to exceed 4.25:1.00; provided that, commencing on the First Amendment
Effective Date and until immediately prior to the Relief Period Termination
Date, the Borrower will not permit the First Lien Leverage Ratio of the Borrower
and its Restricted Subsidiaries on a consolidated basis as of the last day of
the Test Period ending on each date set forth below to be greater than the
corresponding First Lien Leverage Ratio set forth below:
Test Period
Consolidated First Lien Leverage Ratio
September 30, 2020
6.50:1.00
December 31, 2020
7.50:1.00
March 31, 2021
7.50:1.00
June 30, 2021
7.50:1.00
September 30, 2021
6.75:1.00
December 31, 2021
6.00:1.00
March 31, 2022
5.25:1.00



; provided, further, that (x):


- 142 -



--------------------------------------------------------------------------------





(i) for the purpose of calculating the First Lien Leverage Ratio for the Test
Period ended March 31, 2021, Consolidated EBITDA shall be deemed to be the
greater of (x) the sum of Consolidated EBITDA as calculated for, and allocated
solely to, the most recently ended fiscal quarter of the Borrower for which
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or 6.01(b) multiplied by four and (y) the sum of Consolidated
EBITDA as calculated for, and allocated solely to, the four most recently ended
fiscal quarters of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b);
(ii) for the purpose of calculating the First Lien Leverage Ratio for the Test
Period ended June 30, 2021, Consolidated EBITDA shall be deemed to be the
greater of (x) the sum of Consolidated EBITDA as calculated for, and allocated
solely to, the two most recently ended fiscal quarters of the Borrower for which
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or 6.01(b) multiplied by two and (y) the sum of Consolidated
EBITDA as calculated for, and allocated solely to, the four most recently ended
fiscal quarters of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b); and
(iii) for the purpose of calculating the First Lien Leverage Ratio for the Test
Period ended September 30, 2021, Consolidated EBITDA shall be deemed to be the
greater of (x) the sum of Consolidated EBITDA as calculated for, and allocated
solely to, the three most recently ended fiscal quarters of the Borrower for
which financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or 6.01(b) divided by 0.75 and (y) the sum of Consolidated
EBITDA as calculated for, and allocated solely to, the four most recently ended
fiscal quarters of the Borrower for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b).
and (y) each Compliance Certificate delivered in connection with the Test
Periods described in clauses (i), (ii) and (iii) above shall state whether the
calculation of the First Lien Leverage Ratio for the relevant Test Period was
calculated based on clause (x) or clause (y), as applicable.
Thereafter, Consolidated EBITDA shall be calculated for each Test Period using
the most recently completed four consecutive fiscal quarters of the Borrower
ending on or prior to such date for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or 6.01(b).
(b)    Interest Coverage Ratio. Except with the written consent of the Required
Revolving Credit Lenders, (i) for any Test Period (commencing with the Test
Period ending on or about September 30, 2018) that ends prior to the First
Amendment Effective Date and on or after the Relief Period Termination Date, the
Borrower will not permit the Interest Coverage Ratio of the Borrower and its
Restricted Subsidiaries on a consolidated basis as of the last day of such Test
Period to be less than 2.50:1.00 and (ii) commencing with the First Amendment
Effective Date and until immediately prior to the Relief Period Termination
Date, the Borrower will not permit the Interest Coverage Ratio of the Borrower
and its Restricted Subsidiaries on a consolidated basis as of the last day of
any Test Period to be less than 2.00:1.00 (clauses (a) and (b) together, the
“Financial Covenants”). For the avoidance of doubt, the Financial Covenants are
for the benefit of the Revolving Credit Lenders only.
(c)    Liquidity Covenant. (i) Except with the written consent of the Required
Revolving Credit Lenders, the Borrower will not permit Liquidity as of the last
day of any fiscal quarter ending on and after the First Amendment Effective Date
and prior to the Relief Period Termination Date to be less than the sum of (A)
$250,000,000 plus (B) (1) the amount of any dividend paid after the First
Amendment Effective Date and on or prior to such last day of the relevant fiscal
quarter multiplied by (2) 0.50 (the “Liquidity Covenant”) and (ii) the Borrower
shall deliver, together with the financial statements required to be delivered
pursuant to Section 6.01(a) or 6.01(b), as applicable, a certificate from the
Borrower’s chief financial officer or officer with equivalent duties certifying
as to compliance with the Liquidity Covenant (the “Liquidity Compliance
Certificate”).


- 143 -



--------------------------------------------------------------------------------





For purposes of this Section 7.09:
“Relief Period Termination Date” means the earliest of (i) the date designated
by the Borrower, in its sole discretion, in writing to the Administrative Agent
as the Relief Period Termination Date, which designation shall be irrevocable
(the “Relief Period Termination Notice”); provided that the Borrower shall be
permitted to deliver such written designation to the Administrative Agent only
if the the First Lien Leverage Ratio as of the end of the most recently ended
Test Period, on a Pro Forma Basis, would be no greater than 4.25:1.00, (ii) the
first day of the fiscal quarter ending June 30, 2022 and (iii) the date of the
occurrence of any Relief Period Termination Trigger after the First Amendment
Effective Date.
“Relief Period Termination Trigger” means:
(a)     the Borrower shall, or any of the Borrower’s Restricted Subsidiaries
shall, make any Restricted Payment that (i) (A) results in the repurchase,
retirement or other acquisition or retirement for value by the Borrower or any
Restricted Subsidiary of Equity Interests of the Borrower other than pursuant to
any employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of the Borrower or any Subsidiary and (B) after giving
effect to such Restricted Payment, the First Lien Leverage Ratio as of the end
of the most recently ended Test Period, on a Pro Forma Basis, would be greater
than 4.25:1.00 or (ii) is otherwise made pursuant to Section 7.06(c), Section
7.06(f), Section 7.06(g), Section 7.06(j), Section 7.06(k), Section 7.06(l)(ii),
Section 7.06(m) and Section 7.06(n); provided that, notwithstanding the
foregoing, the Borrower shall at all times be permitted to pay dividends in an
aggregate amount not to exceed $0.50 per share of the Borrower’s publicly-listed
Equity Interests with respect to any fiscal quarter and any such dividend shall
not constitute a Relief Period Termination Trigger; and
(b)     the Borrower shall, or any of the Borrower’s Restricted Subsidiaries
shall, (i) make any Investment in JV Entities or in Unrestricted Subsidiaries or
(ii) consummate any Permitted Acquisition, in each case which results in the
aggregate amount of all cash consideration for such Investments and Permitted
Acquisitions to exceed $250,000,000; provided that any payments to be made in
respect of the ARN Acquisition shall not count towards such $250,000,000 cap;
provided further that, notwithstanding the foregoing, the Borrower and/or any of
its Restricted Subsidiaries may make such Investments and consummate such
Permitted Acquisitions if the consideration therefor in excess of $250,000,000
in the aggregate for all such Investments and Permitted Acquisitions since the
First Amendment Effective Date is in the form of common Equity Interests (or
other Qualified Equity Interests) of the Borrower (or the proceeds from any
issuance thereof); provided, further, that, commencing on the First Amendment
Effective Date and until immediately prior to the Relief Period Termination Date
and after giving effect to the applicable Investment or Permitted Acquisition,
if the First Lien Leverage Ratio as of the end of the most recently ended Test
Period, on a Pro Forma Basis, would be no greater than 5.00:1.00, the Borrower
and its Restricted Subsidiaries may make any permitted Investments and
consummate any Permitted Acquisitions without regard to the limitations on
Investments and Permitted Acquisitions otherwise set forth in this clause (b)
and any such permitted Investments and Permitted Acquisitions shall not
constitute a Relief Period Termination Trigger.
; provided, that promptly after a Responsible Officer obtains actual knowledge
of the occurrence of any Relief Period Termination Trigger, the Borrower shall
notify the Administrative Agent by delivery of a Relief Period Termination
Notice.
(d)    Liquidity Covenant Cure. In the event the Borrower fails to comply with
the Liquidity Covenant set forth in Section 7.09(c)(i), any direct equity
investment in the Borrower in cash in the form of common Equity Interests (or
other Qualified Equity Interests of the Borrower) made during the period
commencing on the date of such breach and through and including the tenth (10th)
Business Day immediately following the date of the delivery of the applicable
Liquidity Compliance Certificate (the “Liquidity Cure Period”) will be included
in the calculation of Liquidity for purposes of determining compliance with the
Liquidity Covenant for the immediately preceding fiscal quarter for which the
Liquidity Covenant was in effect (any such equity contribution so included in
the calculation of


- 144 -



--------------------------------------------------------------------------------





Liquidity, a “Specified Liquidity Equity Contribution”).   Upon receipt and
designation by the Borrower to the Administrative Agent of the applicable
Specified Liquidity Equity Contribution, the breach of the Liquidity requirement
in Section 7.09(c)(i) shall be deemed retroactively cured with the same effect
as though there had been no failure to comply with the Liquidity Covenant, any
Default or Event of Default arising as a result of a breach of Section
7.09(c)(i) shall be deemed not to have occurred for purposes of this Agreement
and the other Loan Documents and neither the Administrative Agent nor any
Revolving Credit Lender may exercise any rights or remedies (including any
rights or remedies under this Agreement (including Section 8.01) or any other
Loan Document or with respect to acceleration of the Loans, termination of
Commitments, the imposition of cash interest at the default rate or otherwise)
on the basis of any actual or purported Default or Event of Default arising as a
result of a breach of Section 7.09(c)(i) until and unless by 11:59 p.m. (New
York City time) on the date of the expiration of the Liquidity Cure Period the
Specified Liquidity Equity Contribution shall not have been received and
designated.
For greater certainty, it is agreed that (i) the amount of any Specified
Liquidity Equity Contribution shall constitute a “Cure Amount” for all purposes
under this Agreement, (ii) subject to clause (iii) below, no Specified Liquidity
Equity Contribution shall constitute the exercise of a “Cure Right” for purposes
of Section 8.05, and each exercise of a Cure Right shall constitute a “Specified
Liquidity Equity Contribution” for purposes of Section 7.09(c)(i) and (iii)
notwithstanding anything contained in this Section 7.09 or in Section 8.05 to
the contrary, any Specified Liquidity Equity Contribution shall be included in
the calculation of Consolidated EBITDA for purposes of calculating compliance
with the Financial Covenants for the fiscal quarter in which such Specified
Liquidity Equity Contribution is made.
SECTION 6.10    Amendments or Waivers of Organizational Documents. Except in
connection with a transaction permitted by Section 7.04, the Borrower shall not
agree to any material amendment, restatement, supplement or other modification
to, or waiver of its Organization Documents, in each case in a manner that has a
material adverse effect on the Lenders (taken as a whole), in their capacity as
such, in each case after the Closing Date without in each case obtaining the
prior written consent of Required Lenders to such amendment, restatement,
supplement or other modification or waiver.
SECTION 6.11    Restrictions on Subsidiaries’ Distributions. The Borrower shall
not, nor shall the Borrower permit any of the Restricted Subsidiaries to, enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Restricted Subsidiary of
the Borrower that is not a Guarantor to make Restricted Payments to the Borrower
or any Guarantor or to make or repay intercompany loans and advances to the
Borrower or any Guarantor; provided that this Section 7.11 shall not apply to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.11) are listed on Schedule 7.11
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided, further, that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.13, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by Section
7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition or (v) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
7.02 and applicable solely to such joint venture entered into in the ordinary
course of business.
ARTICLE VII    

Events of Default and Remedies
SECTION 7.01    Events of Default. Any of the following events referred to in
any of clauses (a) through (k) inclusive of this Section 8.01 shall constitute
an “Event of Default”:


- 145 -



--------------------------------------------------------------------------------





(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, (ii) within three (3) Business
Days of when required to be paid herein, any amount required to be reimbursed to
an L/C Issuer pursuant to Section 2.03(c)(i) or (iii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 5.19 (solely with respect
to the second sentence appearing therein), Section 6.03(a)(i) or Section 6.04,
Article VII (other than Section 7.09) or Section 10.24(b) or (ii) Section 7.09;
provided that (i) no Default or Event of Default under Section 7.09(a) or (b)
shall be deemed to have occurred until the date that is 15 Business Days after
the date the financials for the relevant fiscal quarter are required to be
delivered hereunder if the Borrower then has a Cure Right under Section 8.05
with respect to the applicable breach and has delivered notice thereof, (ii) any
Event of Default under Section 7.09(a) or (b) shall be subject to cure pursuant
to Section 8.05, (iii) no Default or Event of Default under Section 7.09(c)
shall be deemed to have occurred until the date that is 10 Business Days after
the last day of the applicable fiscal quarter if the Borrower then has a cure
right under Section 7.09(d) with respect to the applicable breach, (iv) and any
Event of Default under Section 7.09(c) shall be subject to cure pursuant to
Section 7.09(d) (provided that, with respect to any Default or Event of Default
under Section 7.09(a) or (b) subject to cure, during the period commencing on
the date such financials are required to be delivered in the case of Section
7.09(a) and (b) or the last day of the applicable fiscal quarter in the case of
Section 7.09(c) until the earlier of the exercise of the relevant cure right and
the expiration of the relevant cure period, (x) the Lenders shall not be
required to make any Credit Extension and (y) no action hereunder, the taking of
which is subject to no Default or Event of Default having occurred or be
continuing, shall be permitted) and (v) no Default or Event of Default under
Section 7.09 shall constitute a Default or an Event of Default with respect to
any Loans or Commitments hereunder, other than the Revolving Credit Loans and
the Revolving Credit Commitments, until the date on which all Loans under each
Revolving Credit Facility have been accelerated and all Revolving Credit
Commitments have been terminated as a result of such breach, in each case, by
the Required Revolving Credit Lenders, and the Required Revolving Credit Lenders
have not rescinded such acceleration; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and such incorrect or
misleading representation, warranty, certification or statement of fact, if
capable of being cured, remains so incorrect or misleading for thirty (30) days
after receipt by the Borrower of written notice thereof by the Administrative
Agent or the Required Lenders; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to


- 146 -



--------------------------------------------------------------------------------





any such Indebtedness, or any other event occurs (other than (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment pursuant to customary asset sale provisions), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness having an aggregate principal amount (or, in the case of a Swap
Contract, Swap Termination Value) of not less than the Threshold Amount (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; provided
that this clause (e)(B) shall not apply to secured Indebtedness that becomes due
(or requires an offer to purchase) as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness, if such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness;
provided further that, any failure described under clause (i) or (ii) above is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the commitments or acceleration of the Loans pursuant to Article
VIII; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money with an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
(i)    Invalidity. Any material provision of any Guarantee or any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or the satisfaction in full of all the
Loan Obligations and termination of the Aggregate Commitments, ceases to be in
full force and effect or in the case of any Collateral Document, ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or


- 147 -



--------------------------------------------------------------------------------





enforceability of any material provision of any Guarantee or any Collateral
Document (other than in an informational notice delivered to the Administrative
Agent and/or the Collateral Agent); or any Loan Party denies in writing that it
has any or further liability or obligation under any Guarantee or any Collateral
Document (other than as a result of repayment in full of the Loan Obligations,
termination of the Aggregate Commitments or release of the applicable
Guarantee), or purports in writing to revoke or rescind any Guarantee or any
Collateral Document, except to the extent that any such loss of perfection or
priority results from (x) the failure of the Collateral Agent to maintain
possession of certificates or other possessory collateral actually delivered to
it representing securities or other collateral pledged under the Collateral
Documents or the Collateral Agent’s failure to file or maintain any filings
required for perfection (including the filing of UCC financing statement or
continuations, filings regarding IP rights or similar filings) and/or (y) a
release of any Guarantee or Collateral in accordance with the terms hereof or
thereof and, except as to Collateral consisting of Material Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied or disclaimed in writing that such losses are
covered by such title insurance policy;
(j)    Change of Control. There occurs any Change of Control; or
(k)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under ERISA and the Code under
a Multiemployer Plan in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is being terminated, within the meaning of Title IV of
ERISA, and as a result of such termination the aggregate annual contributions of
the Loan Parties and the ERISA Affiliates to all Multiemployer Plans that are
then being terminated have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such termination occurs by an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that would reasonably be expected to result in a
Material Adverse Effect.
SECTION 7.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing (subject, in the case of an Event of Default under Section
8.01(b)(ii), to the proviso thereto and the Cure Right set forth in Section
8.05), the Administrative Agent may and, at the request of the Required Lenders,
shall take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


- 148 -



--------------------------------------------------------------------------------





(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an Event of Default under Sections 8.01(f)
or (g), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
SECTION 7.03    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of Section
8.01, any reference in any such clause to any Restricted Subsidiary or Loan
Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated Total Assets of such Subsidiary together
with the Consolidated Total Assets of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries on a
consolidated basis.
SECTION 7.04    Application of Funds. If the circumstances described in Section
2.12(g) have occurred, or after the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent, subject to any
Acceptable Intercreditor Agreement then in effect, in the following order:
First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest (including, but not limited to, post-petition interest),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings,
Notes Obligations to the extent constituting Secured Obligations (as defined in
the Security Agreement) (and without duplication, Notes Obligations owing to the
Notes Collateral Trustee (as defined in the Security Agreement) as fees and
expenses payable to it in its capacity as such to the extent incurred during
such time that the Notes Obligations owing to the Noteholders (as defined in the
Security Agreement) constituted Secured Obligations (as defined in the Security
Agreement)), Secured Bi-Lateral Letter of Credit Obligations and Obligations
arising under Secured Hedge Agreements, Cash Management Obligations and for the
account of the L/C Issuers, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Secured Parties (as defined in the Security Agreement) in
proportion to the respective amounts described in this clause Fourth held by
them;


- 149 -



--------------------------------------------------------------------------------





Fifth, to the payment of all other Obligations and Notes Obligations (to the
extent constituting Secured Obligations (as defined in the Security Agreement))
that are due and payable to the Administrative Agent, the Collateral Agent and
the other Secured Parties (as defined in the Security Agreement) on such date,
ratably based upon the respective aggregate amounts of all such Obligations and
Note Obligations owing to the Administrative Agent, the Collateral Agent and the
other Secured Parties (as defined in the Security Agreement) on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations, Secured
Hedge Agreements and Secured Bi-Lateral Letter of Credit Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank, Hedge Bank, or Bi-Lateral Letter of Credit Lender, as
applicable. Each Cash Management Bank, Bi-Lateral Letter of Credit Lender owed
Secured Bi-Lateral Letter of Credit Obligations and Hedge Bank not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
SECTION 7.05    Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the Financial Covenants, from
the last day of the Test Period until the expiration of the fifteenth Business
Day after the date on which financial statements with respect to the Test Period
in which such covenant is being measured are required to be delivered pursuant
to Section 6.01, the Borrower may designate any direct equity investment in the
Borrower in cash in the form of common Equity Interests (or other Qualified
Equity Interests of the Borrower reasonably acceptable to the Administrative
Agent) made during the Test Period until the end of such time period as a Cure
Amount (the “Cure Right”), and upon the receipt by the Borrower of net cash
proceeds corresponding to the exercise of the Cure Right (the “Cure Amount”),
the Financial Covenants shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
Cure Amount; provided that (x) such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
or an Event of Default under the Financial Covenants with respect to any Test
Period that includes the fiscal quarter for which such Cure Right was exercised
and not for any other purpose under any Loan Document (including, without
limitation, for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.09 and no Cure Amounts will reduce (or
count towards) the First Lien Leverage Ratio, the Secured Leverage Ratio or the
Total Leverage Ratio for purposes of any calculation thereof, in each case, for
the fiscal quarter with respect to which such Cure Right was exercised, except
that with respect to fiscal quarters thereafter, such


- 150 -



--------------------------------------------------------------------------------





reduction may apply but only to the extent the proceeds are actually applied to
prepay Indebtedness pursuant to Section 2.05(a).
(b)    If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, the Borrower shall then be in compliance with the
requirements of the Financial Covenants during such Test Period (including for
purposes of Section 4.02), the Borrower shall be deemed to have satisfied the
requirements of the Financial Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable Default or Event of Default under Section 8.01
that had occurred shall be deemed cured; provided that (i) the Cure Right may be
exercised on no more than five (5) occasions, (ii) in each four consecutive
fiscal quarter period, there shall be at least two fiscal quarters in respect of
which no Cure Right is exercised and (iii) with respect to any exercise of the
Cure Right, the Cure Amount shall be no greater than the amount required to
cause the Borrower to be in compliance with the Financial Covenants.
(c)    Notwithstanding anything in this Agreement to the contrary, following the
delivery by the Borrower of a written notice to the Administrative Agent of its
intent to exercise the Cure Right (x) the Lenders shall not be permitted to
exercise any rights then available as a result of an Event of Default under this
Article VIII on the basis of a breach of the Financial Covenants so as to enable
the consummation of the Cure Right as permitted under this Section 8.05 and (y)
the Lenders shall not be required to make any Credit Extension and the L/C
Issuers shall not be required to make any L/C Credit Extension unless and until
the Borrower has received the Cure Amount required to cause the Borrower to be
in compliance with the Financial Covenants.
SECTION 7.06    Change of Control. Notwithstanding the definition of a Change of
Control:
(a)    a transaction will not be deemed to involve a Change of Control solely as
a result of the Borrower becoming a direct or indirect Wholly-Owned Subsidiary
of a holding company if:
(i)    (A) the direct or indirect holders of the voting Equity Interests of such
holding company immediately following that transaction are substantially the
same as the holders of the Borrower’s voting Equity Interests immediately prior
to that transaction or (B) immediately following that transaction no Person
(other than a holding company satisfying the requirements of this sentence) is
the beneficial owner, directly or indirectly, of more than fifty percent (50%)
of the voting Equity Interests of such holding company; and
(ii)    in the case of the direct parent of the Borrower that becomes such a
holding company on and after the date of the Spin-Off (“Holdings”), (A) the
Administrative Agent shall have received all documentation and other information
about Holdings that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, (B) Holdings shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia, (C) on or prior to the consummation of such
transaction, (1) Holdings and the Borrower shall enter into an amendment to this
Agreement to add a passive holdings covenant substantially in the form of
Exhibit M hereto and to effect an accession of Holdings as a Loan Party party to
this Agreement (which amendment shall only require the consent of only the
Administrative Agent notwithstanding anything to the contrary contained in
Section 10.01) and (2) Holdings shall enter into a Guaranty and shall cause such
agreements, amendments, supplements, stock certificates or other instruments to
be executed, delivered, filed and recorded (and deliver a copy of same to the
Administrative Agent and Collateral Agent) in such jurisdictions as may be
required by applicable law to create and perfect the Lien of the Collateral
Agent on all of the Equity Interests issued by the Borrower and all other
Collateral owned by Holdings, together with such financing statements as may be
required to perfect any security interests in such Collateral which may be
perfected by the filing of a financing statement under the UCC of the relevant
states;


- 151 -



--------------------------------------------------------------------------------





(b)    the right to acquire voting Equity Interests (so long as such Person does
not have the right to direct the voting of the Voting Stock subject to such
right) or any veto power in connection with the acquisition or disposition of
voting Equity Interests will not cause a party to be a beneficial owner; and
(c)    the Spin-Off (and transactions to consummate the Spin-Off) shall not
constitute, or be deemed to constitute, or result in, a “Change of Control”.
ARTICLE VIII    

Administrative Agent and Other Agents
SECTION 8.01    Appointment and Authorization of Agents.
(a)    Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes the Administrative Agent and Collateral Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent and Collateral Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent and Collateral Agent, regardless of whether a Default or
Event of Default has occurred and is continuing. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Article IX are solely for the benefit of, and among the Administrative Agent,
the Collateral Agent, the Lenders and each L/C Issuer, and neither the Borrower
nor any other Loan Party shall be bound by or have rights as a third party
beneficiary of any such provisions (except to the extent such rights are set
forth herein, including with respect to such rights in Section 9.09).
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c)    Each Lender and each L/C Issuer hereby irrevocably appoints, designates
and authorizes Bank of America to act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, L/C Issuer
(if applicable) and a potential Hedge Bank or Cash Management Bank) and each L/C
Issuer hereby irrevocably appoints and authorizes the Collateral Agent to act as
the agent of (and to hold any security interest, charge or other Lien created by
the Collateral Documents for and on behalf of or on trust for) such Lender and
such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including Section


- 152 -



--------------------------------------------------------------------------------





9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) and Article X as if set forth in
full herein with respect thereto.
SECTION 8.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may perform any and all of their duties and exercise their
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and/or
the Collateral Agent. The Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Article (including this Section
9.02 and Sections 9.03 and 9.07) and Section 10.05 shall apply to any Affiliates
of the Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent and the Collateral Agent. All of
the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Article (including this Section 9.02 and
Sections 9.03 and 9.07) and Section 10.05 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent or
the Collateral Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
SECTION 8.03    Liability of Agents. No Agent-Related Person shall (a) be liable
to any Lender for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and/or the Collateral Agent (except
for its own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for (or shall have any duty to ascertain or inquire into) (A) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or made in any
written or oral statements or in any financial or other statements or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent and/or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, (B) the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, (C)
the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations or (D) the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent, or for any failure of any Loan Party or any other party to any
Loan Document to perform its obligations hereunder or thereunder. Anything
contained herein to the contrary notwithstanding, no Agent-Related Person shall
have any liability arising from confirmations of the amount of outstanding Loans
or the L/C Obligations or the component amounts thereof or shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number


- 153 -



--------------------------------------------------------------------------------





or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law.
No Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), or in the absence of its own gross negligence or willful
misconduct. The exculpatory provisions of this Article shall apply to any such
Affiliates, agents, employees or attorneys-in-fact, such sub-agents, and their
respective activities in connection with the syndication of credit facilities
provided for herein as well as activities of the Administrative Agent and/or the
Collateral Agent.
SECTION 8.04    Reliance by Agents.
(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. Without prejudice to the generality of the foregoing, (i) each Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or under any of the other Loan Documents in accordance with the instructions of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance).
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.
SECTION 8.05    Notice of Default. None of the Administrative Agent or the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. Subject to the other provisions of this Article IX, the Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.


- 154 -



--------------------------------------------------------------------------------





SECTION 8.06    Credit Decision; Disclosure of Information by Agents. Each
Lender and each L/C Issuer acknowledges that no Agent-Related Person has made
any representation or warranty to it, and that no act by any Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide (and shall not be
liable for the failure to provide) any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
SECTION 8.07    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent and the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent is not reimbursed for such expenses
by or on behalf of the Borrower, provided that such reimbursement by the Lenders
shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, if any. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Loan
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.
SECTION 8.08    Agents in their Individual Capacities. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent and the Collateral Agent hereunder and without
notice to or consent of (nor any duty to accept therefor to) the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Loan Party or any Affiliate of
a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the


- 155 -



--------------------------------------------------------------------------------





Administrative Agent or the Collateral Agent, and the terms “Lender” and
“Lenders” include Bank of America in its individual capacity.
SECTION 8.09    Successor Agents. The Administrative Agent and the Collateral
Agent may resign as the Administrative Agent and Collateral Agent, as
applicable, upon thirty (30) days’ notice to the Lenders and the Borrower. If
the Administrative Agent or the Collateral Agent resigns under this Agreement,
the Required Lenders shall appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Collateral Agent, as applicable, the Administrative Agent or the Collateral
Agent, as applicable, may appoint, after consulting with the Lenders and the
Borrower, a successor agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or Disqualified Lender. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or the Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c), and
the retiring Administrative Agent’s or retiring Collateral Agent’s, as
applicable, appointment, powers and duties as the Administrative Agent or
Collateral Agent, as applicable, shall be terminated. After the retiring
Administrative Agent’s or retiring Collateral Agent’s resignation, as
applicable, hereunder as the Administrative Agent or the Collateral Agent, as
applicable, the provisions of this Article IX and Section 10.04 and Section
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement. If no successor agent has accepted appointment
as the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent or the Collateral Agent, as applicable, hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of any appointment as the Administrative Agent
or the Collateral Agent, as applicable, hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or (b)
otherwise ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or the Collateral Agent, as applicable, and the retiring
Administrative Agent and/or Collateral Agent shall, to the extent not previously
discharged, be discharged from its duties and obligations under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
or the successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent or retiring Collateral Agent, as applicable,
and its agents and sub-agents in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or retiring
Collateral Agent, as applicable, was acting as Administrative Agent and/or
Collateral Agent, as applicable.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall, at its election, also constitute its resignation as L/C Issuer.
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the


- 156 -



--------------------------------------------------------------------------------





rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
SECTION 8.10    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.09 and Section 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under Section
2.09 and Section 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i)


- 157 -



--------------------------------------------------------------------------------





the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
SECTION 8.11    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably agree that:
(a)    any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Loan Obligations (other than contingent indemnification obligations not yet
accrued and payable), the expiration or termination of all Letters of Credit
with no pending drawings (other than Letters of Credit that have been
backstopped, Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made) and any other obligation (including a guarantee) that is contingent in
nature), (ii) at the time the property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person other than any other Loan Party,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below and/or (v)
if the property subject to such Lien becomes Excluded Property;
(b)    the Collateral Agent is authorized to release or subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(e), 7.01(f), 7.01(g), 7.01(i), 7.01(m), 7.01(o),
7.01(p), 7.01(q), 7.01(t), 7.01(v), 7.01(w), 7.01(y), 7.01(aa) (to the extent
the relevant Lien is of the type to which the Lien of the Collateral Agent is
otherwise subordinated under this clause (b) pursuant to any of the other
exceptions to Section 7.01 that are expressly included in this clause (c)),
7.01(dd) (to the extent the relevant Lien is of the type to which the Lien of
the Collateral Agent is otherwise subordinated under this clause (b) pursuant to
any of the other exceptions to Section 7.01 that are expressly included in this
clause (b)), and/or 7.01(oo); provided, that the subordination of any Lien on
any property granted to or held by the Collateral Agent shall only occur with
respect to any Lien on such property that is permitted by Sections 7.01(i),
7.01(q), 7.01(aa), 7.01(dd) and/or 7.01(oo) to the extent that the Lien of the
Collateral Agent with respect to such property is required to be subordinated to
the relevant Permitted Lien in accordance with the documentation governing the
Indebtedness that is secured by such Permitted Lien; and


- 158 -



--------------------------------------------------------------------------------





(c)    if any Subsidiary Guarantor becomes an Excluded Subsidiary or is
transferred to any Person other than the Borrower or a Restricted Subsidiary, in
each case as a result of a transaction or designation permitted hereunder (as
certified in writing delivered to the Administrative Agent by a Responsible
Officer), (x) such Subsidiary shall be automatically released from its
obligations under the Guaranty and (y) any Liens granted by such Subsidiary or
Liens on the Equity Interests of such Subsidiary (to the extent such Equity
Interests have become Excluded Equity or are being transferred to a Person that
is not a Loan Party) shall be automatically released.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Section 9.11, the Administrative Agent and
Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and Collateral Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11; provided that, upon the reasonable request
by the Administrative Agent, the Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer certifying that the transactions
giving rise to such request have been consummated in accordance with this
Agreement and the other Loan Documents.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral (including through any right of set-off)
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by the Collateral Agent at such sale or other disposition.
The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
SECTION 8.12    Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Arrangers, or other Persons identified on the facing page or
signature pages of this Agreement as a “joint lead arranger and bookrunner,” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender


- 159 -



--------------------------------------------------------------------------------





acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
SECTION 8.13    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and, collectively, as “Supplemental Administrative
Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04 and Section 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
SECTION 8.14    Withholding Tax. To the extent required by any applicable Law
(as determined in good faith by the Administrative Agent), the Administrative
Agent may deduct or withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement


- 160 -



--------------------------------------------------------------------------------





of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
(2) this Section 9.14 shall not limit or expand the obligations of the Loan
Parties under Section 3.01 or any other provision of this Agreement.
SECTION 8.15    Cash Management Obligations; Secured Bi-Lateral Letter of Credit
Obligations; Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in any Collateral Document, no Cash Management Bank, Bi-Lateral Letter
of Credit Lender or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (if applicable) and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations, Secured Bi-Lateral Letter of Credit Obligations or Obligations
arising under Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank, Bi-Lateral Letter of Credit Lender or Hedge
Bank, as the case may be. Each Cash Management Bank, Bi-Lateral Letter of Credit
Lender or Hedge Bank shall indemnify and hold harmless each Agent and each of
its directors, officers, employees, or agents, to the extent not reimbursed by
the Loan Parties, against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent or its directors, officers, employees, or agents in
connection with such provider’s Cash Management Obligations, Secured Bi-Lateral
Letter of Credit Obligations or Obligations arising under Secured Hedge
Agreements; provided, however, that no Cash Management Bank, Bi-Lateral Letter
of Credit Lender or Hedge Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. No Cash Management Bank, Bi-Lateral Letter of Credit
Lender or Hedge Bank will create (or be deemed to create) in favor of any such
provider, as applicable, any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Loan
Documents. By accepting the benefits of the Collateral, each such Cash
Management Bank, Bi-Lateral Letter of Credit Lender or Hedge Bank shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by the Loan Documents as a Secured Party, subject to the limitations set
forth in this Section 9.15.
SECTION 8.16    [Reserved].
SECTION 8.17    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, Collateral Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(i)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect


- 161 -



--------------------------------------------------------------------------------





to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(ii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iii)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, the Collateral Agent and the Arrangers
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    he Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent and the Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent, the Collateral Agent and the Arrangers hereby
informs each Lender that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest


- 162 -



--------------------------------------------------------------------------------





in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE IX    

Miscellaneous
SECTION 9.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be (a copy of which shall be reasonably promptly provided to the Administrative
Agent; provided that any failure to deliver such copy shall not invalidate such
waiver, amendment or modification) (it being agreed that the Borrower shall use
commercially reasonable efforts to provide a draft of such amendment to the
Administrative Agent to the extent practicable, prior to execution thereof;
provided that, (x) the failure to deliver such copy shall not impact the
validity or enforceability of such amendment, consent or waiver, (y) such
obligation to deliver such draft shall be subject to any confidentiality
obligations owing to third parties and attorney client privilege, to the extent
applicable and (z) such failure to comply with this parenthetical shall not
result in any Default or Event of Default), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders) (it being understood that a waiver of any condition precedent
set forth in Section 4.02 (other than a waiver thereof without the consent of
the Required Revolving Credit Lenders in connection with a Credit Extension
under the Revolving Credit Facility) or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby (but not the Required Lenders), it being understood that the waiver of
(or amendment to the terms of) (i) any mandatory prepayment of the Term Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest and (ii) the MFN Provisions or other “most favored nation”
provisions and the application thereof shall not constitute a postponement or
reduction of the amount of interest or other amounts;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby (but not the Required Lenders), it being understood that (x)
any change to the definition of any financial ratio (including the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio and/or the
Interest Coverage Ratio) or in each case, the component definitions thereof
and/or (y) any amendment, supplement, modification and/or waiver of the MFN
Provisions shall, in each case of the foregoing clauses (x) and (y), not
constitute


- 163 -



--------------------------------------------------------------------------------





a reduction in the rate of interest or fees or other amounts payable; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
(d)    change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Revolving Credit Lenders,” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents without the written consent of each Lender
directly and adversely affected thereby;
(e)    release all or substantially all of the Collateral in any transaction or
series of related transactions except as expressly provided in the Loan
Documents (including any transaction permitted under Section 7.04, Section 7.05
and/or Section 10.24), without the written consent of each Lender;
(f)    release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions except as expressly provided in
the Loan Documents (including any transaction permitted under Section 7.04 or
Section 7.05), without the written consent of each Lender;
(g)    solely to the extent such change would alter the ratable sharing of
payments, change any provision of Section 2.13 or Section 8.04 without the
written consent of each Lender; or
(h)    change the stated currency in which any Lender or L/C Issuer is required
to make Loans or issue Letters of Credit or the Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document without the written consent of each Lender and L/C Issuer
directly and adversely affected thereby (but not the Required Lenders);
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall amend, modify or waive this
Agreement (including without limitation, Section 8.04) or any other Loan
Document so as to alter the ratable treatment of Obligations arising under the
Loan Documents and Obligations arising under Secured Hedge Agreements, Secured
Bi-Lateral Letter of Credit Obligations or Cash Management Agreements or the
definition of “Cash Management Agreements”, “Cash Management Bank”, “Cash
Management Obligations”, “Hedge Bank”, “Obligations”, “Secured Hedge Agreement”,
“Secured Parties”, “Bi-Lateral Letter of Credit”, “Bi-Lateral Letter of Credit
Lender”, “Bi-Lateral Letter of Credit Obligation”, “Secured Bi-Lateral Letter of
Credit Obligations” or “Swap Contract” in this Agreement or any applicable Loan
Document, in each case in a manner adverse to any Cash Management Bank,
Bi-Lateral Letter of Credit Lender  or Hedge Bank without the written consent of
such Cash Management Bank, Bi-Lateral Letter of Credit Lender or Hedge Bank;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) [reserved]; (v)
Section 10.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (vi) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders;
(vii) the definition of “Letter of Credit Sublimit” may be amended or rights and
privileges thereunder waived with the consent of the Borrower , each L/C Issuer,
the Administrative Agent and the Required Revolving Credit Lenders; (viii) an
amendment described in Section 8.06 may be effected with the consent of the
Borrower, Holdings and the Administrative Agent; (ix) the conditions precedent
set forth in Section 4.02 to a Credit Extension under the Revolving Credit
Facility after the Closing Date may be amended or rights and privileges
thereunder waived only with the consent of the Required Revolving Credit Lenders
and, in the case of a Credit Extension that


- 164 -



--------------------------------------------------------------------------------





constitutes the issuance of a Letter of Credit, the applicable L/C Issuer; and
(x) only the consent of the Required Revolving Credit Lenders shall be necessary
to amend, modify or waive the terms and provisions of Section 7.09 (including
the Financial Covenants set forth therein and any definitions as used in such
Section, but not as used in other Sections of this Agreement). Notwithstanding
the foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans, the
Revolving Credit Loans, the Incremental Term Loans, if any, and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and, if applicable, the Required Revolving Credit Lenders.
Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to correct or cure (x) ambiguities,
errors, mistakes, omissions or defects, (y) to effect administrative changes of
a technical or immaterial nature or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents; it being agreed that in the case of any conflict between
this Agreement and any other Loan Document, the provisions of this Agreement
shall control (except that in the case of any conflict between this Agreement
and an Acceptable Intercreditor Agreement, such Acceptable Intercreditor
Agreement shall control). Furthermore, notwithstanding anything to the contrary
herein, with the consent of the Administrative Agent at the request of the
Borrower (without the need to obtain any consent of any Lender), (i) any Loan
Document may be amended to cure ambiguities, omissions, mistakes or defects,
(ii) any Loan Document may be amended to add terms that are favorable to the
Lenders (as reasonably determined by the Administrative Agent), (iii) this
Agreement (including the amount of amortization due and payable with respect to
any Class of Term Loans) may be amended to the extent necessary to create a
fungible Class of Term Loans (including to add provisions that are more
favorable to the relevant Class of Lenders holding such Term Loans, but not
provisions that are adverse to such Class of Lenders), (iv) this Agreement (and
any other Loan Document) may be amended to the extent necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to effect the
provisions of clause (h) of the “Collateral and Guarantee Requirement” and (v)
any collateral security documents may be amended, supplemented or waived, or new
collateral security documents (and a related Acceptable Intercreditor Agreement)
may be entered into, in each case, if necessary to satisfy the requirements of
the holders of the Existing Indebtedness (or trustee thereof), or any other
Indebtedness permitted hereunder, to provide an equal and ratable lien in favor
of such holders (or trustee thereof) as contemplated by the documentation
governing such Indebtedness.
SECTION 9.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent or an L/C Issuer to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent and the L/C Issuers.


- 165 -



--------------------------------------------------------------------------------





All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(b)), when delivered; provided that notices and other communications to the
Administrative Agent and the L/C Issuers pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and any L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agents from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the non-“PUBLIC” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable


- 166 -



--------------------------------------------------------------------------------





Law, including United States federal and state securities Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Agent-Related Parties of each of the foregoing from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower other than those
arising as a result of such Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment).
(f)    Notice to other Loan Parties. The Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this Section
10.02 with the same effect as if given to such other Loan Party in accordance
with the terms hereunder or thereunder.
SECTION 9.03    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
SECTION 9.04    Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the Arrangers
and the L/C Issuers for all reasonable and documented or invoiced out-of-pocket
costs and expenses associated with the syndication of the Term B Loans and
Revolving Credit Loans and the preparation, execution and delivery,
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of one primary counsel and one local counsel in each appropriate jurisdiction
(which to the extent necessary, may include a single special counsel acting for
multiple jurisdictions) and (b) to pay or reimburse the Administrative Agent,
the Arrangers, each L/C Issuer and the Lenders (taken as a whole) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all fees, costs and expenses incurred in
connection with any workout or restructuring in respect of the Loans, all such
fees, costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
firm of outside counsel to the Administrative Agent (and one local counsel in
each appropriate jurisdiction (which to the extent necessary may include a
single special counsel acting for multiple jurisdictions)) (and, in the case of
an actual or reasonably perceived conflict of interest, where the Person(s)
affected by such conflict notifies the Borrower of the existence of such
conflict, one additional firm of counsel for all such affected Persons)). The
foregoing fees, costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
SECTION 9.05    Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender,


- 167 -



--------------------------------------------------------------------------------





each L/C Issuer, each Arranger and their respective Affiliates, and the
directors, officers, employees, counsel, agents, advisors, and other
representatives and the successors and permitted assigns of each of the
foregoing (without duplication)(collectively, the “Indemnitees”) from and
against any and all losses, liabilities, damages and claims (collectively, the
“Losses”), and reasonable and documented or invoiced out-of-pocket fees and
expenses (including reasonable Attorney Costs of one primary firm of counsel for
all Indemnitees and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which to the extent necessary, may include a single
special counsel acting for multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or reasonably perceived conflict of interest, where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict, one additional firm of counsel for all such affected
Indemnitees)), but no other third-party advisors without your prior consent (not
to be unreasonably withheld or delayed) of any such Indemnitee arising out of,
resulting from, or in connection with, any actual or threatened claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to this Agreement, the Transactions or any related transaction
contemplated hereby or thereby, the Facilities or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnitee is a party thereto and whether or not such Proceedings are brought by
the Borrower, its Affiliates or creditors or any other third party Person in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Losses and
related expenses resulted from (x) the willful misconduct or gross negligence of
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (y) a material breach of the Loan Documents by
such Indemnitee (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of its Affiliates (other than, to the extent such disputes
do not arise from any act or omission of the Borrower or any of its Affiliates,
with respect to a claim against an Indemnitee acting in its capacity as an Agent
or Arranger or similar role under the Loan Documents unless such claim arose
from the exceptions specified in clauses (x) and (y) (as determined by a court
of competent jurisdiction in a final and non-appealable decision)). No
Indemnitee, nor any other party hereto shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement and, without in any way limiting the indemnification obligations
set forth above, no Indemnitee or Loan Party shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
nothing contained in this sentence shall limit the Borrower’s indemnification
and reimbursement obligations hereinabove to the extent such damages are
included in any third-party claim in connection with which an Indemnitee is
otherwise entitled to indemnification or reimbursement hereunder. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, managers, partners, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within thirty days after demand therefor (together
with reasonably detailed backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial decision in a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other Obligations. For
the avoidance of doubt, this Section 10.05


- 168 -



--------------------------------------------------------------------------------





shall not apply to Taxes other than Taxes that represent liabilities,
obligations, losses, damages, etc., with respect to a non-Tax claim.
It is agreed that the Loan Parties shall not be liable for any settlement of any
Proceeding (or any expenses related thereto) effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrower’s written consent or if there is a judgment by
a court of competent jurisdiction in any such Proceeding, the Borrower agree to
indemnify and hold harmless each Indemnitee from and against any and all Losses
and reasonable and documented or invoiced legal or other out-of-pocket expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 10.05.
The Borrower shall not, without the prior written consent of any Indemnitee
(which consent shall not be unreasonably withheld or delayed, it being
understood that the withholding of consent due to non-satisfaction of any of the
conditions described in clauses (i), (ii) and (iii) of this sentence shall be
deemed reasonable), effect any settlement of any pending or threatened
Proceeding in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (i) includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceeding,
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnitee,
and (iii) contains customary confidentiality provisions with respect to the
terms of such settlement.
SECTION 9.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent, the L/C Issuer or any Lender, or
any Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
SECTION 9.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    (c) Subject to the conditions set forth in paragraph (b)(ii) below, after
the Closing Date any Lender may assign to one or more assignees (“Assignees”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations) at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:


- 169 -



--------------------------------------------------------------------------------





(A)    the Borrower, provided that, no consent of the Borrower shall be required
for an assignment (1) of any Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or made by Bank of America to the extent that such
assignments are made in the primary syndication and to whom the Borrower has
consented on or prior to the Closing Date, (2) of any Revolving Credit Loans
and/or Revolving Credit Commitments to any other Revolving Credit Lender or any
Affiliate of a Revolving Credit Lender or (3) if a Specified Event of Default
has occurred and is continuing, to any Assignee; provided further that the
Borrower shall be deemed to have consented to any assignment of Term Loans
unless the Borrower shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after a Responsible Officer having received
written notice thereof;
(d)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund; and
(e)    each L/C Issuer at the time of such assignment, provided that no consent
of such L/C Issuers shall be required for any assignment of a Term Loan.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
a Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);
(D)    the Assignee shall not be a natural person, Defaulting Lender, a
Disqualified Lender,, (other than as set forth in Section 2.05(d) or clause (F)
below) any Loan Party or any of its Affiliates; provided that the list of
Disqualified Lenders shall be made available to the Lenders; and
(E)    the Assignee shall not be a Defaulting Lender; and
(F)    in case of an assignment to an Affiliated Lender, (1) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to or held by any
Affiliated Lender, (2) no proceeds of Revolving Credit Loans shall be used,
directly or indirectly, to consummate such assignment, (3) any Loans assigned to
a Affiliated Lender shall be cancelled promptly upon such assignment, (4) such
Affiliated Lender will not receive information provided solely to Lenders and
will not be permitted to attend or participate in (or receive any notice of)
Lender meetings or conference calls and will not be entitled to challenge the
Administrative Agent’s and the Lenders’ attorney-client


- 170 -



--------------------------------------------------------------------------------





privilege as a result of their status as Affiliated Lenders, (5) the portion of
the Total Outstandings held or deemed held by any Lenders that are Affiliated
Lenders shall be excluded for all purposes of making a determination of Required
Lenders, (6) any purchases by Affiliated Lenders shall require that such
Affiliated Lender clearly identify itself as an Affiliated Lender in any
Assignment and Assumption executed in connection with such purchases or sales
and (6) no Affiliated Lender may purchase any Loans so long as any Event of
Default has occurred and is continuing.
Notwithstanding anything to the contrary, this paragraph (b) shall not prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities other than Term B Facilities on a non-pro rata basis.
(f)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and
obligations of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, and the surrender by the assigning Lender of its Note (if any),
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.
(g)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). No assignment shall be effective unless it has been recorded in the
Register pursuant to this Section 10.07(d). The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to its own
interests only) at any reasonable time and from time to time upon reasonable
prior notice. For the avoidance of doubt, the parties intend and shall treat the
Loans (and any participation made pursuant to Section 10.07(e)) as being at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code. Notwithstanding the foregoing, in no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender. The Borrower agrees that the
Administrative Agent, acting in its capacity as a non-fiduciary agent for
purposes of maintaining the Register, and its officers, directors, employees,
agents, sub-agents and affiliates, shall constitute “Indemnitees” under Section
10.05 hereof.
(h)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or any other Person, sell participations to
any Person (other than a natural person, a Defaulting Lender or, so long as the
identity of the Disqualified Lenders is posted to the Lenders, to Disqualified
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it);


- 171 -



--------------------------------------------------------------------------------





provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(d), (e) or (f) that directly affects such Participant. Subject to Section
10.07(f), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including Section
3.01(f) and Sections 3.05 and 3.06), to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.07(b) (it
being agreed that any documentation required to be provided under Section
3.01(f) shall be provided solely to the participating Lender). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant complies with Section 2.13 as though it were a Lender. Any Lender
that sells participations and any Lender that grants a Loan to a SPC shall
maintain a register on which it enters the name and the address of each
Participant and/or SPC and the principal and interest amounts of each
Participant’s and/or SPC’s participation interest in the Commitments and/or
Loans (or other rights or obligations) held by it (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent demonstrable
error, and the Borrower and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation interest
or granted Loan as the owner thereof for all purposes notwithstanding any notice
to the contrary. The Borrower agrees that the Administrative Agent, acting in
its capacity as a non-fiduciary agent for purposes of maintaining the
Participant Register, and its officers, directors, employees, agents, sub-agents
and affiliates, shall constitute “Indemnitees” under Section 10.05 hereof. In
maintaining the Participant Register, such Lender shall be acting as the
non-fiduciary agent of the Borrower solely for purposes of applicable U.S.
federal income tax law and undertakes no duty, responsibility or obligation to
the Borrower (without limitation, in no event shall such Lender be a fiduciary
of the Borrower for any purpose). No Lender shall have any obligation to
disclose all or any portion of a Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
in connection with a Tax audit that such commitment, loan, or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations (or any
amended or successor version) or, if different, under Sections 871(h) or 881(c)
of the Code.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or to the extent such entitlement to a greater payment
results from a Change in Law after the Participant became a Participant.
(j)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or similar central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(k)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.03 and 3.04, subject to the requirements and limitations of
such Sections (including Section 3.01(f) and Sections


- 172 -



--------------------------------------------------------------------------------





3.05 and 3.06), to the same extent as if such SPC were a Lender, but neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 3.01,
3.03 or 3.04) except to the extent any entitlement to greater amounts results
from a Change in Law after the grant to the SPC occurred, (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable and such liability shall remain with the Granting
Lender, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee Obligation or credit or
liquidity enhancement to such SPC.
(l)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
(m)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer shall have identified,
in consultation with the Borrower, a successor L/C Issuer willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer, hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer, and all L/C Obligations with respect
thereto (including, as applicable, the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c) and the right to require the Lenders to make Base Rate Loans).
Upon the appointment of a successor L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges an duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such L/C
Issuer to effectively assume the obligations of such L/C Issuer with respect to
such Letters of Credit.
(n)    [Reserved].
(o)    Disqualified Lenders. (i) No assignment shall be made to any Person that
was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.07 (without giving effect to any deemed consent by the
Borrower), in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Lender at any time after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender”), (x) such assignee shall not retroactively
be disqualified from becoming a Lender and (y) for purposes of assignments
subsequent to such time, the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee


- 173 -



--------------------------------------------------------------------------------





no longer being considered a Disqualified Lender. Any assignment in violation of
this clause (l)(i) shall not be void, but the other provisions of this clause
(l) shall apply.
(ii)    If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified Lender
and the Administrative Agent, (A) terminate any Revolving Credit Commitment of
such Disqualified Lender and repay all obligations of the Borrower owing to such
Disqualified Lender in connection with such Revolving Credit Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Lenders, prepay such
Term Loan by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.07), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) such assignment does not conflict with
applicable Laws, (ii) such assignment shall be accompanied by any assignment fee
and (iii) in the case of clause (B), the Borrower shall not use the proceeds
from any Loans to prepay Term Loans held by Disqualified Lenders.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv)    The Administrative Agent shall have the right to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on the Platform or (B) provide the List of Disqualified Lenders to each
Lender requesting the same.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent, in its capacity as such, shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance by other parties with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent, in its capacity as such, shall not
‎(x) be obligated to ascertain, monitor or inquire as to


- 174 -



--------------------------------------------------------------------------------





whether any Lender or prospective Lender is a Disqualified ‎Lender or (y) have
any liability with respect to or arising out of any assignment of Loans, or
disclosure of confidential information, to any ‎Disqualified Lender.
Notwithstanding anything to the contrary in this Section, there shall be no
restrictions on the ability of the Administrative Agent to make assignments
pursuant to the credit bidding provision in last paragraph of Section 9.10 and
such assignment such be made without regard to (without limitation) any transfer
or assignment fee, any restrictions on Eligible Assignees or minimum assignment
amounts.
SECTION 9.08    Confidentiality. Each of the Agents (on behalf of themselves and
any Agent Related Person), L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information and to not use or disclose such information,
except that Information may be disclosed (a) to its Affiliates and their
respective directors, officers, employees, managers, administrators, limited
partners, trustees, investment advisors and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information or who are subject to customary confidentiality obligations of
professional practice or who are bound by the terms of this paragraph (or
language substantially similar to this paragraph)); (b) to the extent required
or requested by any Governmental Authority including any self-regulatory
authority such as the National Association of Insurance Commissioners; provided
that, other than with respect to requests or requirements by such Governmental
Authority pursuant to its oversight or supervisory function over such Agent, L/C
Issuer or Lender (or their affiliates) for purposes of clauses (b) or (h), such
Agent, L/C Issuer or Lender shall (i) give the applicable Loan Party written
notice prior to disclosing the information to the extent permitted by such
requirement, (ii) cooperate with the Loan Party to obtain a protective order or
similar confidential treatment (or, in the case of any requests or requirements
by a Governmental Authority pursuant to its oversight or supervisory function,
inform such Governmental Authority of the confidential nature of such
information), and (iii) only disclose that portion of the Information as counsel
for such Agent, L/C Issuer or Lender advises such Person it must disclose
pursuant to such requirement; (c) to the extent required by applicable Laws or
regulations, or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in Section
10.07(g) or 10.07(i), counterparty to a Swap Contract,
Securitization/Receivables Facility, Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement (it being understood that the identity of
Disqualified Lenders may be disclosed to any assignee or participant, or
prospective assignee or participant); (f) with the written consent of the
Borrower; (g) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.08 or (y) is or was
received by any Agent, any Lender, any L/C Issuer or any of their respective
Affiliates from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owing to the Borrower or
any of its Affiliates; (h) to any Governmental Authority or examiner regulating
any Lender; (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender); or (j) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their Subsidiaries or their business, other than any such information that is
publicly available to any Agent, L/C Issuer or any Lender prior to disclosure by
any Loan Party other than as a result of a breach of this Section 10.08,
including, without limitation, information delivered pursuant to Section 6.01,
6.02 or 6.03 hereof.
SECTION 9.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, subject to the exclusive right of the Administrative Agent and the
Collateral Agent to exercise remedies under Section 9.11, each Lender and its
Affiliates and each L/C Issuer and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan


- 175 -



--------------------------------------------------------------------------------





Party and the Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding any payroll, trust, or tax withholding
accounts) at any time held by, and other Indebtedness (in any currency) at any
time owing by, such Lender and its Affiliates or such L/C Issuer and its
Affiliates, as the case may be, to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Loan
Obligations owing to such Lender and its Affiliates or such L/C Issuer and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Loan Obligations may be contingent or unmatured or denominated in
a currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company. Each Lender and L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or L/C Issuer, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such setoff and application. The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.
SECTION 9.10    Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.
SECTION 9.11    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
SECTION 9.12    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.05, 10.14 and 10.15
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
SECTION 9.13    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


- 176 -



--------------------------------------------------------------------------------





SECTION 9.14    GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).
(b)    EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE IN THE BOROUGH OF MANHATTAN (PROVIDED
THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH
EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
(c)    NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE L/C ISSUER OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.
SECTION 9.15    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.16    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender and L/C Issuer that each such Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.
SECTION 9.17    [Reserved]. .


- 177 -



--------------------------------------------------------------------------------





SECTION 9.18    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party. For the
avoidance of doubt, the foregoing does not prevent or limit a Hedge Bank from
exercising any rights to close out and/or terminate any Secured Hedge Agreement
or transaction thereunder to which it is a party or net any such amounts in each
case pursuant to the terms of such Secured Hedge Agreement.
SECTION 9.19    USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act; provided that, there shall be no Default or Event of Default
arising out of any delay or non-compliance with this provision and such
obligation shall be subject to any confidentiality obligations and/or
attorney/client or similar privilege.
SECTION 9.20    Acceptable Intercreditor Agreements.
(a)    Each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder (a) agrees that it will be bound
by and will take no actions contrary to the provisions of any Acceptable
Intercreditor Agreement and (b) authorizes and instructs the Collateral Agent
and/or the Administrative Agent to enter into any Acceptable Intercreditor
Agreement, in each case, as Collateral Agent or Administrative Agent hereunder,
as applicable, and on behalf of such Lender or other Secured Party.
(b)    The foregoing provisions are intended as an inducement to the lenders or
noteholders (or any agent, trustee or other representative thereof) party to
such Acceptable Intercreditor Agreement to extend credit to the Borrower and
such Persons are intended third party beneficiaries of such provisions.
SECTION 9.21    Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Loan Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Loan Obligations;


- 178 -



--------------------------------------------------------------------------------





(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
SECTION 9.22    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Lender or
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, each Lender and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


- 179 -



--------------------------------------------------------------------------------





SECTION 9.24    Spin-Off Related Provisions. Notwithstanding anything to the
contrary in this Agreement and/or any other Loan Document, all transactions and
agreements (including all obligations or restrictions of the Borrower and its
Restricted Subsidiaries thereunder) contemplated by (and any payments made in
accordance with or required by) the Form 10 shall be expressly deemed to be
permitted by, and shall not be prohibited by, the terms of this Agreement and
the other Loan Documents.
SECTION 9.25    Covenant Suspension Period. Notwithstanding anything to the
contrary in Article VII of this Agreement or any other Loan Document:
(a)    If on any date (i) the Borrower has a Corporate Investment Grade Rating
from both of S&P and Moody’s and (ii) no Event of Default has occurred and is
continuing (the occurrence of the events described in the foregoing clauses (i)
and (ii) being collectively referred to as a “Covenant Suspension Event”), then,
beginning on such date and continuing so long as the Borrower has a Corporate
Investment Grade Rating, Sections 7.03 (other than with respect to Restricted
Subsidiaries), 7.06 and 7.07 (the “Suspended Covenants”) will no longer be
applicable to the Loans during such period (the “Suspension Period”) until the
occurrence of the Reversion Date.
(b)    In the event that the Borrower and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) one or more of the
Rating Agencies withdraw their Corporate Investment Grade Rating or downgrade
the rating assigned to the Borrower below a Corporate Investment Grade Rating
(leaving none of the Rating Agencies with a Corporate Investment Grade Rating
for the Borrower), then the Borrower and its Restricted Subsidiaries will
thereafter again be subject to the Suspended Covenants with respect to future
events.
(c)    During a Suspension Period, the Borrower and its Restricted Subsidiaries
will be entitled to consummate transactions to the extent not prohibited
hereunder without giving effect to the Suspended Covenants. During a Suspension
Period, the covenants that are not Suspended Covenants shall be interpreted as
though the Suspended Covenants continue to be applicable during such Suspension
Period.
(d)    Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by the Borrower or any of its Restricted
Subsidiaries prior to such reinstatement that was permitted at such time will
give rise to a Default or Event of Default under this Agreement or any other
Loan Document; provided that (1) with respect to Restricted Payments made after
such reinstatement, the amount available to be made as Restricted Payments will
be calculated as though the covenant described above under Section 7.06 had been
in effect prior to, but not during, the Suspension Period; and (2) all
Indebtedness incurred, or Disqualified Equity Interests issued, during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 7.03(c) as if it has been scheduled on Schedule 7.03; and (3) any
transaction with an Affiliate entered into after such reinstatement pursuant to
an agreement entered into during any Suspension Period shall be deemed to be
permitted pursuant to Section 7.07(o) as if it has been scheduled on Schedule
7.07.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]




- 180 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
WYNDHAM DESTINATIONS, INC.
as the Borrower
By:        
Name:
Title:










SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and a Lender
By:        
Name:
Title:






SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)

--------------------------------------------------------------------------------






[___________________],
as Lender
By:        
Name:
Title:










SIGNATURE PAGE TO CREDIT AGREEMENT (WYND 2018)